Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 1 of 80 Page ID #:9




        EXHIBIT A
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 2 of 80 Page ID #:10

                                                                           Service of Process
                                                                           Transmittal
                                                                           11/30/2018
                                                                           CT Log Number 534496920
    TO:     Chris Dzbanski
            Ford Motor Company
            1 American Rd Whq 421-E6
            Dearborn, MI 48126-2701

    RE:     Process Served in California

    FOR:    Ford Motor Company (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                Jacques Powers, etc., et al., Pltfs. vs. Ford Motor Company, etc., et al., Dfts.
    DOCUMENT(S) SERVED:             Summons, cover Sheet, Instructions, Declaration(s), Complaint, Attachment(s)
    COURT/AGENCY:                   San Bernardino County - Superior Court - San Bernardino, CA
                                    Case # CIVDS1830756
    NATURE OF ACTION:               Product Liability Litigation - Lemon Law - 2006 Ford F-350 Super Duty -
                                    VIN-1FTWW31P36EB31215
    ON WHOM PROCESS WAS SERVED:     C T Corporation System, Los Angeles, CA
    DATE AND HOUR OF SERVICE:       By Process Server on 11/30/2018 at 15:45
    JURISDICTION SERVED :           California
    APPEARANCE OR ANSWER DUE:       Within 30 days after receipt
    ATTORNEY(S) / SENDER(S):        Steve Mikhov
                                    Knight Law Group, LLP
                                    10250 Constellation Blvd, Suite 2500
                                    Los Angeles, CA 90067
                                    310-552-2250
    ACTION ITEMS:                   CT has retained the current log, Retain Date: 12/01/2018, Expected Purge Date:
                                    12/06/2018

                                    Image SOP

                                    Email Notification, Chris Dzbanski cdzbansk@ford.com

                                    Email Notification, Mary Ann MacKinnon mmackin1@ford.com

    SIGNED:                         C T Corporation System
    ADDRESS:                        818 West Seventh Street
                                    Los Angeles, CA 90017
    TELEPHONE:                      213-337-4615




                                                                           Page 1 of 1 / JB
                                                                           Information displayed on this transmittal is for CT
                                                                           Corporation's record keeping purposes only and is provided to
                                                                           the recipient for quick reference. This information does not
                                                                           constitute a legal opinion as to the nature of action, the
                                                                           amount of damages, the answer date, or any information
                                                                           contained in the documents themselves. Recipient is
                                                                           responsible for interpreting said documents and for taking
                                                                           appropriate action. Signatures on certified mail receipts
                                                                           confirm receipt of package only, not contents.
                                                                                                                                        h-'o-
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 3 of 80 Page ID #:11


                                                                                                               COPY
                                                SUMMONS i                   BY FAX                                                   sORCOUUUUOWLV
                                                                                                                                  (5O&0 Pic4 Inane IA COME)
                                       (CITACION JUDICIAL)
  NOTICE TO. DEFENDANT:
  (AVISO AL VEMANDP.DQJ;
  FORD MOTOR COMPALaDIawar Cornôration;SLINRISE                                                                                               NOV     27   2018
  FORD, a California Corporation; and DOES I through 10. inclusive.

  YOU .ARE BEING SUED BYiPLAINTIFF:
  (LO ESTADEP4ANDANQOEL DEMANDAN'IE,i:
  JACQUES POERS t. eha!fdf BIG ISLAND CLIMBERS ON THE
  MAINLAND. INC., .e!d ANGEL POWERS on behalf of BIG ISLAND CLIMBERS
  ON THE MAINLAND, INC.
                                               court may                                                          YOU

       You have 35 CALEtZ&! DhYS rite' Iti; s.n:no'ts and legal papers am aervedoflycu Ia.Ids a written response-013h% court and.havea copy
   sorvccJ.on the pta nt (I A Ir'•'r 'i plcne -J'w II a rk ci you ,our writ a'eoorIse must bar proaert0J1onn 11 you want thecourt Wheel your
   casili There may be a cour• err that you Can we for you respcn"e You can Md thc.se court forms and maté jniotmatlon at the Cat am's Courts
  Online Sell-Help Cen;er .w.co'jmnfo.cagovIseiftepj your ceuny law liaiary. or the courthouse nearest you. lf4riil canhot'paytha nthg.too.ask.
   the cour.derK for a Ieaw:lcr tci. If you do a: rj, you. nsore an tiine..yumaylosotheceso by cèfault, and yotffwaqes. money. otto bCoPerty
   (flay be taken w:thout 5.ihe'wareing frôn, th&caun.
       Thetzna other legal requirama'nl&You may want to Callan attorney rlghtawoy. ifyou co not know an attorney. you may wantto Call aa attorney
  rafartal seMra. if YOU r.srun:t etfo4 on nttoricy, you tray be elig ible for tree ieat services from ananprolti legal srvices program. YOU Can IOtO
   tISa floflpt9filr%Jpsdt hc California Legal Servcoc Web sle$vRc.fowhetpceflfo;r& erg), tl'e Calitorne Courts Online Saif'fletpCenter
  (www.ccir11n4,cqgôvAèlThi'ip}, orb)' contcctin..jour acal court or county bar assocadon. NOTE: The court has a statutory lien for wilved tees and
  costs. on any setUemenl or a.hr/atfrmn award of SO.01Tni nwrQ in a civil case. The urfsl!enrr'us1t'e Mid before the couitwflldlsmiss the case.
  1AW201 i.e Au: d&necf-            Snn e32nt.dO den,t.v -s 22 Was. !a con opuu*deddkc, so Centre sh, escucha,su ye's/On. LO Ia infog'fladclOflO
                                                                                                                                      ..                      -

     lions 30 014205 C/1VCP'D dsspcd3doce.rie6;lfrcuen osia c!iSd ypapoie$ie èspampmsenfarans.ie.;pq.sla nor CW.'(o,Bn es/a
   Coda ynaccrqt- so C-r?fl.rcjce -socoorO &car.acdno, l*,artac ann tsnat.a lowOn~a rolofroreggfl. Su-respoosJap 4'e$cnt0 lierS.qua8star
  .ra(onhlato 1ptcOritito rces:'o-;u0prnCectn su vazc é ta:câ're.-Espcaib..quo liayoun (ornaulari, cue us!ad pint/a ussr porn su r'aspuesi!a.
  Pu000onconlrw 05105 15. 'Uric! do o ccrte ym4s r:focmacfOn Git 0? Canto de Ayuda do las                do CaUftnuia.(wtwa.sucone.ca.gov ), 'agile
                                                                                                               Cfles


   bbofoeado/oyoflk SL?Q)rrac'oc c,iecorrocth &tquaCe mis cores.                     pu
                                                                                   &' rrc pageat&cuolod macate         .yiids & teçxel4flo do in co#8
   quo I- do on :otmuh,1,     . ere,cfà,c'e oago  d: .sitts Si 'to pie sent, at rrspue,s aWehipo, caSe pointer 01CBSOpo, ihcumpiimwato yM cotta (a
     àO q ,sujcfrJc fl!ve,) bieAes'ti ai4s adtrianda.
    Hayotms,equistosMç't(ns.2sracrlerdabn qvo fim,'r, eg an abcgsco(nmed,olarne rite. S/no canoes a iinabogeda.puodo Pomara Ca soMdado
  .ms5/' a.atcgedos slnc'-r'.rezlepager            rtgado, espostOte qua curnpa-can-los rcqufs't as paraobientrtor//cios fogares grotuilos.cb. on
                                                   a on

  flrnma do sor4cbz le.a: to "cc .e '::crnu 'uj.jL5            sncy'rmaresros ;rjpos-shi    do      on of sill, web d Cariton,/a Logo! SoMcQs,
                                                                                                  llbes    bcro

  (Wnr.Iaw!te:pcalitornls.),       ett&ri!n, fcAytti Ct' las Callas do ca:;(or,ua.                       op&Snase en co'ilacth con/S X0. oct
                                                                                            (wAv.succitaca.gov)

           do acgsdoti           A4-SC: Parlay,hi carte jl.t7a -*,edo a redamar ins
                            ?,earos                                                           y Jos
                                                                                                  cuofss               i:ponor cr1 g!avaqw?I sobn?-
                                                                                                               cos/os eentcs'j I

  tualq.,0119tuo'ocl6c or, S ;'OOC ci rrhi. do -,ebrnth.iM ,llethdnte acu&rtoufla conceao': to srnfroje or un
                                                                            'I,,
                                                                                                                             cè derecho cMl Zone quo
                                                                                                                                      cas.a


  pager of gcattrcn do is         crde'i c/a que In carts ;t#edn crsec.flat at CueD.
                               no,"-



  the name ano address.,i the Counts:
                             ....
                                                                                                                      case ttita&R:

                                                      Cirt                                    .                       .        C'I\IDSi S3Z
  247 W. Third St.
  San Bernard! no. CR 924 I
  The name adeoss it,- I ocne number oi. plo Ut atLornev or plain"1 tihout an attorney.                                    is


  E/ nonthte, to dtéc.z41 yu. ,,':)nwo do t4á!o:tc e;abo'ado dot dornandanre o de/ demerit/an/c quo no fleae abogS2 esj'
                     t-04              r
                   I
                   2 in                         ukc   2500, Los Angeles, CA 90067
  (310) 52-2;56
  DATE:                                                              Clerk, by                itj                                                             Deputy
 -(Fec/ia)                       NOV 27 zeta
                                           .
                                                                     (Sectta(ario)                                '


 'fforproofo/serike of im&zlwrrions. use Proof o( Sc cc ofSummcrts (form POS-670).)
  (Para prueba ci enlnv-n n, ess :/ial:o,a us'e at Th;qn'!a4oPrnol OISOMW of Summons. (P02-0/01
                                                      2SoN SERVED: You are served
                                                    idngdua, defendant.
                                                             j;j5fl stied undet me fictitious name of-(spec/):


                                                             'jO' Ic., 'f    FORD MOTOR   COMPANY,
                                                                                    MOTO COMPANY,
                                                                              a Del    Corporation
                                                              [C' 41 tO (corporation)                      .                    CCP 416.80 (minor)
                                                              CCP Y6.20 (defunct            coroc'alior.)                       CCP 416.7G(conseivatee)
                                                                     1'5 40 (association or partnership)                  c:    COP 416.90 (authodzed person)
                                                              otbx 'cpecri'y):
                                                             <'::aUeh'eryon(din
                                                                                                  H- 30 -                                                         Not iOtl
                                                                            SUMMONS
   .r,floY Cuan;ci                                                                                                                                .   .

   SuM-ho fRcv 2;:',   I.
    Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 4 of 80 Page ID #:12


                                                                                                      cQ.PY
     P StéfeMikhbV-(SBN 224676u/Aniy Morse •(SBN.290502)
       KnihtLaw Grouji, UP
       10250 ConstcllatFon Blvd., Suiie2500, Los Angeles. CA 90067
                           .0)552-22
            !ELEPner1o. (3 !   50                                'we (3.0) 557973

     SIJPERIORC0tJRT OF CALIFORNIA.:COUNTV.Or- oall     I It
                                                                                                                               NOV 27 2018
          srREEr-AooRcss. 24/ W. Third St..
          "LNG ADDRESS- .247 \SC Third St.
     • CIT     ozpooce, ..fl 13ernardin0.,CA92415
                          San Bernardino Distdci Civil
                                          t:aQ ISLAND CLIMBERS end
                                         04 MAIW(AD; t4Cv ObMnTORCO.P%' a Ochijire Go$potitofl

           CIVIL CASE,OVER SHEET                                   càmplexcaSè Oflignatioti
            .uhllmltcd
             (Amount
                           Limited
                           (Amount                                       .    .         Cjoinder.CIVDs-1.aP
            demanded-             -
                                      demanded is              Filed with lirstappearanoe.by defendant
            exceeds $25 000)          $25.000 or less)             (Cal Rules of Court rule 3402)              DEPT

             k one.boxb&ow-for the case tyPethaVbest describes this case:
              ttht                                    Contract                                        .Provialonai4l:ConQlPl6iGf 1l.LltlgatJn
F                                                           ereadi at onlractNartanly (06)             (Cal, Ruins otcouit. rule' s'3.400-3.403).
               Auto (22)
               Uninsdrdd rnbtorist (46)                      C]
                                                            Ru3.740 collection (09)                   C Mtarusl/l'rade regulation (03)
             - PlJPDMrD(Porsbnátlnjuny/Prcporti              C
                                                            other collections (09)                    C' Construdion defect (10.)
             (erongful0aith) Tar:                           lnsurznce.coveiage (18)                   CJ Man torl (40)
               Asbestos (04)-                                EJ
                                                            Other contract (37)                       C Securities iili9ation (28)
               PrO4uct liability (24) .
                                                      Real Property
                                                         .                                            C Environmentardtoi1(3c)
               Medical malpractice ()                        Cminen! dorrialrifinverse
                                                            C0fldetTflktlOfl(14)
                                                                                                      UJ Insurance  th'erãb claims arising ...mjhe
                                                                                                         above listed provisionally complexcase?
               Other PUP0AtD (Th.
                                                            Wrongluleviction(33)                             typos.(41)   -
             PIIPOMD (Otht) Tort
               eusiQess toWunla'r       practice (07)        C
                                                            Othof real property(6)                    Entbrcw,iont 0. Judjmeàt
              CMI rig hts (oe-)                              Unlawfu.Citalner                    C Enforcementofjudgmetd (20).
              Oetamccion (13)                                U Commercial (31)                   Miscellaneous Civil Complaint
              Fraud (16)                                     U Residential (32)                  C RlCO(27.
              frteltcctuai pmpeil: (19)                      C Drugs (38)                        C 'Othar complaint (not speciiièd.ubOve) (42)-
               .?rafesSiOaI negtgcnco (25)                   judidalReviow                       MlcolIanoouO civil polltidñ
               Otpwnoh.PUPD.wzi Loll (35)                    EJ Assolforfeiture(05).             C     Parnoshiand -corØörat goeynance (21)
              oyrnent                                        C Petition rra,bitfatlon award (11)       OU,er Petition (not spcired ,tovej (43)
               Wangler termination 35)-                      UJ Vk-ito1mandate(02)
     2. This ése     Li is LXI     is not   complex under rule 3.400 of tie-CaJifornia Rules of Cou(t: Ifthe.case:iscomplex.
                                               .

        factors requiring exce2tb1131jUdiSl niãnaement:
           C     Large nUnTher & separately representel parties.                  a-C
                                                                           Large.numberof witnesses
           E3      Extensive x..      j*acticeraisMgdiffl:uI or novel: e. C Coordination with related actions pending in one of mS:couds
               -   issues thatwill be tune-consuming to :esolve             in other counlies,.states, orcountnies. dr.in a federal court
           c.0     Substarctiai amount of doéuinentary evidence                   I.   C Substantial postjudgment udkial syeisibn
     3 RemedS sought c/?erk aJ ilvthl apply):. a. monetary, b,CZ                             injuncilve relief                            b; EN punitive
     & Wumbè,ofTcauses cf action (peciftfl: 6
     51 Thiscase ELlis L2isnot aclsarAionsuit.                            -



     6.. lftbaçéarAknoy0ntated cases. luleand serge a notice of relaiedãase..Su.fpay use fonmCM-015)-
                                                                                              1.


       .-Plaintiff must file ih:q cover sheet with 11he first paper filed initheacon or proceeding (except small dàirns cases.or cases,f!èd
         under (he.Probate- Codct. Family Code. àr Welfare andInstitujions Code) (Cal. Rules of Court. rule 320.) Failure to fiJematesiilt
         in sanctions.  -
       • Fiiethiscover sheet in .5diticn o any cover sineet required-by locaVcourtruic.
      '-Iflhis case is complez tclder role.: .400 at seq. of the CaliforniaRules -of Court. you must serveacopy of this coveráheet-o..all*
       -
         other patties to the. action or rbceedin.                                             .      .

         Unless.this is -a collectior.s.case under rule 3.740 Or a Complex              cover sheet will.e used -rstatistical urposeS.only..
                                     ....                                                                                                :paoetcl

                                                                                                                       Cr!
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 5 of 80 Page ID #:13



                                                                                                                                          CM-010
                                   INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
 To Plaintiffs and Others Filing First Papers. if you are filing a first paper (for example, a complaint) in a civil case, you mtist
 complete and file, along with your first paper, the Civil Case Cover Street contained on pago 1 This information will be used to compile
 statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
 one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
 check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
 To assist you in completing the sheet, examples of the cases that belong under each case type in item I are provided below. A cover
 stieetmusl-be-filed -only -with-your-initialpaper;'Foilure-to file -a cover sheet with- the -first paper filed in-a-civil=case-may subject-a=pa,.I.y-
 its counsel, or both to sanctions under rules 2.30 and 3.220 of the California flu1e3 of Court
 To Parties in Rule 3.740 Collections Cases, A 'collections ease' under rule 3.740 is defined as an action for recovery of money
 owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's Ices, arising from a transaction in
 which properly, services, or money was acquired on credit. A collections case does not include an action seeking the following: Of tort
 damages, (2) punitive damages. (3), recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
 attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
 time-for corvico requirements and case management idles, unless a defendant files a responsive pleading. A rulo 3.710 collections
 case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
 To Parties In Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
 case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
 completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
 complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
 plaintiffs de0i9n31i0n, a counter designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
 the case is complex.                                       CASE TYPES AND EXAMPLES
 Auto Tort                                       Contract                                            Provisionally Complex Civil Litigation (Cal.
      Auto (22)-Personal Injury/Property              Breach 01 ConlractNVarranly (06)               Rules of court Rules 3.400-3.403)
           oamagemrongful Death                           Breach of Rental/Lease                          Anlitrustfrrade Regulation (03)
      Uninsured Motorist (46) (If the                          Contract (not unlawful detainer            Construction Defect (10)
                                                                   or wrongful evictiai)                  Claims Involving Mass Tort (40)
           case involves an uninsured
                                                          ContractMtarranty Breath-Seller                 Securities Litigation (28)
           motorist claim subject to
           arbitration, check this item                        Plaintiff (not fraud or negligence)        Environmentalfl oxic Tort (30)
                                                          Negligent Breach of Contract'                   Insurance Coverage Claims
           instead of Auto)                                                                                   (ansirig from provisionally complex
 Other PIIPDIWD (Porsonal injury?                              Warranty
                                                          Other Breach of ContractNvarranty                    case type listed above) (4 1)
 Property Damage/Wrongful Death)                                                                      Enforcement Of Judgment
 Tort                                                 Collections (e.g.. money owed, open
                                                          book accounts) (09)                             Enforcement of Judgment (20)
      Asbestos (04)                                                                                            Abstract of Judgment (Out of
           Asbestos Properly Damage                       Collection Case-Seller Plaintiff
                                                          Other Promissory Note/Collections                         County)
           Asbestos Personal Injury!                                                                           Confession of Judgment (non.
                  Wrongful Death                               Case
      Product Liability (not asbestos or              Insurance Coverage (not provisionally                         domestic relations)
                                                          complex) (18)                                        Sister State Judgment
           fOA ic/environmental) (24)                                                                         Administrative Agency Award
      Medical Malpractice (45)                            Auto Subrogation
                                                          Olhei Coverage                                          (not unpaid la*es)
           Medical Malpractice-                                                                               PetitionlCcrtirication 01 Entry of
                  Physicians & Surgeons               Other Contract (37)
                                                                                                                  Judgment on Unpaid Taxes
           Other Professional Health Care                 Contractual Fraud
                                                          Other  Contract   Dispute                            Other Enforcement of Judgment
                  Malpractice                                                                                       Case
      Other PiIPDN/D (23)                        Real Property
                                                      Eminent   Domain/Inverse                        Miscellaneous Civil Complaint
           Premises Liability (e.g.. slip                                                                 RICO (27)
                  and tall)                               Condemnation (14)
                                                      Wrongful   Eviction  (33)                           Other Complaint (not specified
           Intentional Bodily lnjulyIPDdO                                                                     above) (42)
                  (e.g.. assault, vandalism)          Other Real Properly (e.g quiet title) (26)              Declaratory Relief Only
           Intentional Infliction of                      Writ of Possession of Real Properly                 Iniuncilve Relief Only (non
                  Emotional Distress                      Mortgage Foreclosure                                      harassment)
           Negligent Infliction of                        Ouiet Title                                         Mechanics Lien
                  Emolional Distress                      Other Real Properly (not     eminent                 Other Commercial Complaint
           Other Pl/PDhi'tt)                              domain. 1and1ord4enanf. or                                Case (,Ion.tofl/nofl'cOrnpler)
 Non-PIIPDJWD (Other) Tort                                foreclosure)                                         Other Civil complaint
      Business Tort/unfair Business              Unlawful Detainer                                                 (non 'to ri/it On. coniplex
         Practice (071                                Commercial (31)                                 Miscellaneous Civil Petition
      Civil flights (e.g., discrimination.            Residential (32)                                    Partnership and Corporate
          false arrest) (not civil                    Drugs (36) (if the case involves illegal                 Governance (21)
           harassment) (08)                                drugs. check this item, ottIerwisd.            Other Petition (not specified
      Defamation (e.g.. slander, libel)                   report as Commercial or Residential)                 above) (43)
            (13)                                  Judicial Review                                              Civil Harassment
      Fraud (16)                                      Asset Forfeiture (05)                                   Workplace Violence
      Intellectual Properly (19)                      Petition Re: Arbitration Award (11)                     Elder/Dependent Adult
      Professional Negligence (25)                    Writ of Mandate (02)                                          Abuse
          Legal Malpractice                                Writ-Administrative Mandamus                       Election Contest
          Other Professional Malpractice                   Writ-Mandamus on Limited Court                      Petition for Name Change
                (not medical or legal)                        Case Matter                                     Petition tar Relief Front Late
       Other Non.PiIPDIWD Tort (35)                        Writ-Other Limited Court Case                            Claim
 Employment                                                   Review                                           Other Civil Petition
      Wrongful Te,niinalinn (36)                      Other Judicial Review (39)
      Other Employment (15)                                Review of faith Officer Order
                                                           Notice of Aeoea!-Labor

            Juy 1.27I
                                                        CIVIL CASE COVER SHEET
     Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 6 of 80 Page ID #:14


                                                                                            COPY                        ..



                                  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO
                                                                                                                             C zyosl 830 T5t
            JACQUES. POWER 'S et al.                                                             Case No.


                                           vs.
                                                                                          CERTIFICATE OF.ASSIGNMENT

            FORD ('fOTOR COMPANY




       A civd action or proceeding presented for tiling must be accompanied by this certificate. If the ground is the residence
       of'à,part, name:and: residence .shall besthtcd.

       The undersigned declares that the above entitled matter is filed for proceedings in the San Bernardino
       Dltiict ofthé Superior Court under Rule 404 of this court for the theôkddreason:
                             Géneril               C Collection
                   Nature of Action            Ground

II     •c:j i. Adoption                              Petitioner residèwithin the district.
       C2           .Conservtor                      Petitioneror ccnservàtee resides withinthedist?ict.
               3.   Contract                         Performance in'.the.distridt is expressly provided for.
       C4           Equity                           The cause of action arose within the 'district.
                    Emjñênt Domain'                  The property. is located :withinmeditrict.:
       C6           Family Law -                       laihtft'defendant,:pedtior.erot respondent resides within 1he4istrict:
                    .Guardianship                      etitioner or ward resides withIn1hedlWôtor has prp.erty withinthe district.
       fl:8         Harassment                       Plaintiff, defendant, petitiohëror respondent resides within the:distria.
                    Mandate            .             The defendant functions wholly within the ifistrioL
       D •tp        Name Change                      The petitioner resides within The district.
                    Personal .Icjury                 The injury occurred, within the districi.
       t;j 1.?      personal Property                The property Is located Within 'lJhe ditrict.
                    Probate                          Decedent resided or resides wlthjn the district'oT'had:property'.Withi'nthe district.
                    Prohibition                      The defendant fvñctions Wholly Within the district,
             15     Review                           The defendant functions wholly within the district:
       C     16     Title to Real Property           The property is located within the district.
       o            Transferred Action               The.lowercourt ii located within the 'district.
       Qis          Unlawful Detainer                the property is:Iocàted *ithih the district.
       C 19                                          The petitidheideféndant, plaititiff or: respondent resides wltlii'n:the dISfrlCtr
             20: Other
                                                                                                            .
       El 2 1 THIS FILING WOuLbNPRMALLY FALL WITHIN JURISDICTION bF SUPERIOR tOUR-T..
       '


       Tejffressf:e accident, performnce. party. detentidti,plãce:af business or other'factor Which.ua!ifle this case*
       fOr'ftlig'inttie above.designateddistrict is:
       Sunrise Ford                              '     .
                                                                                        16005 Valley Blvd.
             (nE.iNpcAiE'nrLFoR'o1RouAu;1Mc;AcloR,                                                     ACORESS     '
       Font'an&                                                         CA                                                       92335

            kciin                                      .                  '    (STTE)                                            "   fZ1PCC


       I :décläré, under penalty oi'peijury, that the foregoing is true and:correct 'and that this deciaratioo.seecLJt?dPfl

                      J   WdLi/ (                                             Los Angeles                                                     CalIfornia




       134SC4,36ORw
                                                                                                    L_Jna o 'c
                                                                                                        .
                                                                                                                 <J    c.#ariy
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 7 of 80 Page ID #:15


                                                                      COPY

                   ICNGUTLA              .OUP,LLP
         2 •SteyeMikhOv                  224&76)
                   st&ern®knj.gl
         3 AthyMOrsè(1
         4 :.1'050 CóhàllátibiYBiVd., Suite 25,0.0
         .5 ;15i*tS, CA,9Q067
              :Tdephone. (310)552-2250
         .6T Ft: (310)552-7973

         :7 .Attorncys foP:PihtifTh.......       .. ..
                                                                      ..


             JACQUES'POWERSOn:behàWdf.....
         8 BIG ISLAND CLIMBERS ON THE MAINLAND INC and
             ANGEL POWERS on behalf of
         9 B!G:ISUANDCLIMBERS ONTIIEMAINCAND INC:
        to

                                     .           ,SEmOR COURT OF CALIFORNIA .
        12
                                                     COUNTY CESAN Bfl.NkRPJNO
        13
                   :                                                        ci\msl,         3OZ 56
                                                                                                     w
        14
               JJACQUES.POWERS:oni behalf of                       Case No;:                         -ii
        15                                                         Unlimited Jurisdiction
                   BIG ISLAND CLIMBERS ON TUE
        16     MAINLAND INC and.
               JANICE MMILLAN
                         C      on behalf of     'VENUE DECLARATION FOR
        17     1316 ISLAND CLIMBERS ON MAINLAND CONSUMERS LEGALREMEDIES
                                                                   ACT CLAIM

        1:9    .
                                   Plaintiffs,                         ighed For ,411 Purposes To
        20.              i's.                                      lion._____________
                                                                   Dept.:
        22         FORD MOTOR COMPANY, a Delaware
                   Corporat ion.
        23
        24                         Defendant..

        25



        27




                                                                                     Act
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 8 of 80 Page ID #:16




             I, Jacques Powers on helialfof Big Island Climbers on the Mainland Inc., declare as follows:

             _j,...I am the P!aintijlfjnjhis action apakeJhis_declaration o thebes1.QLlny knowledge,-
         3   inforniation and belief of the fads staled herein.
         4      2. I purchased a used 2006 Ford F-350, VIN: VIN # IFTWW3 I P36E83 1215 ("Vehicle").

             from Sunrise Ford, which is in the City of Fontana, County of San Bernardino, State of
         6   California.

                    The Complaint that will be filed in this matter contains a cause of action for violation of

         8 the Consumers Legal Remedies Act.
                    Defendant FORD MOTOR COMPANY is and was a Delaware Corporation registered to
        tO   do business in the State ofCalifornia, and at all times relevant hereto was engaged in conducting
        11   business in Los Angeles County with its agent For service in process in Los Angeles.
        12      5. The acts, practices, policies, and procedures which form the basis of this action, or a
        13   substantial portion thereof, occurred in Placer County, and at the location of Defendant FORD

        14 MOTOR COMPANY's principle place of business in the City of Fontana, County of San
        15
             Bernardino, State of California.
        16      6. In compliance with Civil Code. section 1780, subdivision (c), this cause ofaction has been
        17   properly commenced in the proper county orjudicial district for trial.
        18          I declare tinder penalty of perjury under the laws of the Slate of California that the

       19 foregoing is true and correct and was executed by inc in Lake Arrowhead, California.               Oil

       20        11/7/2018

       21
                                                                            Powtn
       22
                                                                  Jacques Powers on behalf of
       23                                                         Big Island Climbers on the Mainland Inc.

        24

       25

        26

        27

        28

                                                             -2-
                                     Venue Declaration For Consumers Legal Remedies Act
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 9 of 80 Page ID #:17


                                                                     COPY                  n




             ç :.EtLAWGROUP,:utr
                 .tnciikiiov (BN 224676)
                  steveniknighz1aw corn
                 1AthyMôrse:(SBN.29.O5O2)                                              NOv 2 7
                                                                                                 018
                  arnyrnkiiightlawcorn
                 :I025.0Cdniellaiiaii Blvd:. Suite 2500
                 :iOSa,,C. Ck. 90067
                  Telephone: (310.) 5 2 2 50
            :6




                                                      MAIN LAND. INC. and
                                                      MAINLAND INC.


        1•l.
                                                surERlo:wcougT OF CALIFORNIA
        .12
                                                 COUNTY OFSA1N BERNARDINO

        S                                                                      cS163O? SC
                                                                                                       a<

        1    tAtQUES POWERS:On:IJehaIro1                         ,C ase No.:                           m
                                                                  Unlimited Jurisdiction
            PIG IsLANI cLiMflgS ON THE
         4 MAINLAND INC.
            JAN ICE MCMILLAN onbéhä11 of                         YENUI:DEcLARATJONPoR
        17 BIG ISLAND CLIMBERS ON MAINLAND                       CONSUMERS LEGAL. REMEDIES
                                                                 A,tr:tLAJM

        19                                                       4ss1gpçd.Por 4!I:Pifrpd$s To
        20              Vs.                                      lion:_______________
        21.

                        MOTOR COkRANY,;0*c1s~vare
                 :Cdi   •átion..
        23

        24                         Defendant.


        26.      -




        27
        28
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 10 of 80 Page ID #:18




               I, Angel Powers on behalf of Big Island Climbers on the Mainland Inc., declare as follows:
                                                                                                                     I.
         2         I. I ant the Plaintiff in this action and make this declaration to the best of my knowledge.

               information and belief of the facts stated herein.
         4 !
                       I purchased a used 2006 Ford F-350, VIN: VIN fi I F1'W W31 P36EB3 1215 ("Vehicle'),

               from Sunrise Ford, which is in the City of Fontana, County ol San Bernardino, Stale of
         6     California.
         7
                       The Complaint that will be filed in this matter contains a cause of action for violation of
         8
               the Consumers Legal Remedies Act.
         9
                      Defendant FORD MOTOR COMPANY is and was a Delaware Corporation registered to
        10
               do business in the State of California, and at all times relevant hereto was engaged in conducting-
        II
               business in Los Angeles County with its agent for service in process in Los Angeles.
        12
                      The acts, practices, policies, and procedures which form the basis of this action. or a
        13     substantial portion thereof, occurred in Placer County, and at the location of Defendant FORD
        14     MOTOR COMPANY's principle place of business in the City of Fonlana. County of San
        IS
               Bernardino, State of California.
        16
                      In compliance with Civil Code, sectio'n 1780, subdivision (c), this cause of action has been
        17
               properly commenced in the proper county orjudieial district for trial.
        18
                      I declare under penalty of perjury under the laws of the State of California that the
        19
               foregoing is true and correct and was executed by me in Lake Arrowhead, California. on
        20          11/7/2018

        21

        22                                                          OvL'tL Powui
                                                                Angel Powers on behalfof
        23                                                      Big Island Climbers on the Mainland Inc.
        24

        25

        26
        27

        28


                                      Venue Declaration for Consumers Legal Remedies Act
     Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 11 of 80 Page ID #:19


                                                                            COPY
         H KNIGHT LAW GROUP, LLR
          Stci'eMikfio' (SlN 12 24676)
       2 stevernknightlaw corn                                                         cou Lop /I
          ArnyMorsc(SY' 29602
          ainhiknight!awcorn
                :btis(el[atjQfl.Bjy Suite .2500                                            IVoj,
       4. 10250                                                                                    2
          Los knP' :Ck 90067                                                                           'O4
            • Teièpha.(3iO.),:552.22SO
                Fax: (319).552- 7973
       6.
      7'CSLLtJJ1ICy;1U1 xJat1iLIIJ,                    -


          JACQUES POWERS on behalf of
      g BIG ISLAND CLIMBERS ON THE MAINLAND, INC,, and
           ANGEL POWERS on behalf of
      9 ....IG ISLAND CLIMBERS 'ON TI-XE MAINLAND;, INC.
     lb                             sUPEaIOR CO.UR:TOF CALIFORNIA
pw
                                      cJrnw- Oi':SAN BERNARDiNo
     11
      12.
                              -

                JAQUES.PQWERS:onbcha1f-of                           CascNo:
                BIG ISLANJinIMBERSON THE                       :.   ..........
                                                                    Unlimned Junsdiction
     13         MAINLAND, INC ,and
      14*
                ANGEL POWERS on beha'f of                           DEMAN D FOR JURY TRIAL
                          CLI MBERS
                           L!MBER$ON     TIM
                MAINLAND, INC.
                                                                    Accignedfo' 41! Purposes to the
     -16                                                            •Hohorab/e
                                  Plai nvi ifs.,
      Lr
                       Vt:.                                .        Department,
      18:
             FORD MOTOR COMPANY, a Delaware
            Corporation, SUNRISE FORD, a Cahiornia
     20:    .Corporation. and DOES I Through 10,.
            inc1usi'e
     :21
                                  Defendant.
     22:    •                           •          .




     13

     24
     25



     27-
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 12 of 80 Page ID #:20




                                     DEMAND FOR JURY TRIAL

 2            —Plaintiffs, JACQUES POWERS on behalf of 1310 ISLAND CLIMBERS and ANGEL
 3   POWERS on behalf of [310 ISLAND CLIMBERS ON THE MAINLAND. INC.. hereby demand
 4   trial by.jury in this action.
 5

 6   Dated:                                          KNIGHT LAW GROUP, LLI'
 7

 8
 9                                                    m4LU
                                                     StVe
                                                       c Niikh L( 'BN 224676)
10                                                   Amy Morse (SBN 290502)
                                                     Attorneys br I'Iaint rib;
II
                                                     JACQUES POWERS on behaliof
12                                                   1316 ISLAND CLIMBERS ON THE
                                                     MAINLAND, INC. and
13                                                   ANGEL POWERS on behalf of
                                                     1316 ISLAND CLIMBERS ON TIlE
14
                                                     MAINLAND, INC.
15

16

17

18

19
20

21



23

24

25

26

27

28


                                               -9-
                                     DEMANI) FOR JURY TRIAL
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 13 of 80 Page ID #:21


                                                               COPY
      KNIGHT LAW GROUP, LLP
      Steve Mikhov (SB!',! 224676)
 2    stevemknightlaw.corn
      Amy_Mprse (SBN 29D5D2)._         -


 3    amym©knightlaw.corn                                       -



      10250 Constellation Blvd, Suite 2500                                  No1,' 27
  4
      Los Angeles, CA 90067
  5   Tel.: ~ (110)552-2250
      Fax: (310) 552-7973
 6
      Attorneys for Plaintiff;
      JACQUES POWERS on behalf of
      BIG ISLAND CLIMBERS ON THE MAINLAND. INC., and
  8. ANGEL POWERS on behalf of
      810 ISLAND CLIMBERS ON THE MAINLAND, INC.

 10
                                 SUPERIOR COURT OF CALIFORNIA:
                                     COUNTY OF SAN BERNAROINO
 11
 12
     JACQUES POWERS on behalf of                   Case No.:     CIVDSi 830756
13: DIG ISLAND CLIMBERS ON THE                     Unlimited Jurisdiction
     MAINLAND, INC., and
14 ANGEL POWERS on behalf of
15 BIG ISLAND CLIMBERS ON THE
     MAINLAND, INC.
JO                                                 COMPLAINT
                    Plaintiff.                          FRAUD IN THE INDUCEMENT                -
17
                                                        INTENTIONAL
18           vs.                                        MISREPRESENTATION
                                                        NEGLIGENT
19                                                      MISREPRESENTATION
                                                        FRAUD IN THE INDUCEMENT                -


      FORD MOTOR COMPANY, a Delaware                    CONCEALMENT
20                                                      FRAUD IN PERFORMANCE OF
      Corporation; SUNRISE FORD, a California
      Corporation; and DOES I through 10,               CONTRACT— INTENTIONAL
21
      inclusive,                                        MJSREPRENTAT1ON
fl                                                      NTOLAT.16N. OF Tilt SSG-
                                                        BEVERLY ACT
23
                                                    6. VIOLATION OF THE CONSUMERS
                   Defendants.                          LEGAL REMEDIES ACT
24
25                                                 Assigned for All Purposes to 11w
                                                   Honorable
26

27                                                 Department

28



                                                                                       .':. ....

                                     POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 14 of 80 Page ID #:22




               Plaintiffs. JACQUES POWERS on behalf of BIG ISLAND CLIMBERS and ANGEL

  2   POWERS on behalfof BIG ISLAND CLIMBERS ON THE MAINLAND, INC.. allege as follows

 3    against Defendants FORD MOTOR COMPANY. a Delawane Cui1;oiatiot' ("FORD"), SUNRISE

 4    FORD, a California Corporation ("SUNRISE FORD"). and DOES 1 through 10 inclusive, on

  5   information and helief,Formed after an inquiry reasonable under the circumstances:

  6                                     DEMAND FOR JURY TRIAL

 7             Plaintiffs JACQUES POWERS on behalf of BIG ISLAND CLIMBERS and ANGEL

  8    POWERS on behalf of BIG ISLAND CLIMBERS ON THE MAINLAND. INC.. hereby demand

 9     trial by jury in this action.

 10                                      GENERAL ALLEGATIONS

 II       2.       This lawsuit arises out of the defective 6.0-liter diesel engine installed in Ford-brand

 12   "Super Duty" trucks. including truck purchased by Plaintiffs from SUNRISE FORD and for which

 13    FORD issued a written warranty. Plaintiffs assert causes of action against both FORD and

 14   SUNRISE FORD for fraudulent inducement of Plaintiffs into the purchase of the Vehicle by both

15    intentional and negligent misrepresentations of facts. and by concealment of facts: against FORD

 16    for fraud in the performance of its obligations under the written warranty; against FORD for breach

 '7   of its statutory obligations under the Song-Beverly Consumer Warranty Act under both the express

 18   and implied warranty provisions of the statute; and against FORD for violation of the Consumers

 19   Legal Remedies Act ("CI-RA").

20        3. Plaintiffs. JACQUES POWERS on behalf of BIG ISLAND CLIMBERS and ANGEL

21    POWERS on behalf of BIG ISLAND CLIMBERS ON THE MAINLAND. INC.. are individuals

      residing in the Cliv of Lake Arrowhead. County of San Bernardino. Suite olCalifornia.

23        4.       Defendant FORD is and was a Delaware Corporation registered to do business in the

24    State of California with its registered office in the City of Los Angeles. County of Los Angeles,

25    State of California. At all relevant times herein. FORD was engaged in the business of designing,

26    manufacturing, testing. constructing, assenibling, inspecting, marketing. distributing, and selling

27    motor vehicles, motor vehicle chassis, and motor vehicle components (including but not limited to

28    engines and engine components) in the State of Cali löriiia, including in San Bernardino.


                                                      -2-
                                       POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 15 of 80 Page ID #:23




         5.        Defendant SUNRISE FORD is and was a California Corporation, conducting business

 2    in the County of San Bernardino. State of California. At all relevant times herein. SUNRISE FORD

  3   wmi engaged in business as a motor vehicle dealership eertilivd and authorized by FORD to sell

  4    Ford-brand vehicles and vehicle components, and to perform service and repair of Ford-hiand

  5    vehicles pursuant to FORD's express written warranties.

  6      6.      Plaintiffs do not know the true names and capacities. whether corporate, partnership.

  7   associate, individual or otherwise of Defendants sued herein as Does I through 10, inclusive, tinder

  8   the provisions of section 474 of the California Code of Civil Procedure. Defendants Does I through

  9   10, inclusive, are in sonic manner responsible for the acts, occurrences and transactions set forth

10    herein, and are legally liable to Plaintiffs. Plaintiffs will seek leave to amend this Complaint to set

 II   forth the true names and capacities of the fictitiously named Defendants, together with appropriate

12 charging allegations, when ascertained.

13        7.     All acts of corporate employees as alleged were authorized or ratified by an officer,

 14   director, or managing agent of the corporate employer.

15       8.        Each Defendant, whether actually or fictitiously named herein, was the principal, agent

 16   (actual or ostensible). or employee of each other Defendant, and in acting as such principal or within

 '7    the course and scope of such employment or agency, took sonic part in the acts and omissions

 18    hereinafter set forth by reason of which each Defendant is liable to Plaintiff for the relief prayed for

19     herein.

20       9. On October 28, 2005, Plaintiffs leased and subsequently purchased a new 2006 Ford F-350

21    Super Duty, VIN: I FTWW3 I P36EB312 15 ('the Vehicle"). On September 30. 2008. Plaintiffs

22    subsequently purchased the Vehicle at SUNRISE FORD's dealership in Sari Bernardino County.

23    The sales contract is attached and incorporated by this reference as Exhibit 1. The Vehicle was

24    covered by express written warranties by which FORD undertook to preserve or maintain the utility

25    or performance of the Vehicle or to provide compensation if there was a litilure in such utility or

26     perfo rinance.

27        10.      Ford-brand vehicles equipped with the 6.0-liter engine were sold with FORD's Limited

28     Warranty (including the 6.0-liter Poverstroke Diesel Engine warranty terms). which covered the

                                                          3-
                                       POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 16 of 80 Page ID #:24




      "engine and engine components against defects in thctory-supplied materials or workmanship for

 2    live years after the warranty start date or 100,000 miles, whichever occurs first." and provides that

 3    "[d]uring this coverage period, authorized Ford Motor Cor pauiy dealeis will repMi, ieplcice, or

 4    adjust all parts on your vehicle that are defective in Factory-supplied materials or   workmanship."
 5       II.      The Vehicle was delivered to plaintifTh with serious defects tnd nonconforniiiies to
 6    warranty and it developed other serious defects and nonconformities to warranty including a

 7    defective 6.0-liter engine, as detailed herein.

 8       12.      Plaintiffs hereby revoke acceptance of the sales contract.

 9       13.      Pursuant to the Song-Beverly Consumer Warranty Act (Civil Code sections 1790 c/seq..

10    hereinafter the "Act'), the Vehicle constitutes "consumer goods" used primarily for family or

11    household purposes, and Plaintiffs have used the Vehicle primarily for those purposes.

12       14.      Plaintiffs are 'buyers" of consumer goods tinder the Ad.

13       15:      Dekndant FORD is a "manufacturer" and/or "distributor" tinder the Act.

'4                FORD'S DEVELOPMENT AND KNOWING DISTRIBUTION OF THE

15                                   DEFECTIVE 6.0-11,ITER DIESEL ENGINE

16       16.      FORD obtained its 6.0-liter diesel engines from its supplier. Navistar International

17    Transportation Corporation (hereinafter "Navistar").

IS       17.      At all times relevant to this action, FORD was aware of severe and pervasive defects in

 '9   the 6.0-liter diesel engine.

20       18.      The defects in the 6.0-liter engine caused FOR]) to delay the launch ol'vehicles equipped

21    with the engine from a planned August     ':   2002 launch date until November 4. 2002.

22       19.      On May 15, 2001 as FORD was planning production of its first vehicles to be equipped

23    with 6.0-liter diesel engines, Charlie Freese, FORD's Chief Engineer of Diesel Engines, identified

24    "multiple high risk items" with the 6.0-liter diesel engines which would delay the production start.

25    They included injection control pressure sensor (lCP) failures, piston failures, and injector fiilurcs,

26    which were "of particularly great concern.' The problems were so serious that FORD considered

27    extending production ofihe predecessor 7.3-liter diesel engine in place of the 6.0-liter diesel engine.

28


                                       POWERS v. FORD COMPLAIN]'
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 17 of 80 Page ID #:25




          20.      On May 29, 2002.just four days before the scheduled kick-off of 6.0-liter these engine

  2    production, Freese identified additional "major issues" with the 6.0-liter engine in addition to the

  3    ic:p failures, piston failures, and injector failures. Those "new concerns" included, among others.
  4    problems with the head gaskets, turbo charger, the engine idle, and the injector driver module



  6       21.     On July 30. 2002, FORD held a New Mode! Launch Meeting at which FORD projected

  7    that some problems could not be resolved until after the vehicles were already being produced and

  8    sold. At that same meeting, FORD reviewed the readiness of suppliers for the planned vehicles,

  9    and singled out and rated Navistar (the supplier of the 6.0-liter engine) as "High Risk" due to luck

 10    of durability testing and late design changes.

 II       22.     By August 23, 2002, FORE) still was addressing injector defects causing idle problems,

 12    cold start problems, engine stall problems, and injector failures. Although-Navistar sent engines

 13    with new process injectors to FORD, the durability tests for these engines were not scheduled for

 14    completion until the week of October 9. 2002: less than a month belbre production was to begin.

 '5       23.     As the November 4. 2002 production date neared, problems with the 6.0-liter engine

 16    persisted and FORD was unable to determine their root cause. Nonetheless. FORD decided it could

 17    not continue delaying the launch and instead began producing and selling the vehicles, despite •

 18    knowing that the 6.0-liter diesel engine was defective.

 19      24.      On November 12, 2002, Steven Henderson, a FORD executive, wrote that FORD was

20    "in the middle of the 6.01- launch, and   . ..   things are not going 'veil." Although the launch was

21    delayed a week, and the entire Navistar team was working full time, the problems were "not fully

22    resolved yet."

23       25.      Without remedying the detects. FORD continued to equip subsequent model years or

24    its trucks, including the 2006 Ford F-350, with the 6.0-liter diesel engine. Regardless of tweaks

25    made to the 6,0-liter engine by FORD during subsequent ),ca rs, these same defects to the engine

26    persisted throughout FORD's production and sale of vehicles with this engine.

27       26. As early as July 2003, FORD received information from its dealerships nationwide

28    concerning customer complaints about the defects, and the dealers' inability to resolve the defects.

                                                         -5-
                                     POWERS v. FORE) COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 18 of 80 Page ID #:26




  I   and implemented specific measures to communicate information to its dealerships which included:

  2              a. A specialized website for technical communications to dealership personnel about

  3                  the 6.0-Iitcr diesel engine and its problems;

  4              h. Incentivizing diesel technicians to use the website;

  S              c. Conducting weekly round-tables between FORD personnel and dealership personnel

  6                  concerning the defects; and

  7              d. Communicating the latest 6.0-liter issues to dealership sales personnel via weekly

  8                  messages on its specialized website "FMCDealer.com" and dedicated "Fordstar'

  9                  broadcasts for sales personnel.

 10      27. By March 2004, Frank Ligon, FORD's Director of Service Engineering Operations,

  I suggested that John Koszewnik, FORD's Director of North American Diesel, personally attend

 12 meetings of FORD's "dealer council" to explain the 6.0-liter engine problems to dealership

 Ii   personnel in response to their concerns, but believed "we're going to he dealing with this issue lhr

 14   the lhrseeable future" /sic] and that "Customer think Diesels are supposed to last forever!" [sic].

 IS       28. By August 2004, Mr. Ligon received information from a Ford Customer Service Division

16 Regional Manager that dealerships were "throwing in the towel and pre-disposing customers that

17    Ford will buy back" defective 6.0-liter trucks, which was "symptomatic of numerous instances of

 IS 6.01- diesel problems growing in the field." Mr. Ligon responded to the Regional Manager by

 19 outlining the distribution of FORD-approved information on Ford's websites but also noted that

20    there was no "definitive repair action or production parts to address this repair universe."

21       29.      FORD's inability to deal with the problems continued through the 2006 model year. in

22    a July 22, 2005 memorandum. Chris Bolen, FORD's director of North America Powertrain

23    Manufacturing, wrote that the problems with the quality of the 6.0-liter engines were having

24    "disastrous effects on this customer and segment."

25       30.      In January 2006— neatly four years after problems first surlèced, and as production and

26    sale of the affected vehicle models were still underway   -    a FORD engineering study conducted an

27    analysis of warranty claims to determine the root causes of the problems that continued to plague

28    the 6.0-liter engine. FORD attributed the problems to 'the same toot cause": "iqiector sealing

                                                        -6-
                                      POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 19 of 80 Page ID #:27


                                      V




       issues"    -   specifically, leaks between the fuel rail, combustion chamber, and coolant jacket.

 7          31.        Evidence of the inherent nature of the defects again emerged in June 2006. when FOR!)

 3     engineers discovered- hat 6.0-liter engiçies exceeded FORD's own Cylinder pressure .specifi cal ions

 4     for "normally" performing engines. The issue was raised after a Ford-brand dealership suggestcd a

 5     defective engine could be blamed on an aflernmrket part; the aftermarket part manufacturer disputed

 6     blame by pointing out FORD's own published information discussing excessive cylinder pressures

 7     caused by engine defects, not by afterniarket pails. One engineer, Mike Frommann. in a June 2006

 8     email, worried that these specifications might be published or subpoenaed. and could cause FORD

 9     to "face a class action." He recommended that all emaitc discussing the issue be deleted.

10          32.        In January 2007, nearly five years after it discovered the defects. FORD sued the engine

II     supplier. Navistar, for what it termed "exceptionally high repair rates and warranty costs due to

12     quality problems attributable to Navistar." including "design flaws.The details of this litigation

13     were not made public record, and were in fact scaled.

14                                         FORD'S PUBLIC STATEMENTS
IS                               CONCERNING TIlE 6.04ITER              DIESEL ENGINE

16          33.        Despite FORD's knowledge of the defective engine, it continued to represent that the

17     Vehicle was of high quality and reliable. For example, Mark Fields, FORD's President of the

18     Americas, publicly proclaimed that the 6.0-liter engine the very same engine whose design and

19     quality issues led FORD to sue Navistar        -   was a "great engine." Despite its knowledge of the 6.0-

20     liter engine's many flaws and quality concerns, FORD trained its dealers throughout the country to

21     specifically tout the supposedly superior attributes of the engine, without ever mentioning its

22     troubled history of design, manufacturing, and reliability defects.

23                    a. FORD continued to misrepresent the qualities of, and conceal its true knowledge of,

24                        the defective engine in its marketing materials, in an effort to protect the "Ford" brand

25                        and to keep both potential customers and existing customers from learning that the

26                        engine was in fact defective.

27 JJ III

28    III

                                                              -7-
                                           POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 20 of 80 Page ID #:28




                   b. The promotional materials stated that the 6.0-liter diesel engine is the longest lasting

 2                   _diesel motor" and that "altogether, the 6.0 L Power Strike is the longest lasting diesel

 3                    in its class."

 4                 e. These promotional materials also touted the 2006 Ford F-350 as having: "The best

 5                    payload, best conventional towing, best braking performance, highest GVWR.

 6                    unsurpassed GC\VR. ....best 5th wheel towing."                   -




 7                    These promotional materials also touted the 2006 Ford F-350 as "best-in-class:

 8                    horsepower, gas torque, unsurpassed diesel horsepower.'

 9                    These promotional materials advertised that the Super Duty powerirairl, which

10                     includes the 6.0-liter diesel engine, "delivers the right power. right when you need

II                     it." and that the "powertrain delivers the muscle to get the job done."

12                     These promotional materials represented that the 2006 Ford F-350 has the strength to

13                     handle the toughest assignments and the 6.0-liter diesel engine is built "Ford tough."

'4                     These promotional materials represented that the 6.0-liter engine has "best-in-class

35                     torque" and "best-in-class diesel horsepower."

16                 It. These promotional materials represented : "The all-new 32-valve 6.0 L Power Stroke

17                     VS turbo diesel generates so much power that an entirely new automatic transmission

18                     has been developed to handle the increased loads.'

19                     These promotional materials represented also represented that the 6.0-liter engine

20                     was reliable and well-made, and that the 2006 Ford F-350 and other vehicles with

21                     this engine have superior towing capacity and capabilities.

22                     These promotional materials represented advertised the 2006 Ford F-350. and its 6.0-

23                     liter engine, as high-quality products that were flee from inherent delects.

24         34.      FORD never acknowledged the defective nature of the 6.0 liter engine or its catastrophic

25   repair rates in its public filings with the Securities and Exchange Commission, further concealing

26         is information From the public.

27   I/I
28   II,

                                                         -8-
                                        POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 21 of 80 Page ID #:29




                                 FORD'S FAILURE TO RESOLVE OR DISCLOSE
 2                  -
                                                 THE ENGINE DEFECTS
 I          35.         Throughout FORD's production and sole ofthc engines, FORD neverdcvcloped a repair

 4        plan in which FORD would comply with the above warranties by identifying and eliminating the

      I   root cause of detects to the 6.0-liter engines. As detailed in the September 7, 2004 memorandum

          from Frank Ligon, FORD's Director of Service Engineering Operations, FORD did "not have a

          definitive repair action or production parts to properly address the concern universe." As revealed

  8       in an October 2004 email between FORD executives, FORD rejected pilot programs that would

 9        have had FORD technical experts assist dealerships with repairs.

 10          36.        Nor did FOR I) implement a voluntary recall Program that would have required r:oRl)

 II       to completely repair or replace the defective engines. FORD executives had suggested that FORD

 12       authorize full and complete repairs of defective engines   -   essentially throwing the "kitchen sink"

 13       at the vehicle in order to help eliminate the need for subsequent repairs. However, in an email on

14        October 8, 2004: Michael Berardi, FORD's CBG manager. said "[t]hat particular philosophy is

 '5       opposite of what we have been training our dealers to do and could lead to a very expensive

 16       warranty bill across vehicle lines."

 17          37.        FORD instead had authorized dealers implement a "Band-Aid" strategy that allowed the

 18       dealers to take only limited repair measures, such as cleaning or replacing individual components.

 19       which did not properly remedy or resolve the underlying defect. This strategy reduced FORD's

20        warranty spending but did nothing to fix the underlying root causes of the defects.

21           38.        In 2006, for example. among FORD's "6.0-liter Top Parts Warranty Actions" were new

22        procedures adopted to address "turbo coking" and "EGR coking," issues that had plagued the engine

23        since its inception. According to a July 2007 email between FORD executives, rather than replace

24        the coked turbo charger or EGR valve, FORD commenced a program in mid-2006 of simply

25        "cleaning" the pails in question, thus saving FORD a projected $9 million and $2.5 million in

26        warranty spending. respectively, on those two items.

27           39.        These minor, limited measures merely addressed the symptoms. For example, the

 28       removal of built up soot effectively concealed the seriousness and extent of the undei-lying root



                                          POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 22 of 80 Page ID #:30




      cause       -.   poor combustion. FORD's own study concluded that the cause was improper injector

 .3   sealing and associated leaks. Moreover, these measures misled customers to believe that the

 3    underlying problem had been fixed; when in titci the symptom likely wouldTeOccur on a later date,

 4    possibly when the warranty would have expired, typically forcing the additional expenses to he

 5    borne by the customer rather than by the dealer. These measures prevented customers from

 6    realizing the defective nature of their engine.

 7          40.          In FORD's own analysis of the multitude of warranty chums on the troubled 6.0-liter

 8    engine, it concluded that the problems associated with the 6.0-liter engine were the result of the

 9    same root cause." As noted above, FORD had attributed the problems to "injector sealing issues."

10    Specifically, leaks between the fuel rail, combustion chamber. and coolant jacket.

II          41.          Despite having this critical knowledge. FORD concealed it from consumers, and

12    continuously treated the symptoms rather than the underlying "root cause" of the problem. FORD

'3    has never publicly acknowledged this root cause.

'4          42.          In addition. FORD has computer systems whereby it monitors warranty claims,

Is    communicates with its authorized dealers, and monitors the malfunctions and repair records of all

16    these vehicles. These systems include MORS (Master Owner Relations System), AWS (Analytical

17    Warranty System), and CQIS (Common Quality Indicator System).

18          43.          Through these systems, FORD has detailed information regarding each time a vehicle

19    is brought into a Ford-brand dealership for repair, including but not limited to the symptoms that

20    required the unit be brought in for service, the diagnosis of the problem. the repair authorized by

21    FORD, and the work perlbrmed on the vehicle.

22          44.          FORD accumulated a massive database through which it realized that the minor, limited

23    work it was authorizing was inadequate to properly repair these defective engines, and major

24    repairs, including engine replacement, were necessary to address these defects.

25          45.          FORD engineers referred to the failing parts as the "usual suspects." In a presentation

26    dated July 10, 2007. FORD stated. "Causal pails are the usual suspects            -   Cylinder I-lead/Head

27    Gasket, Engine Ass'y, EGR Cooler, EGR Valve."
28    III

                                                            IN
                                            POWERS v. FOR!) COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 23 of 80 Page ID #:31




        46.       FORD continued its practice of only authorizing minor, ineffective repairs of these

 2    engine defects. FORD unfairly beneflued by this practice .beeause FORD knew that after the
      warranty expired, the vehicle owner.rather than FORD or its dealerships:would have to payfhrall -
 4    future repairs.

 5      47.       Those "Band-Aid" repair strategies were performed on PlaintifFs Vehicle. FORD and

 6    its dealerships (which are FORD's authorized agents for warranty repairs), including but not limited

 7    to SUNRISE FORD: represented that the repairs would fix the Vehicle, despite their knowledge

  8   that the repairs performed would merely postpone the problem in the 6.0-liter Navistar diesel engine

 9    until the engine was out of warranty.

10                                     PLAINTIFFS' RELIANCE ON

II                                   FORD'S PUBLIC STATEMENTS

12       48.      Prior to Plaintiffs deciding to purchase the Vehicle. Defendants FORD and SUNRISE

13    FORD distributed promotional materials for the 2006 Ford F-350 with the 6.0-liter diesel engine.

14    as described in Paragraph 33 above.

 Is     49.      Plaintiff's observed the promotional material generated by FORD and disseminated by

16    both FORD and SUNRISE FORD which represented the superior qualities of the 2006 Ford F-350

17    truck.

IS       50.       Plaintiffs believed and relied on these written representations concerning the qualities

19    and capabilities of the 2006 Ford F-350 and its 6.0-liter diesel engine when making the decision to

20    purchase the Vehicle.

21       SI.      Plaintiffs purchased the Vehicle for recreational purposes. Specifically. Plaintiffs

22    wanted a long-lasting truck that could offer superior horsepower and torque.

23       52.      Prior to Plaintiffs deciding to purchase the Vehicle, Plaintiffs were led by the sales

24    personnel at SUNRISE FORD, an authorized seller of Ford-brand vehicles, that 2006 Ford F-350

25    vehicles equipped with a 6.0-tier engine would offer superior power and tow capacity. Plaintiffs

26    truly believed that Plaintiffs were making a wise investment decision in purchasing the Vehicle.

27       53.      Plaintiffs believed and relied on these verbal representations made by the sales personnel

28    at SUNRISE FORD concerning the qualities and capabilities oftlie 2006 Ford F-350 and the 6.0-

                                                      -I1-
                                     POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 24 of 80 Page ID #:32




 I   liter diesel engine when making the decision to purchase the Vehicle.

 2         54.   Based on the foregoing written and verbal representations by FORD and its authorized

 3   agents, on which Plaintiffs reasonably relied. Plainti ills purchased the Vehicle at SUNRISE FORD

 4   on September 30, 2008.

 5         55.   Despite FORD's and SUNRISE FORD's representations and advertisements to the

 6   contrary. FORD's 6.0-liter diesel engines in general have had severe and pervasive quality delècts,

 7   which FORD and SUNRISE FORD failed to disclose to consumers. As a result of these defects.

 8   Ford-brand trucksequipped with the 6.0-liter engine. including the 2006 Ford F-350. have exhibited

 9   continuing problems with turbo charger systems, fuel injection systems, head gaskets, FOR valves,

10   cooling systems and coolers plugging, and many other problems.

11         56.   As described in detail below. FORD and its dealerships, including but not limited to

12   SUNRISE FORD: (a) rather than identifying and eliminating the root cause of these defects.

13   produced and sold the 2006 Ford F-350 to Plaintiffs and other consumers, knowing it contained a

14   clelèetive engine; (b) adopted through its dealers, including but not limited to SUNRISE FORD. a

IS   Band-Aid strategy ol'offering minor, limited repair measures to customers who sought to have the

16   dekcts remedied, a strategy that reduced FORD's \vttiTttnty expenditures but did not resolve the

17   underlying defects and, in fact, helped to conceal the defects until the applicable warranties expired;

18   and (c) intentionally and fraudulently concealed from Plaintiffs and other consumers the existence

19   of these defects prior to the sale or any time thereafter, and fraudulently concealed from Plaintiffs

20   its inability to repair these inherent defects, which prevented the truck from conforming to its

21   applicable warranties.

22                            PLAINTIFFS' PROBLEMS WITH THE VEHICLE

23                                        AND REPAIR AT1'EMPTS

24         57.   After purchasing the Vehicle, Plaintiffs began experiencing problems with the Vehicle's

25   6.0-liter engine. Specifically, the Vehicle cranked but would not start. produced a rattling noise

26   ironi under the center of the truck, and leaked oil. In addition, the Vehicle suffered from problems

27   with the turbo and loss of power.

28   III

                                                      -12-

                                     POWERS      v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 25 of 80 Page ID #:33




        58.       These problems caused Plaintiffs to experience numerous difficulties, including an

 2   inability to tow.

 3      59.       FORD. through its authorized repair facilities, has attempted to make repairs to the

 4   Vehicle's engine on nitiltiple occasions and failed to permanently remedy the Vehicles persistent

 5   problems.

 6      60.       These ongoing problems have impaired the use, value, and safety of the Vehicle.

 7      61.       Plaintiffs attempted to have the engine issues fixed on many occasions. Each time, the

 8   dealership's mechanics tried the same or different remedies, but the problems with the engine

 9   persisted.

 0      62,       FORD and its authorized repair leilities continually represented that the repairs "fixed"

II   the problems with Plaintiffs' 6.0-liter engine. Plaintiffs relied on FORD's representations, and its

12   authorized repair facilities' representations, that the repairs fixed' the problems.

13            ALL STATUTES OF I.,IMUI'ATION ARE TOLLED BY THE DISCOVERY RULE

14                       AND THE DOCTRINE OF FRAUDULENT CONCEALMENT
15      63.       FORD and SUNRISE FORD misrepresented the quality, engine capacity, and towing
16   capacity of the 6.0-liter Navistar diesel engine to Plaintiffs at the time of tile site of the Vehicle.

17      64.       FORD and SUNRISE FORD continued to misrepresent their ability to repair the Vehicle

18   in conformity with the warranty throughout the warranty period.

19      65.,      Al all relevant times, FORD and SUNRSIE FORD were aware of the defects in the 6.0-

20   liter Navistar diesel engine.

21      66.       At all relevant times. FORD and SUNRISE FORD were aware of FORD's inability to

22   repair the defects in the 6.0-liter Navistar diesel engine.

23      67.       These defects were known by FORD and SUNRISE FORD to cause serious problems.

24   including stalling, non-stalling, oil leaks, power loss, and smoking. If and when such svniptoms

25   manifest during operation of the Vehicle they pose a serious threat olpersonal injury to Plaintill's.

26   to passengers, and third parties.

27      68.       FORD and SUNRISE FORD had it duty to disclose the concealed facts alleged above

28   because FORD and SUNRISE FORD knew that Plaintiffs did not know a material fact, and further

                                                       -Ii-
                                      PO\VERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 26 of 80 Page ID #:34




          knew that such facts were not readily accessible to the Plaintiffs because they actively concealed

      -   those facts.

 3           69.         FORD and SUNRISE FORD had a ditty to disclose the concealed facts alleged above, I

 4        because FORD made several partial or misleading half-truths in its marketing materials, which were

          also disseminated by SUNRISE FORD, and through their authorized sales representatives about the

 6        quality, characteristics, reliability, and towing capacity of the 6.0-liter Navistar diesel engine.

 7           70.         FORD and SUNRISE FORD had a duty to disclose the concealed facts alleged above

 8        because they actively concealed material facts in order to induce a false belief.

 9           71.         FORD and SUNRISE FORD intended for Plaintiffs to rely on those misrepresentations

10        to conceal the fact that the Vehicle's engine could not be repaired.

11           72.         Prior to the sale of the Vehicle, and at all times thereafter. FORD and SUNRISE FORD

12        therefore failed to disclose the existence of the Vehicle's inherent defects to Plaintiffs, and FORD

13        and its authorized repair facilities failed to disclose their inability to repair these inherent defects,

 '4       which prevented the Vehicle from conforming to its applicable warranties. Further. from and after

15        the sale of the 2006 Ford F-350, FORD and SUNRISE FORD fraudulently concealed from

16        purchasers. including Plaintiffs, the fact that Ford-brand dealerships and authorized repair facilities

 '7       were not properly repairing the defects to the 6.0-liter engine, and knew that the limited work that

18        FORD had authorized its dealerships to perform on those vehicles would not properly repair them.

19          73.          When Plaintiffs took the Vehicle to its authorized repair facilities for repairs. FORD and

20        its authorized repair facilities continually represented that the repairs "fixed" the problems with

2)        Plaintiffs 6.0-liter engine. Plaintiff relied on FOR!), and its authorized repair lhcilities'

22        representations that the repairs "fixed" the problems.

23          74. It was not until October of 2018, when Plaintiffs were driving to Arizona and noticed

24        several Ford heavy-duly trucks of similar model/year had broken down on Highway IS that

25        Plaintiffs first discovered, or reasonably could have discovered, that FORD's previous repai rs 10

26        the engine during the express warranty period had tidIed to conform Plaintiffs' Vehicle to the

27        express warranty. At that point, Plaintiffs also realized that the engine problems they experienced

28        with the Subject Vehicle were not limited to their individual vehicle alone, but that there was a

                                                             -14-
                                            POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 27 of 80 Page ID #:35




      more widespread issue among Ford heavy-duly trucks and that FORD had engaged in a scheme to

 2    defraud consumers. including Plaintiffs.

         75.      At that time. Plaintiffs first discovered or reasonably could have discovered that FORD

 4    and SUNRISE FORD had misrepresented the engine quality and their ability to maintain the

 5    Vehicle under warranty, to intentionally prevent Plaintiffs from discovering the irreparable non-

 6 I conformities in the Vehicle. Plaintiffs could not have discovered this on an earlier date: despite a

 7    reasonable and diligent investigation, because of FORD's and SUNRISE FORDs fraudulent

 8    misrepresentations and concealment of the defects in the 6.0-liter engine in Plaintiffs' Vehicle, as

 9    alleged in Paragraphs 16 through 56 above, and because of the repeated thlse assurances of FORD

10    and its authorized dealership agents, on which Plaintiffs reasonably relied, that FORD and

 II   SUNRISE FORI) had repaired and would repair any problems with the engine in Plaintiffs' Vehicle

12    during the express warranty period.

13       76.      The statutes of limitation for each of Plaintiffs' claims against FORD and SUNRISE

 '4   FORD were therefore tolled tuidcr the delayed discovery rule and the doctrine of fraudulent

 '5   concealment until PlaintilTh first discovered in or around October of 2018 that FORD and SUNRISE

16    FORD had failed to conform Plaintiffs' Vehicle to the express warranty.

17       77.     Because FORD and SUNRISE FORD failed to disclose these foregoing facts to

18    Plaintiffs, all statute of limitations periods with respect to claims arising from the sale ofihe Vehicle

19    were tolled by the doctrines of fraudulent concealment. the discovery rule, and/or equitable

20    tolling/estoppel. As alleged herein, FORD and SUNRISE FORD wrongfully concealed the facts

21    (I) that FORD was equipping the trucks with defective engines that FORD and SUNRISE FORD

22    were unable or unwilling to repair, and (2) that FORD and its authorized repair facilities, including

23    but not limited to SUNRISE FORE), were making inadequate repairs that were incapable of

24    addressing the root cause of the trucks' malfunctions.

25       78.      PlaintifTh did not discover, and through the exercise of reasonable diligence could not

26    have discovered, the operative facts that are the basis of the claims alleged herein because the facts

27    were concealed in confidential and privileged documents, which a consumer would not know about

28    and could not obtain.

                                                        -'5-
                                      POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 28 of 80 Page ID #:36




            79.      No amount of diligence by Plaintiffs could have led to the discovery of these facts

 2       because they were, and continue to be, kept secret by FORD and SUNRISE FORD: therefore,

-3   -   Plaintiffs were-not at fault for-failing) to-discover-these-facts.

 4          80.      Plaintiffs did not have actual knowledge of facts sufficient to put Plaintiffs on notice.

 5       Plaintiffs did not know,nor could Plaintiffs have known, about FORD's and SUNRISE FORD's

 6       inability to repair the defects in 6.0-liter diesel engines because, as alleged abovc. FORD and

 7       SUNRISE FORD kept this information highly confidential, and SUNRISE FOR]) assured Plaintiffs

 8       that repairs were effective. FOR[) went through great lengths to ensure that such information

 9       remained confidential as explained in detail in Paragraphs 16 through 56 above.

10                                      ALL STATUTES OF LIMITATION

11                                 ARE TOLLED BY EQUITABLE ESTOPPEL

12          81.      FORD and        SUNRISE FORD, and              their authorized   agents.   made repeated

13       representations to Plaintiffs that the Vehicle was repaired.

14         82. On November 9, 2005. Plaintiffs delivered their 2006 Ford F-350 to an authorized FORE)

15   repair facility because the Vehicle was pulling left when braking. driving, and steering. FORD's

16 authorized service personnel attempted to repair the Vehicle by performing a wheel alignment,

17   adjusting the toe to center steering wheel, and replacing the Front brake pads. When the Vehicle was

IS                        . FORD's authorized service personnel represented to Plaintiffs that their
     returned to Plaintiffs    .




19   Vehicle was fixed. Plaintiffs reasonably relied on these representations.

20          83.      On February 10. 2006, Plaintiffs delivered the 2006 Ford F-350 to an authorized FURL)

2!       repair facility, because there was a rattling and howling noise coming from tinder the center area of

22       the truck after driving for a while. FORD's authorized service personnel attempted to perform some

23       engine repair on the Vehicle. When the Vehicle was returned to Plaintiff, FORD's authorized

24       service personnel represented to Plaintiff that the Vehicle was fixed. Plaintiff reasonably relied on

25       these representations.

26         84. On November 17. 2006, Plaintiffs delivered their 2006 Ford F-350 to a repair facility because

27   the engine was cranking and not starting. The service personnel attempted to repair the Vehicle by

28   reinstalling the 11CM and PCM, and reprogramming the ICM, •M and FICM. When the Vehicle

                                                            -16-
                                          POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 29 of 80 Page ID #:37




     was returned to PlaintilTh, the service personnel represented to Plaintiffs that their Vehicle was fixed.

 7   Plaintiffs reasonably relied on these representations.

 3          85.   On September 21, 2007, Plaintiffs delivered their 2006 Ford F-350 to an authorized

 4    FORD repair facility because the engine was leaking oil. The authorized service personnel

     attempted to repair the Vehicle by installing oil dye to find the oil leak and installing a new 0 ring.

 6    When the Vehicle was returned to Plaintiffs, the FORD service personnel represented to Plaintiffs

 7    that their Vehicle was fixed. Plaintiffs reasonably relied on theses representations.

 8          86.   Over the next five years, Plaintifth delivered the 2006 Ford 17-350 to repair t'aeilities on

 9    numerous occasions due to serious engine issues. For instance, the engine would experience long

lO    cranks when cold, would not start when hot, produced loud clunking noises when driven, and ran

II    rough. The service personnel attempted to repair the Vehicle on these occasions. When the Vehicle

12    was returned to Plaintiffs, the service personnel represented to Plaintiffs that the Vehicle was fixed.

13    Plaintiffs reasonably relied on these representations.

14          87.   Plaintiffs were never informed by FORD or its authorized dealers, including but not

IS    limited to SUNRISE FORD, that the issues exhibited by Plaintiffs' Vehicle during the warranty

16    period were related to a known, widespread defect in the engine, and that Plaintiffs' Vehicle

17    exhibited different symptoms from the same underlying engine defect. FORD went through great

IS    lengths to ensure that such information remained confidential, and would not be disseminated to

19    the public as explained in detail in Paragraphs 16 through 56 above.

20          88.   At all points at which FORD and its authorized agents, including but not limited to

21    SUNRISE FORD, made representations about Plaintiffs' Vehicle being repaired, Defendant and its

22    authorized agents were aware that the repairs performed on the Vehicle would not permanently

23    repair the Vehicle and did not conform the Vehicle with the terms of the warranties provided.

24          89.   Plaintiffs relied on Defendants' and their authorized agent's representations that the

25    Vehicle was repaired and that Defendants conformed the Vehicle to the terms of the warranties.

26          90.   Plaintiffs were reasonable in reliance on Defendant's representations about its ability to

27    repair the Vehicle.

28    I/I

                                                       -17-
                                      POWERS v. FORD COMPLAIN]'
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 30 of 80 Page ID #:38




           91.      Plaintiffs did not, and could not,- know that Defendant was unable to repair the Vehicle

   2    because of Defendanis repeated misrepresentations about the sufficiency of the repairs performed.



   4                                          FIRST CAUSE OF ACTION

   5                          Fraud in the Inducement      -   Intentional Misrepresentation

   6                                             (Against All Defendants)

   7                Plaintiff's' fraud-based claims in this cause of action arise from the IbItowing lëctual

   8    circumstances, by which FORD and SUNRISE FOR!) induced Plaintiffs to enter into a Retail
   9    Installment Sales Contract, attached hereto as Exhibit 1. That Retail installment Sales Contract

 10     and the facts surrounding the inducement to enter into such are separate and apart from any breach

 'I     oiwarranty allegations made herein, which are based on a separate contract —the written or implied
 I -,   warranty provided by FORD at the time of sale of the Vehicle and performed by FOR!) and its

 13     authorized repair facilities, including but not limited to SUNRISE FORD.

 14                      DEFENDANTS' INTENTIONAL MISREPRESENTATIONS
15                    ABOUT THE VEHICLE AND ITS 6.0-LITER DIESEL ENGINE

16                  Plaintiffs incorporate herein by reference each and every allegation contained in the

17      preceding and succeeding paragraphs as though herein fully restated and realleged.

 IS                 As set forth in Paragraph 33 above. FORD and SUNRISE FORD distributed

19      promotional materials representing that the 2006 Ford F-350 has the strength to handle the toughest

20      assignments; that the 6.0-liter diesel engine is built "Ford tough;" that the 6.0-liter engine has "best-

2)      in-class torque" and "hest-in-class diesel horsepower;" that "The all-new 32-valve 6.0 I. Power

22      Stroke \13 turbo diesel generates so much power that an entirely new automatic transmission has

23      been developed to handle the increased loads;" that the 6.0-liter engine was reliable and well-made:

24      that the 2006 Ford F-350 and other vehicles with this engine have superior towing capacity and

25      capabilities; and that the 2006 Ford F-350, and its 6.0-liter engine, were high-quality products that

26      were free from inherent defects.

27                 Plaintiffs also observed many television commercials advertising the new 2006 Ford F-

28      350 as equipped with one of the best diesel engines.

                                                         IL:
                                        POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 31 of 80 Page ID #:39




            96.    Prior to entering the sales contract to purchase the Vehicle. FOR!) and 2006 Ford F-350

 2 _made representations to Plaintiffs through printed marketing materials and through verbal

 3   representations by their authorized agents for communicating that information (2006 Void F-350

 4   and its employees).

 5          97.    Prior to Plaintiffs' decision to purchase the Vehicle, the sales personnel at SUNRISE

 6   FORD represented to Plaintiffs that the 2006 Ford F-350 had superior horsepower and torque.

 7          98.    At all relevant times, FORD and SUNRISE FORD knew the 2006 Ford F-350had severe

 8   and pervasive design. manufacturing, and quality defects, including defects in its 6.0-liter Navistar

 9   engine; that the 2006 Ford F-350 would exhibit defects that would prevent the Vehicle from being

10   merchantable; that the defects would substantially impair the use. value, or safety of the Vehicle;

11   and that the Vehicle's defects would not be repaired and eliminated under the applicable warranties.

12          99.    Prior to Plaintiffs' execution of the sales contract for purchase of the Vehicle. FORD

13   and SUNRISE FORD were aware that the changes to the 6.0-liter engine that FOR!) had performed

14   in its unsuccessful attempts to eliminate the inherent defects of the engine had drastically reduced

15   the power of the engine, such that 2006 Ford F-350 vehicles equipped with the 6.0-liter engine did

16   not meet the supposedly superior towing and hauling capabilities touted by FOR!) in its marketing

17   brochures for the truck. FORD and SUNRISE FORD nevertheless continued to falsely state in the

is   marketing brochures for the 2006 Ford F-350 they provided to customers, including Plaintiffs, that

19   the 2006 Ford F-350 with the 6.0-liter engine had "the best in class towing capacities" that allowed

20   a customer to "tow what you want, where you want." and that the truck "is ready to tow the heaviest

21   loads with the greatest of ease."

22          100.   Plaintiffs also observed many television commercials advertising the new 2006 Ford F-

23   350 as equipped with one of the best diesel engines.

24          101.   Prior to entering the sales contract to purchase the \'ehicle. FORD and SUNRISE FORD

25   made representations to Plaintiffs through printed marketing materials and through verbal

26   representations by their authorized agents for communicating that information (SUNRISE FORD

27   employees).

28   I/I,

                                                       -19-

                                      POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 32 of 80 Page ID #:40




                   Prior to Plaintiffs' decision to purchase the Vehicle, the sates personnel at SUNRISE

  9    FORD represented to Plaintiffs that the 2006 Ford F-350 had superior horsepower and torque.

  I                     DEFENDANTS' INTENT AND PLAINTIFF'S RELIANCE

  4                              ON DEFENDANTS' REPRESENTATIONS

                   FORD and SUNRISE FORD, as alleged above, therefore intentionally made the

  6    foregoing misrepresentations of material facts to Plaintiffs concerning the qualities, attributes. and

  7   lack of defects of the 6.0-liter engine and the 2006 Ford F-350, including, but not limited to. false

  8    facts concerning the superior reliability and defect-free nature of the engine, the false fact that the

  9   engine is the best and most dependable diesel engine in its class, and false facts concerning the

 10   superior towing ability of the truck with the 6.0-liter engine, prior to Plaintiffs entering into the

 11   sales contract for purchase of the Vehicle, despite FORD's and SUNRISE FORD's knowledge that

 12   these representations of material facts made to Plaintiffs concerning the qualities, attributes, and

 '3   lack of defects of the engine and the 2006 Ford F-350 were false at the time they were made.

 14         104.   Each of the Ibregoing misrepresentations of fact by FORD and SUNRISE FORD were,

 15   as alleged above. authorized and ratified by their respective officers, directors, and/or managers,

16    including but not limited to Charlie Freese (FORD's Chief Engineer of Diesel Engines). Sieve

17    Henderson (FORD Executive). Frank Ligon (FORD's Director of Service Engineering Operations),

18    and Michael Berardi (FORD's CBG Manager), and others, who had knowledge of the falsity of

19    these foregoing misrepresentations of fact but who nevertheless nuihorized and ratified these

20    foregoing misrepresentations of fact made to Plaintiffs.

21          105.   FORD and SUNRISE FORD intended that Plaintiffs rely on the Foregoing

22    representations that the 2006 Ford F-350 did not have inherent and itTeparable defects, and that the

23    2006 Ford F-350 had superior towing capacities and capabilities, to induce Plaintiffs to buy the

24    truck.

25          106.   Plaintiffs justifiably and reasonably relied on FORD's and SUNRISE FORD's

26    foregoing representations regarding the truck's lack of detects and its capabilities and qualities

27    when deciding to purchase the Vehicle.

28    I/I

                                                       -20-

                                      POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 33 of 80 Page ID #:41




        107.     Plaintiffs were harmed, in part or in whole, as a result of reliance upon FORD ' s and

 2   SUNRISE. FORD's representations, as Plaintiffs purchased a vehicle that Plaintiffs would not have

 3   otherwise purchased.

 4                             HARM TO PLAINTIFFS AND DAMAGES

        108.     Plaintiffs' reliance on FORD's and SUNRISE FORD's representations was a substantial

 6   factor in causing Plaintiffs harm.

 7              PLAINTIFFS' VEHICLE SUFFERED FROM TI-fE KNOWN DEFECTS

 S      109.     Subsequent to purchasing the Vehicle, Plaintiffs began experiencing problems with the

 9   Vehicle. Plaintiffs took the truck to a FORD-authorized dealership Ibr engine repairs on several

10   separate occasions because of numerous problems with the engine.

11      110.     As the result of the repeated problems with Plaintiffs' Vehicle, in addition to other

12   attempted repairs, FORD replaced many of the "usual suspects."

13      Ill.     FORD and SUNRISE FORD knew that the repairs performed on Plaintiff? Vehicle

14   would not remedy the issues with Plaintiifs Vehicle.

IS      112.     As a result of FORD's and SUNRISE FORD's fraudulent acts. Plaintiffs seek rescission

16   olthe contract, restitution of all payments made towards the Vehicle. and damages in an amount to

17   be determined at the time of trial.

IS      11 3.    As a result of FORD's and SUNRISE FORD 's Fraudulent acts. Plaintiffs also suffered

19   diminution in the value of the Vehicle, out-of-pocket expenses. and damages in the amount of the

20   difference between the value of the Vehicle equipped with the defective engine and the value of the

21   Vehicle if it had been equipped as warranted.

                             FORD'S CONDUCT WAS REPREHENSIBLE
n                    AND WARRANTS AN AWARD OF PUNITIVE DAMAGES

24      114.     FORD's and SUNRISE FORD 's conduct in employing these unfair and deceptive sales

25   practices was malicious, willful, recklessly disregarded the harm to consumers, and was so

26   reprehensible as to warrant the imposition of punitive damages.

27      115.     In addition. FORD's and SUNRISE FORD's deliberate Ihilure to disclose the del'ects to

28   the 6.0-liter engine was undertaken on a massive scale. Beginning in 2002 and continuing through

                                                     -21-
                                     POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 34 of 80 Page ID #:42




        the 2006 production year and beyond, FORD did not make any disclosures to consumers through

 7     its dealerships or otherwise, regarding the engine defects in any of the model years for the 'Super

 3     Duty" product line. Yet, by 2007. the 6.0-liter engine already had "unprecedented repair rates,'

 4     according to Robert Fascetti, FORD's director of V-Engine and Diesel Engineering for the North

 )      American Engine Organization. In a sworn affidavit, Fascetti stated that repairs of the 6.0-liter

 6     engine had accounted for "approximately 80% of all of Ford's warranty spending on engines."

 7        116.     At the same time. FORD earned enormous profits as a result of its Failure to disclose the

 S     del' cts. During the period that such vehicles were on the market, FORD's vehicles equipped with

 9 I the 6.0-liter engine provided FORD with high gross profit margins. In addition, because engine

10    Ireplacements cost more than ten times the cost of the lesser repairs implemented by dealers, FORD

 II    profited enormously by refusing to authorize necessary major engine repairs or engine replacements

12     during the warranty period, instead only authorizing less expensive services (such as cleanings or

13     injector replacements), which were not adequate repairs and which would merely serve as a

14      temporary measure until the problems resurfaced after the warranty expired.

15         117.    The foregoing fraudulent and wrongful acts by FORD and SUNRISE FORD, as alleged

16     above, were authorized and ratified by their respective officers. directors, and/or managers.

 17 I including but not limited to Charlie Freese (FORD's Chief Engineer of Diesel Engines), Steve

18     Henderson (FORD Executive), Frank Ligon (FORD's Directorof Service Engineering Operations).

19     and Michael Berardi (FORD's CRC Manager). FORD's and SUNRISE FORD's agents or

20     employees also committed the wrongful acts set forth above with the foregoing knowledge.

2!     authorization, approval, direction, or ratification ofan officer, director, or managing agent ofFORI)

22     and SUNRISE FORD pursuant to implicit orexplicit company plans, schemes. or policies regarding

23      the advertising and sale of Ford-brand trucks with 6.0-liter diesel engines. Alternatively, the

24     aforementioned wrongful acts were committed by an officer, director, or managing agent olFORD

25      and SUNRISE FORD.

26         118.    Because of FORD's and SUNRISE FORD's fraudulent acts. and because of the

27     reprehensible nature and wide scale and profitability of FORD's and SUNRISE FORD's conduct.

28      an award of punitive damages is appropriate.

                                                        22-

                                      POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 35 of 80 Page ID #:43




         119.    In committing the foregoing acts of fraud pursuant to their respective policies and

 2    procedures for selling vehicles equipped with Navistar 6.0,liter engines. FORD and SUNRISE

  3   FORD were guilty of oppression, fraud. and/or malice as the terms are defined in Civil Code section

  4   3294.

  5

  6                                   SECOND CAUSE OF ACTION

  7                                     Negligent Misrepresentation

 8                                        (Against All Defendants)

  9      120.    Plaintiffs incorporate herein by reference each and every allegation contained in the

10    preceding and succeeding paragraphs as though herein fully restated and realleged.

 II      121.    Plaintiffs' fraud-based claims in this cause of action arise from the foregoing and

12    following factual circumstances, by which FORD and SUNRISE FORD induced Plaintiffs to enter

 '3   into a Retail Installment Sales Contract, attached hereto as Exhibit 1. That Retail Installment Sales

14    Contract and the facts surrounding the inducement to enter into such are separate and apart from

15    any breach of warranty allegations made herein, which are based on a separate contract— the written

16    or implied warranty provided by FORD at the time of sale of the Vehicle.

17       122.    FORD and SUNRISE FORD, through their authorized employees and agents,

18    represented to Plaintiffs that the 2006 Ford F-350's 6.0-liter diesel engine did not have inherent

19    defects, that the Vehicle would be free from inherent defects, and that any defects with the Vehicle

20    could he repaired under the applicable warranties.

21       123.    Although FORD and SUNRISE FORD may have honestly believed that the

22    representation was true. FORD and SUNRISE FORD had no reasonable grounds for believing the

23    representations were true when FORD and SUNRISE FORD made them.

24       124.    At the time of the sale of the Vehicle. FORD and SUNRISE FURl) knew the 2006 Ford

25    F-350 had inherent defects, including defects in its 6.0-liter Navistar engine: that the 2006 Ford F-

26    350w0u1d exhibit defects that would prevent the truck from being merchantable: that the 2006 Ford

27    17-350 would exhibit defects that would substantially impair the usc. value, or satëty oi' the truck:

28    and that the 2006 Ford F-35's defects could not he repaired and eliminated under the applicable

                                                      -23-
                                     POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 36 of 80 Page ID #:44




       warranties.

            125.     The representations were made at the time of the sale of the Vehicle to Plaintiffs and

       throughout the warranty period

  4         126.     The foregoing delèctive condition of the 2006 Ford F-350 was known only to FORE)

  5    and SUNRISE FORD. and Plaintiffs could not discover those detects and did not discover them

  6    until after years of using the Vehicle.

  7         127.     FORD and SUNRISE FORD at all relevant times actively concealed the 2006 Ford F-

  8    350's known, inherent defects from the public, including Plaintiffs.

  9         128.   FORD's and SUNRISE FORD's representations were not true.

 10         129.     FORD and SUNRISE FORD had no reasonable grounds for believing the

      representations were true when FORE) and SUNRISE FORD made them.

 12         130.   FORD's and SUNRISE FORD's misrepresentations were material to Plaintiffs'

 33   decision to buy the truck. Plaintiffs would not have bought the 2006 Ford F-350 had Plaintiffs

 14   known the truth about the defects in the engine.

 Is         131.   FORD and SUNRISE FORD were negligent in making these representations, which

 16   induced Plaintifth to buy the Vehicle.

 17         132.   Plaintiffs reasonably relied on FORD's and SUNRISE FORD's representations.

 IS         133.   Plaintiffs were harmed, in part or in whole, as a result of FORD's and SUNRISE

 19   FORD's negligent misrepresentations.

20          134.   Plaintiffs' reliance was a substantial factor in causing Plainti ITS harm.

21          135.   As a result of FORD's and SUNRISE FORD's fraudulent acts. Plaintiffs seek rescission
22    of the contract, restitution of all payments made towards the Vehicle, and damages in an amount to

23    be determined at the time of trial.

24          136.   As a result of FORD's and SUNRISE FORD's fraudulent acts. Plaintiffs also suffered

25    diminution in the value of the Vehicle, out-of-pocket expenses. and damages in the amount of the

26    difference between the value of the Vehicle equipped with the defeêtive engine and the value of the

27    Vehicle if it had been equipped as warranted.

28    III

                                                        -24-
                                       POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 37 of 80 Page ID #:45




             137.    FORD and    SUNRISE FORD knew, or was negligent of the fact. that ii they disclosed
 '1       the 2006 Ford F-350's defects and their inability to repair them. Plaintiffs would not purchase the

      I   truck.

 4           138.    Through the above-described deceitful tactics. FORD's and SUNRISE FORD's

 )        negligent misrepresentation led Plaintiffs into purchasing a truck that Plaintiffs would not have

 6        otherwise purchased.

  7          139.    FORD and SUNRISE FORD had a pattern and practice of committing similar

  8       misrepresen tations.

 9           140.    In committing the above-described wrongful acts, FORD and SUNRISE FORD were

10        guilty of oppression, fraud, or malice, because the acts were perpetrated pursuant to FORD's and

 II       SUNRISE FORD's plans, schemes, or company policies to deceive. defraud, mislead, or take unfair
12        advantage of buyers of Ford-brand trucks with 6.0-liter diesel engines.

13           141.    The foregoing fraudulent and wrongful acts, as alleged above, were authorized and

14        ratified by FORD'S and      SUNRISE FORD's respective officers. directors, and/or managers,
15        including but not limited to Charlie Freese (FORD's Chief Engineer of Diesel Engines), Steve

 16       Henderson (FORD Executive), Frank Ligon (FORD's Director of Service Engineering Operations),

17        and Michael Berardi (FORD's CBG Manager). FORD's and SUNRISE FORD's agents or

18        employees also committed the wrongful acts set forth above with the foregoing knowledge,

19        authorization, approval, direction, or ratification ofan officer, director, or managing agent of FORD

20        and SUNRISE FORD pursuant to an implicit or explicit company plan, scheme, or policy regarding

21        the advertising and sale of Ford-brand trucks with 6.0-liter diesel engines. Alternatively, the

22        aforementioned wrongful acts were committed by an officer, director. or managing agent of FORD

23        and/or SUNRISE FORD.

24                                         THIRD CAUSE OF ACTION

25                                     Fraud in the Inducement     -   Concealment

26                                            (Against All Defendants)

27           142.    Plaintiffs incorporate herein by reference each and every allegation contained in the

28        preceding and succeeding paragraphs as though herein fully restated and realleged.

                                                          -25-

                                         POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 38 of 80 Page ID #:46




         143.     Plaintiffs' fraud-based claims in this cause of action arise from the Ibregoing and

  2 1 Following Factual circumstances, by which FORD and SUNRISE FORD induced Plaintiffs to enter
                                     Contract,-attached-hereto-as Ex•hibit-h—T-hat-Retail-LnstaIlinent-Sa

  4   Contract and the facts surrounding the inducement to enter into sticli are separate and apart loin

  S   any breach of warranty allegations made herein, which are based on a separate contract - the written

  6   or implied warranty provided by FORD at the time of sale oithe Vehicle.

  7                   FORD AND       SUNRISE FORD CONCEALED IMPORTANT FACTS
  S      144.     FORD and SUNRISE FORD, through their authorized employees and agents,

  9   intentionally concealed the fact that the 2006 Ford F-350 was equipped with a defective Navistar

 10   6.0-liter diesel engine, which FORD could not repair under its express written warranty, that the

 Ii   2006 Ford F-350 would exhibit defects that would prevent the truck from being merchantable. that

 12   the 2006 Ford F-350 would exhibit defects that would substantially impair the use, value, or safety

 '3   of the truck, and that the 2006 Ford F-350's defects could not be repaired and eliminated under the

14    applicable warranties.

 '5      145.     Information regarding these defects, which relate to the truck's reliability, cost to

16    maintain, value, and safety, is material to a reasonable consumer in deciding whether to purchase a

17    vehicle.

18       146.     These facts were only known to FORD and SUNRISE FORD and Plaintiffs could not

19    have discovered these facts.

20       147.     FORD and SUNRISE FORD had a duty to disclose information on the 2006 Ford F-

21    350's defects, because it possessed exclusive and superior knowledge of the delCets.
97       148.     FORD and SUNRISE FORD actively concealed these important facts from Plaintiffs or

23    prevented them from discovering these Facts by failing to disclose the detects in any manner and by

24    representing that the defects could he repaired, even though they knew the defects could never be

25    repaired.

26       149.     FORD and SUNRISE FORD were aware of the defects in the 6.0-liter Navistar diesel

27    engine and owed a duty to disclose the defective properties of their products to Plaintiffs because

28    FORD and SUNRISE FORD had exclusive and superior knowledge of material facts, to wit the

                                                     -26-
                                     POWERS v. FORD COMPLAINT
 Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 39 of 80 Page ID #:47




            defective properties of its products, which facts were not available to Plaintiffs.

       2         150.    FORD and SUNRISE FORD intentionally concealed the fact that the 6.0-titer Navistar
-a-




       4    irreparable, and did not have the towing capacity or the quality Thr which if was advertised.
       S         151.    The foregoing fraudulent concealment of facts were authorized and ratified by FORDs

       6    and SUNRISE FORD's officers, directors, and/or managers, including but not limited to Charlie

            Freese (FORD's Chief Engineer of Diesel Engines), Steve Henderson (FORD Executive), Prank

            Ligon (FORD's Director of Service Engineering Operations), and Michael Berardi (FORD's CBG

       9    Manager), who had knowledge of the foregoing inherent and irreparable detects of the 6.0-titer

      10    engine in the 2006 Ford F-350, but who nevertheless authorized and ratified the concealment of

      II    these foregoing defects from consumers, including Plaintiffs.

      12         152.    Plaintiffs could not have discovered the concealed facts.

      13         153.    The concealed facts, had they been known to Plaintiffs, would have been material to

      14   Plaintiffs' decision to buy the truck, and if Plaintiffs would have known the concealed facts,

      IS   Plaintiffs would not have bought the 2006 Ford F-350.

      16                                          DEFENDANTS' INTENT AND

      17                                   PLAINTIFFS' REASONABLE RELIANCE
      18   154.          FORD and SUNRISE FORD knew that if they disclosed the 2006 Ford F-350's inherent

      19         defects and its inability to repair them. Plaintiffs and other consumers would not purchase the

  20             2006 Ford F-350 trucks, including the Vehicle.

  21       155.          Through the above-described deceitful tactics, Defendants tricked Plaintiffs into

  22             purchasing a truck that Plaintiffs would not have otherwise purchased.

  23       156.          FORD and SUNRISE FORD intended to deceive Plaintiffs by concealing the foregoing

  24             facts from Plaintiffs so that Plaintiffs would purchase the SUNRISE FORD, an irreparable.

  25             defective vehicle with lower towing capacity and quality than advertised.

  26       157.          At the timeof sale ofthe Vehicle. Plaintiffs reasonably relied on FORD's and SUNRISE

  27             FORD's deception.

  28       I/I

                                                            -27-
                                            POWERS v. FOR]) COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 40 of 80 Page ID #:48




                                             HARM TO PLAINTIFFS

  2   158.       Plaintiffs' reliance on FORD's and SUNRISE FORD's concealment was a substantial



  4   159.       As a result of FORD's and SUNRISE FORD's fraudulent acts. Plaintiffs seek rescission

  )     of the contract, restitution of all payments made towards the 2006 Ford F-350, and damages in

  6     an amount to be determined at the time of trial.

  7   160.       As a result of FORD's and SUNRISE FORD's fraudulent acts, Plaintiffs also suffered

  8     diminution in the value of the Vehicle, out-of-pocket expenses, and damages in the amount of

  9     the difference between the value of the Vehicle equipped with the defective engine and the value

 10     of the Vehicle if it had been equipped as warranted.

 II   161.       In committing the foregoing acts of fraud pursuant to their respective policies and

12      procedures for selling vehicles equipped with Navistar 6.0-liter engines, FORD and SUNRISE

13      FORD were guilty of oppression, Fraud, and/or malice as the terms are defined in Civil Code

14      section 3294.

15    162.      FORD and SUNRISE FORD have a pattern ofeoniniitting similar acts of fraud on its

16      consumers.

17    163.      The foregoing fraudulent and wrongful acts were authorized and ratified by FORD's

IS      and SUNRISE FORD's respective officers, directors, and/or managers. including but not limited

'9      to Charlie Freese (FORD's Chief Engineer of Diesel Engines). Steve Henderson (FORD

20      Executive). Frank Ligon (FORD's Director of Service Engineering Operations). and Michael

21      Berardi (FORD's CI3G Manager). FORD's and SUNRISE FORD's agents or employees also

22      committed the wrongful acts set forth above with the foregoing knowledge, authorization,

23      approval, direction, or ratification of an officer. director, or managing agent of PORE) and/or

24      SUNRISE FORD pursuant to implicit or explicit company plans, schemes, or policies regarding
25      the advertising and sale of Ford-brand trucks with 6.0-liter diesel engines. Alternatively, the

26      aforementioned wrongful acts were commuted by an officer, director, or managing agent of

27      FORD and/or SUNRISE FORD.

28

                                                   -28-
                                   POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 41 of 80 Page ID #:49




                Because of FORD's and SUNRISE FORD's fraudulent acts. an award of punitive

       daniages is appropriate.

  1

  4                                     FOURTH CAUSE OF ACTION

  5            Fraud in the Performance of Warranty Contract         -   Intentional Misrepresentation

 6                                (Against Ford Motor Company and Does 1-10)

  7             Plaintiffs incorporate herein by reference each and every allegation contained ill the

  8    preceding paragraphs as though herein fully restated and realleged.

 9              From and after the time of Plaintiffs' purchase of the Vehicle, FORD's express written

 10     warranty applied to the Vehicle, includingihe provisions of FORD's 6.0-liter Powerstroke Diesel

 II    Engine Warranty which covered the "engine and engine components against defects in factory-

 12    supplied materials or workmanship for five years after the warranty start date or 100.000 miles,

 13    whichever occurs first.' and which provided "[diuring this coverage period, authorized Ford

 14    dealers will repair, replace, or adjust all parts on your vehicle that are defective in factory-

 15    suppi led materials or workmanship.'

 lb             The express warranty, including the 6.0-liter Powerstroke Diesel Engine Warranty, was

 '7    a separate contract from the sales contract and was made directly between FORD and Plaintiffs.

 18    wherein FORD made the material representation of fact to Plaintiffs that FORD, through its

 19    authorized dealers, would perform the warranty contract by repairing or otherwise eliminating

20     all detects in the 6.0-liter engine occurring during the warranty period, even if repairing or

2!     eliminating the defects required the replacement of the entire engine or the entire vehicle.
2.,             As alleged more fully herein. FORD intentionally and fraudulently misrepresented

23     material facts in its 6.0-liter Powerstroke Diesel Engine Warranty by representing that FORD,

24     through its authorized dealers, would repair or otherwise eliminate all defects in the 6.0-liter

25     engine which occurred during the warranty period, because FORD knew before and at the time

26     this warranty was prepared by FORD and presented to Plaintiffs, that the 6.0-liter engine in the

27     Vehicle had serious inherent defects which FORD could not and would not repair or eliminate

28     during the express warranty period.

                                                    -29-
                                   POWERS v.FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 42 of 80 Page ID #:50




      169.        At the time FORD provided the express warranty to    Plaintiffs, and at all [lines thereafter.
  2      FORD knowingly had no intention to perform its contractual obligation to repair or eliminate

  3      the inherent detects of the 6.0-liter engine, of which FORD was awaie during (lie warranty

  4      period. Instead, at the time this warranty was prepared and provided to Plaintiffs and at all limes

  5      thereafter. FORD had an intentional policy and scheme in died of refusing.to authorize inajor"

 U       repairs or replacements of 6.0-liter engines, even when necessary to repair or eliminate the

  7      inherent irreparable defects of the 6.0-liter engine.

  8   170.       Through this policy and scheme, FORD instructed its authorized dealers to only perform

 9       limited and knowingly ineffective repairs of the 6.0-liter engine, in order to save FORD millions

 10      of dollars in warranty expenses. and in order to leave consumers saddled with these inherently

 II      defective vehicles after their warranty periods expired, who would then be required to pay

12      substantial out-of-pocket expenses in attempting to repair the persistent problems caused by the

13      engine's inherent defects.

14    171.       FORD thereby fraudulently performed its obligations under the express warranty

Is      between Plaintiffs and FORD. FORD's fraudulent performance of the warranty contract was

16      earned out, in part, by FORD's fraudulent misrepresentations in the express warranty that FORD

17      would repair or eliminate defects in the 6.0-liter engine, even ifdoing so required major repairs

18      or replacement of the engine, or replacement of the vehicle. FORD's fraudulent perlbrniance of

'9      the warranty contract was also carried out, in part, by FORD's refusal to perform major repairs

20      or replacement of the engine or Vehicle when FORD became aware of the presence of these

21      inherent engine defects in the Plaintiffs' Vehicle, which FORD was well aware could not be

22      repaired or eliminated by FORD during the warranty period.

23    172.       FORD's warranty contract does not provide FORD a license to cheat or defraud

24      Plaintiffs, because the State of California has a legitimate and compelling interest in preserving

25      a business climate free of fraud and deceptive practices. (See Robinson     Helicop/et'   Co.. Inc. v.

26      Dana   Corp. (2004)34 Cal.0' 979, 991-993 ("economic loss rule" did not apply to fraud claims
27      arising from intentional misrepresentations ol'fact related to the performance of contract: Las

28      Palmas Associates v Las Palmas          Center   Associates (1991) 235 Cal.App.3d 1220. 1238

                                                      -30-
                                     POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 43 of 80 Page ID #:51




             ("economic loss rule" did not apply to fraud claims arising from intentional misrepresentations

 2           concerning the defendant's intent to perform a contract, and stating: 'Section 1710. subdivision
       -




                    fines-fraud-as (lie-iiiaking-of-a-pi:oinise-dojic-Nkitliout-~iiiy-intention-of-peilibi-illilig

 4           obligation. A promise to do something       necessarily implies the intention to perform, and where

 5           such an intention is absent, there is an implied misrepresentation of fact, which is actionable
 6           li'aud").)

 7                           FORD'S KNOWLEDGE OF                IRREPARABLE DEFECTS

  8                                          0F1'HE 6.0-LITER         ENGINE

 9    173.            As alleged in paragraphs 16 through 32 and 35 through 46 above. FORD's 6.0-liter

10           engines have severe and pervasive design, manufacturing, and quality defects which have been

 II          known by FORD since 2002 and continuing thereafter.

12    174.            The defects in the 6.0-liter engine caused FORD to delay the initial launch ofthe engine

13           from an August 1,2002 launch date until November 4, 2002.

 14   175.            On May 15, 2002, as FORD was planning production oithe first 2004 vehicles equipped

 IS          with the 6.0-liter engine, Charlie Freese, FORD's Chief Engineer of Diesel Engines, identified

 16          "multiple high risk items" with the 6.0-liter engine, which would delay the production start,

 '7          including Injection Control Pressure Sensor (ECP) failures, piston failures, and injector Ihilures

 Is          which were "of particularly great concern." The problems were so serious that FORD considered

19           extending production of the predecessor 7.3-liter engine, in place of the 6.0-liter engine.

20    176.            On May 29. 2002, with the engine build kick-off just tbur days away. Freese identified

21           additional "major issues" with the 6.0-liter engine, in addition to the ICP failures, piston failures.

             and injector failures. Those "new concerns" included, among others, problems with the head

23           gaskets, turbo charger. the engine idle. and the injector driver module (1DM).

 24   177.            By August 23. 2002, FORD still was addressing injector defects causing idle problems,

 25          cold start problems, engine stall problems, and injector failures. Although Navistar sent engines

 26          with new process injectors to FORD, the durability tests for these engines were scheduled tbr

 27          completion the week of October 9, 2002, less than a month before production was to begin.

 28   I/I,

                                                             -31-
                                           POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 44 of 80 Page ID #:52




                   As the November 4, 2002 production dale neared, problems with the 6.0-liter engine

  2        persisted; FORD was unable to determine their root cause.. FORD decided it could not continue

  3-.               the launch, and-instead began-producing and selling the 2006 Ford F-350 equipped with

  4        the 6.0-liter engine, knowing its engine was defective.

                   On November 12, 2002, Steven Henderson. a FORD executive, wrote that FORD was

  6       "in the middle of the 6.OL launch, and      . . .   things are not going well." Although the launch was
  7       delayed a week, and the entire Navistar team was working full time. the problems were "not fully

  8        resolved yet."
  9     180.       Without remedying the defects, FORD continued to equip subsequent model years of
 10       "Super Duty" trucks, beginning with the 2003 models, with the 6.0-liter engine. Regardless of

 II       tweaks made to the 6.0-liter engine by FORD during subsequent model years. these same defects

 12       to the engine persisted throughout FORD's production and sale of the trucks.

'3      181.       At all relevant times. FORD knew the 2006 Ford F-350 had inherent defects, including

 14       defects in its 6.0-liter Navistar engine, that the 2006 Ford F-350 would exhibit defects that would

 Is       prevent the truck from being merchantable, that the 2006 Ford F-350 would substantially impair

 16       the use, value, orsafetyof the truck, and that the 2006 Ford F-350 's detects would not he repaired

17        and eliminated under the applicable warranties.

 IS     182.       Throughout FORD's production and sale of the engines, FORD never developed a repair

19        plan in which P01(l) would comply with the above express warranties by identifying and

20        eliminating the root cause of defects to the 6.0-liter engines. As detailed in the September 7.

21        2004 memorandum      lion,   Frank Ligon, FORD's Director of Service Engineering Operations.

22        FORE) did "not have a definitive repair action or production parts to properly address the concern

23        universe." As revealed in an October 2004 email between FORD executives. FORD rejected

24        pilot programs that would have had FORD technical experts assist dealerships with repairs.

25      183.      Nor did FORD implement a formal recall program that would have required FORD to

26        replace the defective engines. FORD executives had suggested that FORD authorize full and

27        complete repairs of defective engines   -   essentially throwing the "kitchen sink" at the vehicle in

28        order to help eliminate the need for subsequent repairs. However, in an email on October 8.

                                                              -32-
                                       POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 45 of 80 Page ID #:53




            2004, Michael Berardi. FORD's UBO manager, said "[t]hat particular philosophy is opposite of

  2         what we have been training our dealers to do and could lead to aver), expensive warranty bill

                            lelines.'

  4    184.             FORD instead instructed its authorized dealers to implement a Band-Aid strategy that

  5         permitted the dealers to take only limited repair measures, such as cleaning or replacing

  6         individual components, which did not properly remedy or resolve the underlying defect. This

  7         strategy and scheme reduced FORD's warranty spending by millions of dollars, but did nothing

  8         to lix the underlying root causes of the defects in the 6.0-liter engines.

  9    185.             In 2006, for example. among FORD's 6.0-liter Top Parts Warranty Actions" were new

 10         procedures adopted to address "turbo coking" and "FGR coking." issues that had plagued the

 II         engine since its inception. According to a July 2007 email between FORD executives, rather

 12         than replace the coked turbo charger or EUR valve, FORD commenced a program in mid-2006

 13         of simply "cleaning" the parts in question, thus saving FORD a projected $9 million and $2.5

 '4         million in warranty spending, respectively, on those two items.

15     186.             These minor, limited measures merely addressed the symptoms. For example. the

16          removal of built up soot effectively concealed the seriousness and extent of thc underlying root

17          cause   -   poor combustion. FORD's own study concluded that the cause was improper injector

18          sealing and associated leaks. Moreover, these measures misled customers, including Plaintiff,

19          to believe that the underlying problem had been Fixed, when in fact the symptom like!y would

20          reoccur on a later date, possibly when the warranty would have expired, typically forcing the

2!          additional expenses to be borne by the customer rather than by the dealer.

22    187.              In FORD's osqi analysis of the multitude of warranty claims on the troubled 6.0-liter

23          engine. it concluded that the problems associated with the 6.0-liter engine were the result ofl'the

24          same root cause." As noted above, FORD had attributed the problems to "injector sealing

25          issues." Specifically, leaks between the file[ rail, combustion chamber, and coolant jacket.

26          Despite having this critical knowledge, FORD concealed it from consumers, and continuously

27          treated the symptoms rather than the underlying "root cause" of the problem.

28    I/I



                                          POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 46 of 80 Page ID #:54




  I   188.           On July 22, 2005, Chris Bolen, FORD's director of North America Powertrain

 2          Manufacturing, wrote in a menioraiidum that the continuous problems with the quality of the

  3         6.0-titer engines were having "disastrous effects on this customer and segment."

 4    189.           In June 2006: FORD engineers discovered that 6.0 -liter engines exceeded FORD's own

  5         cylinder pressure specifications for "normally" performing engines, prompting one engineer.

 6          Mike Frornrnann, to express concern in a June 2006 email that these specifications might be

  7         published or subpoenaed, and could cause FORD to "lice a class action."               He there/ore

  8         ,'eco,n,nen(/fl/ that all emails   discussing the issue he deleted

  9   190.           In addition, FORD has computer systems whereby it monitors warranty claims.

 10         communicates with its authorized dealers, and monitors the malfunctions and repair records of'

 II         all these vehicles. These systems include MORS (Master Owner Relations System). AWS

 12         (Analytical Warranty System). and CQIS (Common Quality Indicator System).

 13   191.           Through these systems. FORD has detailed information regarding each time a vehicle

 14         is brought into a FORD-authorized dealership for repair, including but not litniled to the

 15         symptoms that required the unit be brought in for service, the diagnosis ofihe problem. the repair

 16         authorized by FORD, and the work performed on the vehicle.

 17   192.           FORD accumulated a massive database through which it realized that the minor, limited

 18         work it was authorizing was inadequate to properly repair these defective engines, and major

 19         repairs, including engine replacement, were necessary to address these defects.

20    193.           FORD continued its practice of only authorizing minor. ineffective repairs of these

 21         engine defects. FORD unfairly benefitS by this practice because FORD knew that after the

 22         warranty expired, the vehicle owner. rather than FORD. would have to pay for alt future repairs.

 23   194.           FORD engineers referred to the failing parts as the "usual suspects." In a presentation

 24         dated July 10. 2007, FORD stated. 'Causal parts are the usual suspects     -   Cylinder t'Iead/Head

 25         Gasket, Engine Ass'y. EGR Cooler, EGR Valve."

 26   III

 27   III

 28   III

                                                             -34-
                                          POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 47 of 80 Page ID #:55




                               FORD'S INTENT AND PLAINTIFFS' REI.1IANCE

 2                                  ON FORD'S      FALSE REPRESENTATIONS

  3    195.      As alleged in Paragraphs 16 through 32 and 35 through 46 above, flow 2002 onward

 4       FORD knew of severe and pervasive design, manufacturing, and quality defects inherent in the

  S      6.0-liter engine that could not be repaired or otherwise eliminated by FORD's authorized service

 6       dealers during the express warranty period.

  7    196.      FORD nevertheless made the false representations of material Fact in FORD'S 6.0-liter

  8                                                                                         .. would
         Powerstroke Diesel Engine Warranty that FORD. through its authorized service dealers

  C)     repair or otherwise eliminate all defects in the 6.0-liter engine that occurred during the express

 10      warranty period.

 II    197.      FORD intended that owners of its vehicles, including PlaintilTh, would rely on the

 12      Foregoing false representations of fact in its written warranty, and that such customers would

13       erroneously believe and expect that FORD would be able to completely repair or otherwise

 14      eliminate all defects in the 6.0-liter engine during the express warranty period.

 Is    198.      These false representations permitted FORD, as alleged in Paragraphs 35 through 46

16       above, to engage in an intentional and concerted policy and scheme of authorizing and

 17      performing only limited and knowingly ineffective repairs of the 6.0-liter engine during the

 lx      warranty period, that FORD knew would not and could not eliminate the inherent and persistent

 19      detects of the engines. FORD specifically instructed its authorized dealers not to perform major

20                            ., or replacement of the entire engines, or replacement of the entire trucks.
         repairs to the engines

21     199.      FORD's concerted plan and scheme alleged above was intended to save, and indeed did

         save, millions oI'dollars in warranty repair expenses to FORD, and was also intended by FORD

23       to leave customers. including Plaintiffs. saddled with inherently defective vehicles afler their

24       warranty periods expired. FORD knew and intended that these customers. including Plaintiffs.

25       would be required to pay substantial out-of-pocket expenses for repairs of the inherently

26       defective engines after the expiration of' the warranty although FORD. according 10 its

27       representations in the express warranty, should have repaired or replaced the engines at FORD's

 28      expense during the warranty periods.

                                                       -35-
                                     POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 48 of 80 Page ID #:56
      1 11 200.        The foregoing fraudulent misrepresentations of Fact were made by FORD at the time of

     2         the sale of the Vehicle and continued throughout the warranty period.

     3      201.       FORD knew that the foregoing misrepresentations of Ihet were false at the times when

     4 1       they were made.

     5      202.       The fraudulent misrepresentations in FORD's. 6.0-titer Powerstroke Diesel Engine

-    6 11      Warranty, as alleged above, were authorized and ratified by FORD'S Offlcer, directors. and/Or

     7         managers, including but not limited to Charlie Freese (FORD's Chief Engineer of Diesel

     8         Engines), Steve Henderson (FORD Executive), Frank Ligon (FORD's Director of Service

     9         Engineering Operations), and Michael Berardi (FORD's CBG Manager). who had knowledge of

    10         the falsity of these representations of fact but who nevertheless authorized and ratified these

    11        representations of fact by FORD.

    12      203.       Plaintiffs, at all material times, actually and reasonably relied on the Ibregoing false

    13        representations of fact made by FORD in the 6.0-liter Powerstroke Diesel Engine Warranty that

    14        FORD, through its authorized dealers, would perform the express warranty contract by repairing

    IS        or otherwise eliminating all defects in the 6.0-liter engine in the Vehicle that occurred during the

    16         warranty period.

    17      204.       in reliance on these foregoing false representations of lëet. Plaintiffs reasonably

    18        believed that repairs being performed on the Vehicle by FORD's authorized dealer during the

    19        warranty period were intended to fully repair or eliminate the engine problems, and that the

    20        repairs would, in fact, fully repair or eliminate the engine problems being experienced by

    21        Plaintiffs.

    22                            HARM TO PLAINTIFFS AND DAMAGES FROM

    23                      FORD'S FRAUDULENT PERFORMANCE OF CONTRACT

    24      205.       The defective condition of the 6.0-liter diesel engine in the Vehicle was known only to

    25 11     FORD. and Plaintiffs could not have discovered these defects through reasonable diligence, and.

    26 11     in fact, and did not discover these defects until after several years of using the Vehicle.

    27      206.       After purchasing the Vehicle, Plaintiffs began experiencing problems with the 2006

    28 H      Ford F-350. Plaintiffs took the truck to a FORD-authorized dealership for engine repairs on

                                                            -36-
                                          POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 49 of 80 Page ID #:57




             several separate occasions because of numerous problems with the engine.

 2     207.      -
                      The FORD authorized dealership attempted to repair the foregoing problems with the

 3           truck on numerous occasions. 1-lowever. these iepaii s fiilecl to permanently remedy the

 4           underlying root defects of the truck's 6.0-liter engine, as alleged above, which persisted

  5          throughout the warranty period for the engine and caused persistent engine problems, and which

 6           inherent engine defects FORD knew at all material times, as alleged above, would not and could

  7          not be hilly repaired or eliminated by FORD's authorized dealer during the warranty period for

 8           the engine: despite FORD's misrepresentations of fact made in FORD's warranty for the engine

 9           provided to Plaintiffs on which Plaintiffs relied that all engine defects would be repaired or

 10          eliminated by FORD.

 II 1 208.            These engine problems became so persistent that Plaintiffs were unable to use or rely

 12          on the Vehicle. Failure of the truck in its essential purpose was, and continues to he. extremely

13           frustrating and costly to Plaintiffs. As a result of the persistent engine problems. Plaintiffs have

 14          incurred significant out-of-pocket expenses for repairs and services to the engine, and has also

15           incurred other costs due to the engine problems.

16 I 209.            Plaintiffs have thereby been tell as the owner of a 2006 Ford F-350 with persistent

17           engine defects that have not been and cannot he fully repaired or eliminated, and which FORD

18           knew would not be and could not be repaired or eliminated during the warranty period absent a

19           replacement of the engine and/or a replacement of the truck, which necessary replacement FORD

20           refused to do based on its policy and scheme alleged above.

21 ISiDI             Plaintiffs were therefore harmed as a direct and proximate result of the fraudulent

22           misrepresentations of fact by FORJ), and as it result of FORD's fraudulent performance of the

23           express warranty contract in knowingly and intentionally failing to repair or eliminate all defects

24           with the 6.0-liter engine in the Vehicle that occurred during the warranty period.

25    is'.           Plaintiffs' reliance on FOR.Ds foregoing fraudulent misrepresentations of fact, and

26           FORD's fraudulent performance of ihe express warranty contract, was therefore, as alleged

27           above, a substantial factor in causing Plaintiffs harm.

28     I/f

                                                           -37-
                                          POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 50 of 80 Page ID #:58




           212.       As a result of FORD's foregoing fraudulent performance of the warranty contract,

  2           Plaintiffs seek rescission of the sales contract for the purchase of the Vehicle. restitution of all

  3          payments made towards the Vehicle, out ofpockct expenses, and daiitages ill an amount to be

  4          determined at the time of trial.

  5   II   213        As a result of FORD's foregoing fraudulent performance of the contract. Plaintiffs have

  6          also suffered diminution in the value of the Vehicle, and suffered damages in the amount of the

  7          difierencc between the value of the Vehicle actually equipped with the defective engine and the

  8          value of the Vehicle if it had been equipped as warranted.

                                     FORD'S CONDUCT WAS REPREHENSIBLE
 10                          AND WARRANTS AN AWARD OF PUNITIVE DAMAGES

 Il        214.       As previously alleged herein, FORD exhibited a pattern and practice from 2002 onward

 12          of fraudulently misrepresenting in FORD's 6.0-liter Powerstroke Diesel Engine Warranty for its

 13          2006 Ford F-350, including for the Plaintiffs' Vehicle, that FORD. through its authorized

 14          dealers, would repair or eliminate all defects in the engine which occurred (hiring the warranty

 15          period. FORD made these foregoing fuse representations of fact in the warranty to its customers,

 16          including Plaintiffs, as alleged above, despite the fact that FORD knew at this time and thereafter

17           that the inherent root defects of the 6.0-liter engine would not he repaired or eliminated during

18           the warranty period absent major repairs or a replacement of the engine or the vehicle. FORD

19           made these foregoing false representations of fact in the warranty to its customers, including

20           Plaintiffs, despite the fact that FORD, as alleged above, had instructed its authorized dealers not

21           to perform these major repairs or to replace the defective engines or the vehicles, but instead to

22           only perform limited and ineffective repairs oithe engines which FOR!) knew would not repair

23           or eliminate these inherent defects of the engines. This fraudulent policy and scheme, as alleged

24           above, was intended by FORD to save, and indeed did save FORD. millions of dollars in

25           warranty repair expenses for the 6.0-liter engines of FORD's customers from 2002 onward.

26           including Plaintiffs. This fraudulent policy and scheme, as alleged above, was also intended by

27           P01(l) to leave its customers. including Plaintiffs, saddled with FORD vehicles equipped with

28           the inherently defective 6.0-liter engines. so these customers, including Plaintiffs, would

                                                           -38-
                                         POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 51 of 80 Page ID #:59




         thereafter be required to pay substantial out-of' pocket expenses For future repairs of the defective

        engines and vehicles, which FORD, according to the representations made in the warranty

  3      provided to FORD's customers. including PlaintiFfsn should have rightly repaired or replaced at

  4      FORD's expense during the warranty period for these customers. including Plaintiffs.

  S   215.       At the same time, FORD earned enormous profits as a result ol'its failure to repair or

  6     eliminate the defects of the 6.0-liter engine in the vehicles of unwary consumers who purchased

  7     FORD's vehicles without knowledge of the 6.0-liter engine's serious and irreparable inherent

  8     defects, and who relied on FORD's misrepresentations ol' fact made in the express warranty For

  9      the 6.0-liter liter engine that FORD would repair or eliminate all defects of the engine which

 10     occurred during the warranty period, including replacement of the engine or the vehicles if

 11     necessary to fully repair or eliminate the engine's defects. Indeed. during the period that trucks

 12     equipped with the 6.0-liter engine were on the market, this engine provided FORD with high

 13     gross profit margins. In addition, because engine replacements cost more than ten times the cost

 14     of the lesser and limited ineffective repairs which FORD instructed its authorized dealers to

 IS     perform, FORD profited enormously by refusing to authorize necessary major engine repairs

 16     and/or engine replacements during the warranty period. instead only authorizing less expensive

17      services (such as cleanings or injector replacements), which were not adequate repairs and which

18      would merely serve as a temporary measure until the problems resurfaced and continued after

19      the warranty for the engine expired.

20    216.        FORD's Foregoing conduct in employing these unfair, Fraudulent, and deceptive

21      practices was malicious, willful, recklessly disregared the harni to consumers, including

22      Plaintiffs, and was so reprehensible as to warrant the imposition of punitive damages.

23    217.       The foregoing fraudulent and wrongful acts by FORD. as alleged above, were

24      authorized and ratified by FORD's officers, directions, and/or mangers. including but not limited

25      to Charlie Freese (FORD's Chief Engineer of Diesel Engines). Steve Henderson (FORT)

26      Executive), Frank Ligon (FORD's Director of Service Engineering Operations), and Michael

27      Berardi (FORD's CBG Manager). FORD's agents or employees also committed the wrongful

28      acts set forth above with the foregoing knowledge, authorization, approval, direction, or

                                                      -39-

                                     POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 52 of 80 Page ID #:60




          ratification of an officer, director, or managing agent olFORD pursuant to an implicit or explicit

  .3      company plan. scheme, or policy regarding the advertising and sale of Ford-brand trucks with

  .3      6.0-liter diesel engines. Alternatively, the aforementioned wrongful acts were coninutted by an

  4       officer, director, or managing agent of FORD.
  5    218.       In committing the foregoing acts of fimid pursuant to FORD's policies and procedures.

  6       FORD was guilty of oppression, fraud, and/or malice as the terms are defined in Civil Code

  7       section 3294.13ecause of FORD's foregoing fraudulent acts directed at Plaintiff and other

  8      Purchasing consumers of FORD's vehicles with the 6.0 liter engine, and because of the

  9      reprehensible nature and wide scale and profitability of FORD's conduct, all award of punitive

 10      damages is appropriate in this action.

 II

 12                                    FIFTH CAUSE OF AC1'I0N

 13                               Song-Beverly Consunier Warranty Act
 14                                      (Against All Defendants)
 15    219.       Plaintiffs incorporate herein by reference each and every allegation contained in the

 16      preceding and succeeding paragraphs as though herein Fully restated and re-alleged.

 17    220.       Express warranties accompanied the sale of the Vehicle to Plaintiffs by which FORD

 18      undertook to preserve or maintain the utility or performance ofP!aintifis' Vehicle or to provide

 '9      compensation if there was a failure in such utility or perThrniancc.

20     221.       The Vehicle was delivered to Plaintiffs with serious defects and nonconlbrmities to

21       warranty and developed other serious defects and nonconl'ormities to warranty.

22     222.       Pursuant to the Song-Beverly Consumer Warranty Act (herein after the 'Act") Civil

23       Code sections 1790 el seq. the Vehicle constitutes 'consumer goods" used primarily for family

24       or household purposes, and Plaintiffs have used the Vehicle primarily for those purposes.

25     223.       Plaintiffs are 'buyer" ofeonsuiner goods under the Act.

26     224.       Defendant FORD is a "manufacturer" and/or "distributor" tinder the Act.

27     225.       The foregoing defects and nonconforrnities to warranty manifested themselves within

28       the applicable express warranty period. The noneonformities substantially impair the use, value

                                                      -40-
                                     POWERS v. FORT) COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 53 of 80 Page ID #:61




            and/or safity of the Vehicle.

     2    226.       Plaintifft delivered the Vehicle to an authorized FORD repair Facility For repair oithe

     3      noncon Formi ties.

     4    227.       FORD refused anti/or Failed to conlhrm the Vehicle to. and/or honor. the applicable

     5       warranties after a reasonable number of repair attempts.

     (3   228.       Defendant was unable to conform Plaintiff's' Vehicle to the applicable express after a

     7      reasonable number of repair attempts.

     8    229.       In order to meet the implied warranty of merchantability, consumer goods must meet

     9      each of the following criteria: (I) pass without objection in the trade under the contract

 10         description; (2)are fit For the ordinary purposes for which such goods are used: (3) are adequately

 II         contained, packaged, and labeled; and (4) conform to the promises or affirmations of Fact made

 12         on the container or label.

 '3       230.       The implied warranty of merchantability has been breached, in that, among other

 14         matters, the Vehicle suffered from defects and/or latent defects to its turbo charger systems, fuel

15          injection systems, head gasket. EGR valves, electrical systems. transmission systems. and

16          cooling systems and coolers plugging.

I?        231        PlaintifFs are entitled to justifiably revoke acceptance of the Vehicle tinder the Song-

18          Beverly Act.

19        232.   .   Notwithstanding Plaintiff's entitlement. Defendant FORD has failed to either promptly

20          replace the Vehicle or to promptiv'niake restitution in accordance with the Song-Beverly Act.

2!        233.       Plaintiffs are entitled to and seek damages and other legal and equitable relief. including,

22          but not limited to. all incidental, consequential, and general damages resulting from FORD's

23          fiiilure to comply with its obligations tinder the Song-Beverly Act.

24        234.       Plaintiff's are entitled under the Song-Beverly Act to recover as part of the judgment a

25          sum equal to the aggregate amount of costs and expenses. including attorney's fees. reasonably

26          incurred in connection with the commencement and prosecution of this action.

27        235.       Plaintiffs are entitled to, in addition to the amounts recovered, a civil penalty of up to
-I
            two times the amount of actual damages in that FORD willfully failed to comply with its

                                                            -41-

                                         POWERS      .'.   FORD COMPLAINT                 -
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 54 of 80 Page ID #:62




             responsibilities under the Song-Beverly Act,



 I                                          SIXTH CAUSE OF ACTION
  4                                        Consumers Legal Remedies Act

  S                                          (Against All Defendants)

 6               236.   Plaintiffs incorporate herein by reference each and every allegation contained in the

 7    preceding and succeeding paragraphs as though herein fully restated and realleged.

 8               237.   The Vehicle is a "good" as defined in Civil Code section 1761, subdivision (a).

 9               238. FORD and SUNRISE FORD are subject to the Consumers Legal Remedies Act, Civil

10    Code section 1750 el seq., as each is a "person" as defined in Civil Code section 1761, subdivision

 II   (c).

12              239.    Plaintiffs are 'consumers" as defined in Civil Code section 1761. subdivision (d).

13              240.    Vehicle Code section 11713, c/ seq. regulates the advertising and sale of motor

'4    vehicles

15              241. In violation of the foregoing statutes, FORD and SUNRISE FORD have engaged in,

16    and/or attempted to engage in, the following unfair methods of competition and unfair or deceptive

'7    acts or practices and these methods, acts, or practices were undertaken in a transaction intended to

18    result or which resulted in the sale of goods or services to a consumer.

19              242. Plaintiffs rclicd on Ford's and SUNRISE FORD's representations in purchasing the

20    vehicle.

21              243. The following wrongful acts committed by FORD and SUNRISE FORD violate the

22    following subdivisions of the CLRA: (5) Representing that goods or services have sponsorship.

23    approval, characteristics, ingredients, uses, benefits, or quantities which they do not have or that a

24    person has a sponsorship, approval, status, affiliation, or connection which he or he does not have;

25    (7) Representing that goods or services are of a particular standard: quality, or grade, or that goods

26    are ofa particular style or model, if they are of another: (9) Advertising goods or services with intent

27    not to sell them as advertised; (14) Representing that a transaction confers or involves rights,

28    remedies, or obligations which it does not have or involve, or which are prohibited by law: (16)

                                                        -42-
                                        POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 55 of 80 Page ID #:63




        Representing that the subject of a transaction has been supplied in accordance with it previous

  2     representation when it has not, (Civ. Code, * 1770, subd. (a).)

  3             244.    FORD represented that the 6.0-liter Navistar diesel engine in the Vehicle sold to

  4     Plaintiffs was the "longest-tasting diesel uses time-tested cast-iron architecture. for both the block
  5 i
        and heads, to withstand the combustion pressures of peak diesel operation. A still bedplate enhances

  6     rigidity for smooth power. Electro-F'lydraulic Direct Injection (EHDI), 4-valve induction, and

  7 electronic engine control optimize horsepower and torque." At the time FORD made this

  8     representation, it was aware of the fact that the defects in the 6.0-liter Navistar diesel engine

  9 prevented the engine from operating at optimal capacity, in turn causing the failures of several

10      component parts of the engine. Those failures in engine parts diminished the towing capacity of the

11      vehicle and necessitated frequent replacements olparts. with no permanent solution to the problems.

12      FORD falsely represented that the vehicle was of particular standard, quality, or grade in violation

13      of the CLRA.

14              245.    FORD continued to advertise the 6.0-liter Navistar diesel engine as "top in its class:'

 '5     despite its knowledge of what Ford refers to as the "usual suspects" (irreparable defects) in the

16      vehicle. FORD sold its defective 6.0-liter Navistar diesel engine with the knowledge that it Ruled

17      to conform to the specifications for towing capacity and engine quality that it advertised in violation

 IS     of the CLRA.

[9              246. FORD and SUNRISE FORD represented to PlaintitTh that by entering into the Retail

20      Installment Sales Contract to purchase the vehicle, Plaintiffs were securing the benefit of the

2!      warranties given by Ford Motor Company to maintain the utility and performance of the vehicle, or

22      to provide compensation in the event of a failure in utility or performance. FORD and SUNRISE

23      FORD were aware of their inability to repair the vehicle to conlbrm to the specifications in the

24      warranty. FORD and SUNRISE FORD .rcpresented that the sales transaction conferred an obligation

25      that it did not, in violation of the CL RA.

26              247. Pursuant to the Consumer Legal Remedies Act, Civil Code section 1750 c/seq., on

27      November 6. 2018, Plaintiffs notified FORD by certified mail, return receipt requested. of the

28 alleged violations and demanded that FORD correct, repair, replace. or otherwise rectify the

                                                         -43-
                                         POWERS v. FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 56 of 80 Page ID #:64




      I violations.

  2            248.     Pursuant to the Consumer Legal Remedies Act. Civil Code section 1750 n seq.. On

  3   I November 16. 2018, Plaintiffs notified SUNRISE FORD by certified mail, return receipt requested,

  4    of the alleged violations and demanded that SUNRISE FORD correct. repair, replace. or otherwise

       recti iv the violations.

  6                    FORD and SUNRISE FORD failed to correct, repair, replace. or otherwise rectify

  7    the violations within 30 days of the date the above-referenced notifications.

  8                    In committing, the above wrongful acts, FORD and SUNRISE FORD were guilty of

  9 I oppression, fraud, or malice, because the acts were perpetrated pursuant to FORD's plan, scheme,

 10   or company policy to deceive, defraud, mislead, or take unfair advantage of buyers of Ford-brand

 11   trucks with 6.0- liter diesel engines.

 12                    The foregoing fraudulent and wrongful acts by FORD and SUNRISE FORD. as

 13   alleged above, were authorized and ratified by FORD's officers. directors. and/or managers.

 14   including but not limited to Charlie Freese (FORD's Chief Engineer of Diesel Engines), Steve

 35   Henderson (FORD Executive). Frank Ligon (FORD's Director of Service Engineering Operations),

 36   and Michael Berardi (FORD's CBG Manager). FORD's agents or employees, including SUNRISE

 '7   FORD, also committed the wrongful acts set forth above with the toregoing knowledge,

 18   authorization, approval, direction, or ratification of officers, directors, or managing agents of FORD

 19   and SUNRISE FORD pursuant to an implicit or explicit company plan, scheme, or policy regarding

20    the advertising and sale of' Ford-brand trucks with 6.0-liter diesel engines. Alternatively, the

2!    aforementioned wrongful acts were committed by an officer, director. or managing agent ofFORD.

22                     As a direct result of FORD's and SUNRISE FORD's acts and/or omissions. Plaintiti I

23    has been injured as set forth herein.

24                     Plaintiffs seek the entry ofa preliminary and permanent injunction requiring FORD

25    and SUNR ISE FORD to disclose fully, prior to the sale, the inherent engine defects in Ford-brand

26    "Super-Duty" trucks equipped with Navistar 6.0-liter engines and the defects buyers can expect to

27    experience with these trucks and desist from selling these trucks without the foregoing pre-sale

28    disclosure. Also. Plaintiffs seek an injunction issue to prevent FORD and SUNRISE FORD from

                                                        -44-

                                       POWERS     v.   FORD COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 57 of 80 Page ID #:65




      refusing to authorize necessary major engine repairs or replacements (Iurmg the warranty period in

 2    favor of' only authorizing less expensive services such as cleanings or injector replacements which
 1   liii tiniately fail after the warranty cx PeS.
 4            254.    Injunctive relief is necessary in this case because (I) the legal remedies are

 5    inadequate and (2) the state has inherent power to halt deceptive conduct. Without injunctive relief..

 6    FORD and SUNRISE FORD will continue to victimize California buyers of trucks with 6.0-liter

 7 engines. The repetition of FORD's and SUNRISE' FORD's deceptive sales policies will result in

 8    irreparable harm. Without injunctive relief. FORD and SUNRISE FORD can siniplj oiler damages

 9 to the deceived customers who sue it in order to continue its deceptive practices. Additionally.

      injunctive relief is specifically authorized by the Consumers Legal Remedies Act to eradicate unfair

      and deceptive business practices.

12            255. The foregoing injunction is sought to protect the public from these predatory

13   methods, acts, or practices.

14            256.    Plaintiffs seek actual damages pursuant to Civil Code section 1780.

15            257.    Plaintiffs will amend the complaint to seek punitive damages pursuant to Civil Code

16   section 1780 if FORD and SUNRISE FORD do not comply with the requirements 01'111C Consumer

17 Legal Remedies Act.

IS           258. An order requiring FORD and SUNRISE FORD to notify all consumers who were

19   victimized is also sought, which would require FORD and SUNRISE FORD to inform consumers

20   of its deceptive practices.

21           259.    Plaintiffs should be awarded costs, expenses, and attorney fees reasonably incurred

22   in connection with the award of injunctive relief.

23           260.    On behalf of Plaintiffs alone, equitable relief in the form of restitution/rescission is

24   sought; plus costs, expenses, and attorney fees reasonably incurred.

25   Il-
26   //I
27   I/I

28   I/I

                                                      -45-
                                       POWERS v. FORT) COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 58 of 80 Page ID #:66




                                                PRAYER FOR RELIEF
      2                WHEREFORE. Plaintiffs pray forjudgrnent against Delèndants, as follows:
      3          1.       For general, special and actual dairiages according to proof at trial;
      4          2.       For rescission of the purchase contract and restitution of all ninnies expended:
      5          3.       For diminution in value:

      6          4.       For incidental and consequential damages according to proof at trial;

      7          5.       For civil penalty in the amount of two times PlaintiiIs actual damages:

      8          6.       For prejudgment interest at the legal rate;

      9          7.       For injunctive and equitable relief,
 I0              H.       For punitive damages pursuant to Civil Code section 3294;
 II              9.       For reasonable attorney's fees and costs of suit; and
 12              10.      For such other and further relief as the Court deems just and proper under the
 '3          circumstances.
 14

 15       Dated:.      j/ai( g                                          KNIGHT LAW GROUP, LLP

 16
 17

18
                                                                        Ste Mikho\4CBN 224676)
 19                                                                     AMY MORSE (SBN 290502)
                                                                        Attorneys For Plaintiffs,
20                                                                      JACQUES POWERS on behal lof
                                                                        BIG ISLAND CLIMBERS ON THE
21                                                                      MAINLAND. INC. and
                                                                        ANGEL POWERS on behalf of
22                                                                      BIG ISLAND CLIMBERS ON THE
                                                                        MAINLAND, INC.
23

24
n4.             Plaintiffs, JACQUES POWERS on behalfof BIG ISLAND CLIMBERS ON THE

26        MAINLAND. INC.. and ANGEL POWERS on behalf of BIG ISLAND CLIMBERS ON

27        THE MAINLAND. INC.. hereby demands trial by jury in this action

28

                                                           -46-
                                          POWERS v. FOR]) COMPLAINT
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 59 of 80 Page ID #:67




                at
                 Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 60 of 80 Page ID #:68


                                                                 RETAIL INSTALLMENT SALE CONTRACT                                                                                                        -   SIMPLE FINANCE CHARGE
                                           .7IGJ.52-                                             "?j              ' .22,)                                                                                 7o3 60                                                                          V3279')
                                                                                .
                                                                                Contract Number                                                                                         R.O.S. Number 382               ______________                    Stock Number          _____________

                                           130/2008                                 .CONTROL # V32'/90                                                                                                             Ue1e3ue1s00; -LEO GONZALEZ
                                                                                                                                                                                                                                    Credhor-Seller(Name and Addre'ss)
                                                                                                              (including bounty and zip Code)                                                                                       SUNRISE SORD                                      .

                                                                    ON :.
                                                                                                                                                                                                                                                                  -    -.   .

                                                                                                nA           LAND 11W.                                                                                                                  16005. VALLEY. BLVD'.
                                                                                                                                                                                                                                        lONTANA;           CK'92335


             You, the Buyer (and Co-Buyer. U any), my buy if
______________
                                                                                                             hide below for cash or on. credit. By sign                                                                      ntiaclr you. .Ohoeso to buy the vohicto..on credit under .11
             areements on the horn and back OP this contract.                                                agree to pay the Creditor Seller (sorneti                                                                      or us' in this contract) the Amount Financed and Firm
             g ago in U.S. funds according lathe paymeni schedri                                                                                                                                                            heTruthln.Londing Disclosures eoWorepanl of this contrar
                   New                                      Motto
                  Used              Year                 and Model                              .       Odometer                  -
                                                                                                                                                                         Vehicle identification Number                                          Primary Use For Wnich Purchased
                                                                        .   .   .           .                                                                                                            .                                 personal; family or household '
                                   2006         FORD.                                               -       2 629..
                                                                                                             §                                          .                1cTcwa1p36tB31215                                              0 business arcommercial
                  USED. I             .         £350 CREW CAB



                        M1MP1U14L ...rlrlMritt                                  •-..                amount                            .                     IOTa' UT                             -       Iota, Dau
                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                                            as
                   PERCENTAGE                   ..       CHARGE.                        :
                                                                                          Financed                                                  Payments                                               Price.
                      RATE                      .        This dollar                     Tho'a,nbunt of                           .
                                                                                                                                              .Thearnount you                                        The total cost of                         You are
                       The cost of                       amount the         -            credit provided                                       iiIl have paid alter                          -       ,dur purchase on                         ccedil.Yo
                       your credit as                     credit Will    to you or                                            -      credit, including
                                                                                                                                              you have made all
                       a yearly rate.            -        cost you....oh your behalf.                                             .     your down' peyhient as
                                                                                                                                       payment of   scheduled.                                                                                           Vehicle Insurance
                                                                                                                                   $ _ 312S361 L       5                                                                                                                         Term           Premium
                                                                                                                                                .                                                                                                                                         ..
                                                                                                                                                        .

                         0.00                        -      .   O.00(e) $                           .
                                                                                                        -        N/A $ 13531.36(e) $ 31231.36(e)                                                                                          NIA S 0aCerr.pFu661br
                                                                                                                                                                                                                                                  -                              1UAwra. s_N/A
                                                                                                                                                                                        let moans an ostlrnate                          sLA..Deiccrsn              -             lL4 It& $ N/A
                                                                                                                                                                                                                                        Bediyh$ry $_N/A Limits N/AMos. $_N/A
                                                                                                                                                                                                                                        Prcperlyasmage-S_N/A limits N/% vies $ N/A
                                                                                                                                                                                                                                                      N/A     .

                  unurayrnenlol                                                                         N/A                                                                       N/A                                                               N/A                          Nji,          $JiLA.
                       I    Payments                                                                    N/A                                                          MonthistBaginningo9/3O/2008                                        TotalyeNdethsumrcePren*xns                             $_N/API
                    N/A. Payments-                                                                      N/A                                                 I Monthly, Beginning N/A
                                                                                        ...
                  One FiSPayment            .                                               :?N/A.                    .                       -'' •-                      'fl/A                          ...        -



                                                                                                                                                                                                                                        You
                 Late Cherge. II payment lsretreertied in ItAwillin 10 days attenitts due, youra111 paya late thargeot 5% of the panel thepaymeal Ihatisiate.
                 Prepayment. It you pay oil air your debt es4 you my bedrargeda mirirtum finance thange:
                 Security InteresI. You are 9M gasecuity Interest In the vehida being ptthased.                                           -

                 Additional tolormallen: See etnVaci or more irdoernat)n Induding information aboul nonpayment, delaull, any recurred

                     ITEMIZATION OF THE AÜOWIT FINANCED (Seller may keep part of the amounts paid to others.)
                                                                ...............:c.fr,jic.i,A .........
                            A Cash Price of MolorVehicte andAccessoriei
                              I. CashPrlcevehicle ' :.                                                                                              $9R916 lO                                                                   F         Application for Optional Credit Insurance
                            • 2. Cash Price Accessories             -                           I                                                   $     W /_A._
                                                                                                                                                            ••                                       -                                  0 Credit Life:'; 0 Buyer 0 to-Buyer 0 Both
                                 3 Other(Nontaxable)                        -
                                                                                                                                                                                                                                        0 Credit Oisa6ility(eüerOnly)
                                    oescribejlk                                                              .
                                                                                                                  .                             $                    -        -   U/A                                                                Term        Exp.                 Premium
                                                                                                                                                                                                                                                                                  -
                                   Describe N/A                                                                           .                     5                                 N/A                                                   Credit life      N..LA.Mos._$             -

                                Document Preparation Fee (not a govereunentat fee)                                                                                        $             S S 00 (8)   .                                  Credit DisabitityNLLaios.       $
                                Smog Fee Paid loSeller                                                                                              .       .
                                                                                                                                                                          $                    NIA (C)                                  Total Credit Insurance Premiums $                  pit A (0)
                                                                                                                                                                                                                                                                            -
                                (Optional) Theti Deterrent Device (to whom paid)                                  -
                                                                                                                                                            -             $                    N / A (D)                                Insurance Company Name

                                (OptlonaiThoh Deterrent Device (to whom paid)                                                                                             $                    N / A (E)                                 roam T.Trr .TNPII
                                (Optional) Theft Deterrent Device (to whom paid)_.                                            '                                           $                    NLL(9                                    Home Otlice Address P it , Env i 799
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                            -


                                (Optional) Surface Protection Product (to whom paid)                                                                                      $             N/A_(0)                                          nvaffnnnej Ut Aiti ii
                                (OPficmQ Surface Prceclien Product (to whom paid)                                                                                         $             N/.&JH)                         -           Credit Rio Insurance and credit disabibty insurance are not
                            Sates Tax (on taxable items InA through H)                                                                                                                                                              required to obtain credit.Your decision to bray or not buy credit
                                                                                                                                                                                   724.5 7A (1)
                                                                                                                                                                                                                                    -
                                                                                                                                                                          $                                                         tile and credil disabiti insurance will not be a factor in the
                           Optional DMV Electronic Firig Fee                                -                ,                                                            $                  N I A (J)                              credit approval process. They will aol be provided unass you
                           (Optional) Service Contraitt (to whom paid) #/A
                                                                                                                                                                 -
                                                                                                                                                                                                                                    sign and agree to pay the aiim cost. Credit life Insurance Is
                                                                                                                                                                          $              .   HI_A_ (K)                              based en your original payment schedule. This insurance may
                           (Optional) Service Contract (to whom paid)- /A......... $                                                                                                         N / A . (C.)                           not pay a you owe on this contmctit you make[ale payments.
                        N. (Optional) SoMce Contract (to whom paid)                                                                                                                                                                 dçcdit sablktyinsuranco does not cover any insteasa in your
                                                                                   $                                                                -                                   '- _ N (A -'(M)'
                        N. (Optional) Service Contract (to whom paid) IA           $                                                                                                         NI A (N)
                           (Optional) Service Contract (to whom paid) AIA                                                                                                                                                           erie care wr me fast payment unless a erterermi term lot tao
                   1        .
                                                                                                                                                                          $                  N / A (0)                              tnsurae is shown above.
                        P. Prior Creditor lease Balance paid by Seller to                                                                                                                                                           You are applying- (or..the credit insurance marked
                                                                                                                                                                          C                  X14 A           10'                    above. Your signature below means that you agree
                                                                                                                                                                                                             I.,
                        -       (see dowapaymont and trade-in balcutatlon)                                                    .
                                                                                                                                                                                                                                    that: (I) You are not eligible For insurance it you have
                        0. (Optional) GapContract (to whorir ,paid).JL _-                                                                                                                                                           reached your 65th birthday. (2) You are eligible for
                                                                                                                                                                                             N_/ A_(0)                              dleohilih ,ine,.,..%..,,!., :1 .............L-.. ..........
    Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 61 of 80 Page ID #:69


                                   action Product(to %them paid)                                 S                    N/A (H)                                              nance and crrdil disabiiiy inu,eaco are not
             Sales rax(on taxable Rents in A through H)                                                                                                                   lain eredil ycur deesion10 bit, or not buy credit
                                                                                                 $    7245 7.4 (I)                                                       I disability insurance will not be a lacier In the
         .1 Optional ONVEtoctronlc Filing Fee                                                                                                                            it process. They wiT not be provided unless you
         K. (Optional) Service Contract (to whom paid) N/A                                                                                                                3 top the exlra test. Credit lila Insurance Is
                                                                                                                                                                           orient payment schedule. This insurance may
         L (Optional) Service Contract (to whom paid)_MIA                                       $                    N / A (L)
        ,M.(Optionat) Ser4co Contract (to whom paid)_M!A                             .          $                    )J.IA.t (N).                     payment drin therainberol pqmarils. Coverage for credit rile
         N; (Optional) Service Contract (to whom paid)                                          $                    N/ A (N)                         Insurance and credit disabilty insurance ends on the orIginal
                                                                                                                                                     due data for the last payment imless a different term for the
         O.(OpilOnit) Samiic Contract (t6 whom paid) P/A                                        $                    N IA (0)                        Insurance is shown above.
             PtioiCrediibr Lease B4àndo paid 6 Seller to                                  _.
                                                                                                                                                     You Mn applying.            he credit insurance markod
                                   Wi.        .                .                                                                                                                 for

                                                                                 .         7    $               .•   N/A. (P)                        above. Your signature below means that you agree
            (Gee downpaymentjnd lradi:in &cuiaOon)                                                                                                   that: (I) You are not eligible (or insurance it you have
            (Optional) GapConuIct (tohoth pa]d) NIA        __      ..                                                                                reached your 651 h bIrthday. (2) You are eligible for
                                                                                                $                    NIA (0)                         disability insurance only it you are working for wages
            9Pjf!5 Y  Used Veplcth Contract Cacetration Option Agreement                        $           ._N/A_(R)                                or profit 30 hours a week or more on the Effective
             PIherft6M,othjA/A_.1                                    $_N/A_(5)                                                                       Date. (3) Only the Primary Binjer is eligible for
             For.....JIA        --           .      .......
                                                      ':                                                                                             disabitily Insurance. 015A81L11'Y INSURANCE MAY
               Cash Price (AthióoghS)          . .....                                                                                               NOT COVER CONDITIONS FOR WHICHYOU HAVE
                                                           .    ..f      .5                                                           (1)            SEEN A 000TORLOR CHIROPRACTOR IN THE
      2. Aiit6ütiis Pild to Public Officials                                                                                                         LAST 6 MONTHS (Refer to 'TotalOishbllities Not
      _A Uces                                                        $    1 S Al) (A)-


                                   rn ung Fees                       $         A(B)
                                                  .  .r          . .                 ..                                                                                                                 Cr.       S..
         rcaliI& Tire Foe                                            s...r   N1A.(c)
              Other                                                e $            (0)
          Total Official Fees (..iauh 0)
      3 .Amäffnt Paid to Insurance Companlea.rtr.'-   —
                                                                                                                                                        Date         'C&Buye(Sionature
                                           ,
         (Folat prergturnlom 5taIep1 ci lnsUrae column atf
    :.4..(JSrnâCor1IfltAitotiâfde,xemoHor*rd.isstato......... .    . .......

      . 0ttt:
                                          N/A
          ,ModeI

            LessPràiCrd;i'ó)       iè'eaialie, ;.           :.
                                                                             4"                s     '- '            'r'
                                                                                                                           .

                          At     B)Ondicatia 4jàMnumb er)
                                                                                                                               (C))
                                   -
           ManuIactucerReba to!.,;,-_/'_          /'                                                                            E)                                                                       h the
           Other  NrA                   ('                 __                                  $_
           C85h                                                                                                                                                                     '

      totoibaivnpaymea'61sthttiG?:                                                                                                                    ikCompany
                                                                             1itJiorclh IPabove)                                                      Term Nfl?         Moe. or NI/A    Mites
      Otnegative. enlerzáeen)iiie6thder.terthaemwmtiess than zero asap                                                                                                                        _      ________



    7 Amount FInanced (5 less 6)                                                                            $                   N/A   (7)            'lLGômjny fft'
                                                                                                                                                      Term .,JILAL_.—_ Mos. or       _L Miles
                   SELLERAMEDLOAN                                        AUTO BROKER FEE DISCLOSURE
BINER MAY BE REQIThED TO PLEDGE SECURITY FOR THE EOL'L WO                                                                                              tMCornpany N/A          -.
IS1L1?EOSUGAItD FOR TWEINSTAU.ME2ITPMIWITSONVOII{THI$              If this contract reflects the retail sale of a                                     Term ..411t . Mo5.or_._!fk Miles
RETkLR1*LLML'41SALECOtflRACTMDTHELOML                              new thotor vehicle, the sale Is no! subject
                                                                                                                                                      I Compa'
          . ........... t'. ........                               to a fee received by an autobrokèr. from,'üs
ProceedsofLoanFrom                                                                                                                                   Tam         N                     Mos. Or__.__)4 ..Mito5
                             /A                ..                  unless the following box Is checked
Am0unt$ ; _JZA.$_Z Finance ChaigdS              }ltt:',                  .                .                                                     t    iiJS..IJ   a/ally

Total $       ni A         Payable in                              0 Name of autobroker receiving fee, If ç                       Term2qLfll'\  L,                               Jg                     it


                                                                                                                                                                                                                        --
                                          ____________


Installments ot$                                                   eppltcebie                                                t [-iurx.A-C
                           ta-- s
(rem                                                                                                                            HOW THIS CO)4IAC4 C 4 iE%ANGED. This
                                                                                                                                contract contains a enure agreement between You
                                                                                                                                and us (etatitiô to thltbór\trac.t. Ary change to the
             IIGHTTO   CA C                                                                    Seito?sRighrto Cencokeclionon
                                                                                                                                 contract must be inj*rlting antbQth you and we
.itsctc     it ii2JIo           i.                                                                                                                                              .
Y                    Nt\    \         .    --                 ..             .
                                                                                                                                must sign it. No omttnges or bAiding.
                                                                                                                                            . ....oil
                                                                                                                                                I

                                                                                                                                                1u0-auyera4art5A

OPTION: U Ybu 'p4 no finance charge it tha Amount Financed, item 7, is paid in full on or bofole t:                                                             , Year L._. . LLERIS INITIALS
                                                                                                                                            -
   THE MINIMUM PUBLIC LIABILITY INSURANCE LIMITS PROVIDED In LAW MUST BE MET BY EVERY PERSON WHO PURCHASES A VEHICLE. IF YOU ARC UN5UnE.W.HETHER OR
NOTYOUR CURRENT INSURANCE POLICYWILL COVERYOUR NEWLY ACOUtRED VEHICLE INTHE EVENTOF AN ACCIOENtYOU SHOULD CONTACTYOUR INSURANCE AGENT.
   WARNING:
   YOUR PRESENT POLICY MAY NOT COVER COLLISION DAMAGE OR MAY NOT. PROVIDE FOR FULL REPLACEMENT COSTS FOR THE VCIIICLC OEIHG PURCHASED. IF YOU DO
HOT HAVE FULL COVERAGE, SUPPLEMENTAL COVERAGE FOR COLUSION DAMAGE MAY BE AVAILABLE TO YOU THROUGH YOUR INSURANCE AGENT OR THROUGH THE SELLING
DEALER. HOWEVER UNLESS OTHERWISE SPECIFIED, THE COVERAGE YOU OBTAIN THROUGH THE DEALER PROTECTS ONLY THE DEALER, USUALLY UP TO THE AMOUNT OF
THE UNPMDBALAN6E REMAINING AFTER THE VEHICLE HAS BEEN REPOSSESSED AND SOLO.
 -j9RADVI or4FuLLcqyERA4EmgwILL PROTECTYOU.INJPIE EVENT OF LOSS OR DAMAGE TO YOUR VEH1CLE,YOU SHOULDCOtITACTYOUR INSURANCE AGENT.
       y;E                                                             PUBLIC LIABILITY TERMS AND CONDITIONS.
,                                                      ....         ..                                 x                                                             .
         Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 62 of 80 Page ID #:70


    Total                     Payäb'oln                               lID-    Name Of autobroker reelving fee,, If,                            4,
    Installments oiS                                                      applicable:                             I                                 BrX
                                  N 4 A                   N/ft       II                                                                                           ,fl.
    from this LoanIsthownhil Item a,                                                                                                               HOW THIS COTIAC4 CA1J iEtANGED. ThF
                                                                                                                                                   contract conteini sr d1e entire agreement between yet
    SL.LER'RIGKT1OCANb4t BLioiand co.reranhsrjho'pibvL-IonsoI he Seller's Right to Ceneotsodonon                                                   and us relatinG to thi co'nimct.4nY change to thi
                                          unapt6                              Institution wit apply.                                               contract must be inj'riting and oolh 'ou and wt
                                                                                                                                           -       must sign It. No oral chatqes arb 1Ilng.7 /72
    Buyer                       \\\          •'-                      :- Co-euyer
                                                                                                                                                   Co-Buyer Signs IC


L0nb0         0 You'pg no finance charge lithe Amount Financed, item?, Is paid In Full on or bofore                                   :        .      -       ,Ye

        THE MINIMUM PUBLIC, IJAQILITY IIIEtJRAFICE LIMITS PROVIDED IN LAW MUST DC MET BY EVERY PERSON WHO PURCHASES A VEHICLE. IF YOU ARE UNSUHE.WNETHER UN
    NOTYGUR CURRENT INSURANCE POLICYWILL COVERYDUR NEWLY ACOUIREPVEHICLE INTHE EVENTOF AN ACCIDENT,YOU SHOULD CONTACTIOUR INSURANCE AGENT.
        WARNING:
        YOUR PRESENT POLICY MAY NOT COVER COLLISION DAMAGE OR MAY NOT PROVIDE FOR FULL REPLACEMENT COSTS FOR THE VEHICLE BEING PURCHASED. IF YOU DO
    HOT HAVE FULL COVERAGE, SUPPLEMENTAL COVERAGE FOR COLLISION DAMAGE MAY BEAVAILABLE TO YOU THROUGH YOUR INSURANCE AGENT OR THROUGH THE SELLING
    DEALER. HOWEVER, UNLESS OTHERWISE SPECIFIED, THE COVERAGE YOU o8T4tN THROUGH THE DEALER PROTECTS DNLY THE DEALER, USUALLY UP TO THE AMOUNT OF
    THE UNPAID BALANCE REMAINING AFTER THE VEHICLE HAS BEEN REPOSSESSED AND SOLO
      ,.ZQR AOVI* OH FULLCOVErIA            TWILL PRDTCCTYOU)NJ1IC CV     OF LOSS Oft DAMAGE TOYOUR VEHICLE, tuu SHOuLOCUrflACI YOUR INSURANCE AGENT.
                                                                                PUBLIC LIARILITYTERMS AND coMomoMs.                                           -

                                                                                                                                                                                                .      .
                                                Vi                                                          x                                                                               .



    ReptesentatIonti          htler has !bdon the bulb and accuracy of the information provided by OU In wnnecon Mth the Trade-In Vehicle. YOU represent that you have
    given aje pa off.aoout 9fl the vehicle traded in II the yoff etppunt is more than the amountshown above In Item 68 as Prior Credit or Lease Balance." you musi pay
                                                    sesS. n 1P aft                                   ri Credit or Lease Balance " Sellerwill refund the difference to you.
                                                                               A above in lam SR as 'p0
                                                                    'fe           '
    BuyorX                                                                                      -           Co-Buyerk          •      •'                          .   --       --      ..       .                       -



    Notice to bu or: (iy         Igratgtient before you read It or If It contains any blank spaces to be filled In. (2) You are entitled to a completely filled
    In copy of this agreemehi. (3) You can prepay the full amount due under this agreement at any time. (4)11 YOU default In the performance of your obligations
    under this agreement, the vehicle may k repossessed and you maybe subject to suit end Ilablilty for the unpaid Indebtedness evidenced by this elgreernent:
    If you haüe a complaInt concerning this sale you should try to resolve It with the seller.                                               i,-:    .    -
                                                                                                                                                                           -


    Complaints concerning unfair or deceptive practices or methods by the seller may be referred to the city attorney, the district eItornay, or an ItiveslIgator far'tha Department
    of Mater Vehicles, or any combination teroi.
    After this coritraclls                            change the financing or payment terms unless you agree In wrIting Ia the change. You do not have Ia agree !o any changd,
    and It Is an unFair or dab p0  ractico fortho ettor to make a unliateroL-chenge.
                                    cIermnot                                  4/e..ce-Buyer signature x
The Annual Pe?di          fttb may 2'be negotiable with the Seller. The Seller may 'assign this.contraCt
and retain its right to receive a part of the Finance Charge..
                                                                                                                                                          YOU AGREE TO THE TERMS OF THtSCONTRACT. YOU
     THERE IS NO COOLING-OFF- PERIOD UNLESS YOU OBTAIN A CONTRACT CANCELLATION OPTION                                                                     CONFIRM THAT BEFORE YOU SIGNED TFÜS CONTRACT,
    California law does net provide for a cootlng-oh'or other cancellation period for vehicle sales. Therefore you cannot later cancel this               WE GAVE IT TO you, AND YOU WERE FREE TO TAKE IT
-   con tract simply because you chap your rtlnd, decide the vehicle costs too much, 01 wish you had acquired a different vehicle. After you              AND REVIEW if. YOU ACKNOWLEDGE THAT YOU HAVE
    stgnbelow,youmayonty cancelthisconlreclwith the agreement of the seiterol for legal cause, such tsfraud.Howaver,Cslfforttstawd'oes                    READ BOTH SIDES OF THIS CONTRACT, INCLUDING THE
    requIre a sailer to offer a 2-day contract cancellation option on used vehicles will purchase price at less than %O,O)O subject to certain            ARBITRATION CLAUSE ON THE REVERSE SIDE, BEFORE
    staluioiy conditIons. This contract cancelta'lon option reguirernent does not apply to the sale at a recreational vehicle, a motorcycle, or an        SIGNING BELOW. YOU CONFIRM THAT YOU RECEIVED A
    o11- h 1wai        r                                          Elamite law. Sea the vehicle contract cancettatlonopttopagreentent for detalls.         COMPLETELYFILLED-IN COPY WHENYOU SIGNED FT.
                                                                el
    BU4inaN                                                                                                            /
                                                                                                         Co-Buyer Signature          X    .     -.       Date -           -"                                        -


    Co-Buyers and Other                          s a person wita is responsf(e for paying the entire debt. M other owner is a person whose name is on the tiie to he vohicte bW
    does not have to pay thed,bt.3heoItibr owner agrees to,Ihe security interest In the vehIe given to us in this contraci.
    Other Owner Signature X -                             -                                            Address
     -GUARANTY: To Induce us to sell the vehicle to Duier egth person who signs as a Guarantor tndMdually guarantees the payment or this contract. II Buyer rails to pay any money owing
      on this conuach, each Guarantor must pay II when as        Each Guaranler vail be liable for the total amount owing even if other actions also sign as Guarantor, and even it Buyer has a                         -


      conpIeto defense 10 Guaranfors domandlot rotmnbureomeiitEach Guarantonagrees to be liable overt It va do one or more of the following: (I) give the Buyer more two to pay one or mote
      payments; 2) give a full or partiai'release to'any other Guarantor (3) release any security; (4) occept ten from the Buyer than the total amount owing- or (5) oth ortAse reach a sehiement
      relating to this contract or.gxtend the convacr€ach Guarantor aduro.1edges receipt eta completed cop-jot this contract and guaranty at the lime of sinning.                                               -


      Guarantor naives notes okaptanceot Ihil)N )otce of the BieYs non-payment non-performance. and defatdt; and r'oces of the amount ovirig at army Lime, and of any deonantLon the Beyer-
                                                      ,
    - Guamintoi x N / A                                                   Date w_4                        Guarantor x N/A                                                    Oats I A
      Address 31/ *             C'        L
                                          -
                                          •                              "               ..._L            Address.JiLA___..____—_
                                                                                                                                           1

    SeiietSigns. 5ttIMrtTW WOPfl                                                  Dats19/1fl/fl            Byx                                                                                      Title   UAUJDr-
                                                                                                                                       ,



iA           oriNo. 553-CA-ARBacsonu.s.patonmouo.r& C3A00853 Rome Ith                                           (909) 3Ø—M8-- -                                   uiou:        pit 2
            cnThaP.yn&d..MP,yneldeComprny noortotrn..,uaia,m6.c1t.la3J.-o
            Th( .flJ'(Ttn,
                         Mxts .,ow,nRAwn.npnssonn.naa,As roccmn.n as
            Immeasro' POsroflOPfllC pomrnLcossum.r,oue ar,u,co.Lcou,msrL                                                            CUSTOMER /TRUTH IN LENDING COPY
        Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 63 of 80 Page ID #:71


.1. --FINANCE     %                                            7:.                                                                                   I. 'We wlit;sell the vehicle if you dornot get It 6ack; If .ypu do nb
               How we will figure Finance Charge We will flgure'thd                                                                                          'redeem; we 'will'.ell the vehicle We will send you a written notice
    •
               Finaice Charge on a daily basis at the Annual Percentage
                        ','                                                                                                                             '/05 sóié before selling the 'vehicie.'' -, i                     -
   •    • -
               Rate 'oith'e unP'aid part of the A'ñ'ibunt Financed. Cieditor                                                                                  We. wili'apply:fhe money from the sale, less allowed ex'penes,-'t
               Seller may receive parrot the' Finance Charge.                                                                                                 the amount.yoU 'owe. Allowed expenses are Oipenses We pay as
       b. How we                 apply. paymdnts:' We may apply each.
                                                .vlli.                                                                                                        a dlreèt reUit'df taking the vehicie, holding it, preparing it for sale
            •- payment là thèear'ned 'and unpaid part,of the' Finance                                                                                         and selling it. Attorney toes and court costs the law permits are
               Charge, to the unpaid part of the Amount Financed and to                                                                                       also allowed expenses. If any money is Ie   . ft.(surpIus),.wQ Wiil pa
               other amounts- you owe urider thit contract in any orde'rwe'
                            -
                                                                                                                                                •
                                                                                                                                                         '''  it to ybu unless the law' requires us to pay it to someone else. I'
               choose                  -                                             -
                                                                                                                                                            ..monAy.!roThthe sale is not 'enough to pay            amount youowe
                                                                                                                                                           'yoti th'ti'st pay' the rest to us. If you 10 not pay this amount %tr
                                                                                                                                    •
       c       How late payments or early payments change what you
                                "
                                                                                                                                                         ,

               must "pap; We based 'the ,Finán'cO Charge,'TotaV'ol.
                        -           ,
                                                                                                                                                           'we ask, we may chargeyou interest at the Annual Percentage
               Payments, and Total Sale Price 'shown on the froAt on the                                                    -                                 Rate shown on the'faOO of thu controOt, not to exceed the highe
               assumption that you will, make every 1aymen1 on the day It                                                                                    'rate -permlttedby law, until you pay.,,,',                                                                ,

                    o
               is-du-Your   'Finance Charge Jotai3Of'Payments;-and Total                                                                                      Whàt.'we may do about optional Insurance; maintenance
               Sale Price will be- Pnoro if you pay late and less if you,pay                                                                                 service, or other cenlra'cts. This contracripey contain charge!
              early. Changes may take the form of iarger oFsn'tàIlerlinal'                                                      -                            for oplionarlrcsurance, maintenance, 'serSrice, ot'other contracts
               payment or, at our Option, more or fewer paymOnts of the
                            -
                                                                                                                                                              It we demand that you p'à9 all you Oweetonce or we reposcest
              -same'artioünt as your '&chédUiè'd pa9nièñt with'a 'smàllei                                                                                     the vehicid, 'wi may bldim benefits üridé(these c'onithcts an
             'final paymeht.We'wjil send you a notice telling' you about                                                                              ,'.càncel lhehflo,'obtalo refunds' of-unearned -ch'arges 'to reduce
                hese. Changes before the fifláischeduled payment Is due.                                                                                     what you owe or repaIr Iho Vehiclo4f the vehicle is a total loss
     'a.'.. ..You 'ma prepay. You mayr4a allot part of the Unpaid                                                                                         ,"becaudö it lrcoñfiscated,' damaged;' or'slolen we may clairt
               part of the Amount' FIranc'ed at anytime: If you d'so,: you,,                                                                            ''benefits under these contracts-and cancel them' to obtain ref uñdr
              must pay the earned and'unpald part of the Floaoce Charge                                                                                      of'unCàrned chSrges'to reduce wttäi you owe.
              and all other amounts due up to the date cif you payment
             'M 'Of'ihO-dat of yo'ür"$dym(nt'lt the'rninimum' finance                                                                               4.            'WARRANTIES SELLER DISCCAIMS
              charge - ls greater tpan?tha earned Finan'ce-Cha'rge, you 'ma9':.                                                                                            If you do not got a written warranty, and the Seller does not
              be charged the dlffeténce; the mlnimuñi iinar)cO chargeis                                                                                                    ente'rInto a service contract Within 90.days from the date 01
              as follows: (I) $25 iith&orlginal 'Amount Financed does not                                                                                                  this contract; the Seller, rnakes:;no warranties, OX(GS5 01
              exceed $1,000, (2) $50 it the. original Amount FInanced is                                                                                                   Implied; an the vehicle, and there wIll be no'Implied
              moto'than$l,000-but          more than $2000, or'(3) $75 if,the
                                                                not                                                                                                        warranties- of merchantability or of fitness for a -pàrllculai
              original Aniou'nt Fittanced It niore than $2;000.                                                                                          -.                purpose.              '--     - .,
                                                                                                                                                                                                                     -,
                                                                                                                                                                                                                               '                                - . -               '.   '   -


                                                                                                                                                                           This provision does not -affect any wairantles covering the vehicle
2.       "        YOUR OTHER PROMISES TOIJS                                                                                                         -        '             that,the vehicle manufacturer may provide.-If the Seller has SoIc
                 ,'. It,the vehicle Is damaged, destroyed-or missing. You                                                                                                 ,you a certified used vehicle, the warranty of merchantability is not
                     agree to pay us 'all you owe under this'cOntract even if the                                                                                          disclaimed.
                      enlcre,is oamape'd; ctestrovad: or m15s1ñn                              '   '



                                                         GAP LIABILITY NOTICE"-                                                                 ::.5:tu5bc. Btdi' Guide, The'infbrmat(on' you see on the
                      In the event at theft or damage to yOur.vehicle that results' là' a.
                                -                                                                                                                      window. form. fOr this •vehicle Js. partoft this contract.
                      total loss thoro may bo a gap boiwoen [he amount you owe                                                                    • " lnfoijhatioh on the WIFIdUW forr& overrides ahy contrary
                     .undbr.thls:cont'ot''nd 'the - prOeeds-of 'yoUFinsijrance                                                                         provlalons:in the lie
                                                                                                                                                              --                    sale:                            at


               '-:-.:- e(tlbnlent -,and' deductible. ,TffiSvCONTRACT PROVIDES                                                           -
                                                                                                                                                 • ' Spanish Translation: Guta pare cofrupradores do Vehiculos
             -       -,AT YOU ARE LIABLE OR THE GAP AMOUNT M optional'
                      ..,
                                                                                                                                                       usados,' La lnforrnaclOn que ye' en el' fornuorio'. de 'Ia
                                                                                                                                                         --

                    :'p conUact'(debtaiwetlalion cp,ntract) for coverage at the
                            -                                                                                                                          ventanlila pare ee
                                                                                                                                                                  -       M ,Vehiculo 'forma parte del 'presente
                      gap amount aybocikred for an additid'naf charge.
                                                                                                                                                                                                     ,

                                                                                                                                                    • contrato. La intormacjOn del-toriàuiario:de l 'ientanllIa deja
                                    '



                  Using the vehlcie.'You agree not to reimove *IKi'ehi6ie
                      b.            -                                                                                                                 'sin efecto toda dlsjo'stclOn, an contrarlo contentda on of
                                                                       Or transfer
            ,9flthOa4QftflL8d8Orto l r                   VUI          II    •_lJ   l'_   ''   '"•'    ''   ''''I'
                            •0hJ7'''tO' Vol

                  permission You agree not to expose the vehicle to misuse                                                                                            ;,
                                                                                                                                                                          AppltcoDtq Law         -                   • -               '-   -       -   -   ,               -


                                                                                                                                                                          Federal ias'and Càlifnipla mw apply to this thrittact if any part of
                  seizUre' conliccStpon or th'vojunihry tr3nclor if wo pay any                                                                                        -

                                                                                                                                                                          this cbntráct Is not valid: all other parts slay valid. We may dela
-                 repair-.;ills, storègebllis, taxeà;--fihcs;'or chargOs on the                                         -
             - -:' -
                                                                        ask (exit:                                                                                        or retrainfrom enforcing any of our rightsunder this contract
                  vehicle, you agree-tOJpãy the;'eMot whén.                                                                                                                                                                        the time to]
                                                                                                                                                                          wlthout,losing them. For example, we 'may extend
                  -


           c. ::c$ecurlty lAteret           ;"                                       .
                                                                                                                                                                          making Some payments' without extending the time for makinç
                                                         .,-:   -     . -
                                                                                         .            --            ----.

                  You dive us a secUrit' interest in:
                        The vehicle arccEa!l Øarts Or goods installed, on it;                                                                                         -   others,     - -    .       "          ':         •       -                                            -


                 " All moneyoYgbo'd~ received (proceeds) tdr-tti'e vehicle;                                                                                                                              given true
                        All insurane,maintenance, service, or other contracts                                                       -'                   : Warrant It's' of Buyer. You promise you have,
                        -
                                            '

                                                           .          •?'                                                                                                  and correct information in your application for credit, and you have
                        we'thianCe-for you; and
                                            -
                                                                             - •
                                                                                     ,
                                                                                                       '
                                                                                                                    -                                         -
                                                                                                                                                                           no knowledge that will make that information untrue in the luture
                        All proceeds from insurance, maintenance, service, or
             -
                                                                                                                                                    •         '
                                    , ,•,

                                                               This includes any                                                                                           We have relied on the truth and accuracy of that information ir
                  : 'other conVocla, we financial for you:
                                                                                                                                -
         •                              -
                                                                                                                                                                           entering into this contract. Upon request, you will provide us will
                   ,-- refunds of p1emiU-o'r'cha(ges from the contracts.
                      -:                                                                                                                             -

                                                                                                                                                                           documents and other. Information necessary to verify any Iten
                • This secures Payment ofali 9ou-owe on this contract. It also
                                                                                                                                                                           contained in your credit application.
                    secures your other agreements In this contract a54he law                                                -
                                                                                                                                                          -

                  :aliows. YoU wiii make sure the' title shows our security                                                                         You waive the provisions of Calif. Vehicle CodeSection 180821 ant
         •     -interest (lien) In-the véhiclO.
                                          have on the vehicle.                                                                                      authorize the California Department of Màtor Vehicles to furnish you
           "d. 'Insurance youms     't
                                                                              loss                                                                  residence address to u,                    •-                                               ,       -
                  -You agiêe to have:
    - • - ' -:   :'cf-Or'danidge toth                                         The
                                                                                                                                                                                            EDIT 1)
                                                                                                                                                                           -
                                                                                                                                                                                CLAIM PpOCEDURE
                               '-have, this insurance, we may. If wa -choose, buy physical
                                                                                                                                                                                  - '
         -


        -,                      ':'dafflage lnuran'ce. If-we 'declde to' buy physical daSe                                                           If you become   disabled, you  thust tell us right away, (You are adviser
- -
                  -,            -  insurantö, we may -'either buy insurance that covers ?our                                                         to send this intorn'tion to the sanio address to which you are hormali;
                                                                                                                                                                                                          different address 0
                            '..,iñterest and our"interest in the Shicle,'or buy insurance that                                                       required to send yoUr payments, unless a
                                                                                                                                                                                                                                                            -
                                                                                                                                         - -

                                  covers only our interest if we buy either type of insurence                                                        telephone number Is given to you in writing by us as the location when
                            "     we will tell yoU which-type and the charge you must pay. The                                                      'we would like to be notif ted,) Weeill-teiI,you Where to get claim forms
              -
                                                                                                                                                                                                                  company a
                                   chargé SW belhé'prëmiu'rn for the insurance and a finance.                                                        YoU :must send in the completed form, !o the"insra
                                   cha?ao"enual td:thd'Anniial Pbrcentage Rate shown on the                                                 -        soon a oossible and toll us as    soon   as you  do,                                                       -
               Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 64 of 80 Page ID #:72

                                                                                                                                                UiUiite 11lu ummormai- oeparrmenvor-
                                                                                                          -.
                                                                                                          nce covering loss                                                          motor Venicieslo furnish your
                                                                                                                                             residence address to us.
                                                                                                          this contract: Thn                 _________
                            • ...     /flau.pi•uIw           "u.n
                                     : havothisiitsu                              we.may..if we choose buy ph sicel                                        cnEDmDtstItv:iusuAAErwdrtbE .......
                                       damage insUri                                we Scibo to buy physical dags.                                                   .CLAIM PROCEDURE.
                                       insurance. we                                                                                                       .                          •

                                                                                   thërbtiy insurance that covers your                    If you become disabled you must tell us right away. (You are advised
                                     •iñtefestanrJac                              SI in the vehicle, or buy insurance that                 to send this information to the same address to which you are normally
                                       Covers ohlyo(                              St. It we buy either type of insurance,                 required to send your payments; Uhless a different address or
                                       we will tell yW                            ,pa and the charge you must pay The                     telephone number is given to you In writing by us as the location where
                                                                                  hiurn:forlirib insurance and a finance .                We Would like to be notified.) We Q11 tell you whereto get claim forms.
                    •. chai1                                                      ¶nual.lércentaqe Rate shown i.the                       You must send in the, Completed form to the insurance company as
—   -          . • zt(Oi1i.                                                        at.ouropilon, the highest rate the law •.              soon s posible and tell uses soon as you do.
                                      Perm                                        B lost or.dinia$d, you agree that we.. .               If your disability insurance Covers all or your ñlissed payment(s), WE
                                      ma                                             ento1ë rdducewhat you owe'                          CANNOT TRY TO. COLLECT WHAT YOU OWE QR FORECLOSE
                                     .oiYei                                                  .           ....
                                     -Whth                                                                                               UPON OR REPOSSESS ANY COLLATERAL:'UNflL. THREE
                                                                                                        meiritrance;                     CALENDAR MONTHS AFTER your first rnissedpaynieht isdue or
             •••••                                                                tract ches I! we get arefund of                        until the IFisurance '°"rnapy pays or4rejects yoyrclalm .ychever..
                                    InSuri                                        e,.service or other contract charges                   comes first We can however ;'t0 collect foreclose or repossess if
                                 : you ii                                         rsublrad:ffith'etud.,tam wtir7o                        you have any money dua;aqp oq' 's or are otlwrwisd in default
                                    owe'.                                                                                               when your disability claim as maqpdrit S WfliV 'flr        'wHen holSr"
                                                                                                                                        us.forecloslngj        .........          .... •••.
                                                                                  IC vgliR OIlIER gRQMlSg                  ._
                                                                                                                                                                                                ...
                                                                                                                                        lithe insurance compan pay? the ciaimithin lnehrelc;le7ha:
                                                                                  ie3 'You wili Pay_a late charge on                    TfnJ!!..T!

               A1R      kTuu mj)i_rvilve Ko.,ppy. aJiyourawe3ar.onc1t you.bres-
                                                                                  between the past due PáYtte                        5 cIne Pill ence
                     \.                                                                                                    id       .
                                                                                                                                     nsyrancq company,
                                                                    v      ,!!uTz<pays For the partial diS3bility pluc late
                    • you,.oweon this contract at diie sobjc.t to any rigrgi larj                                           ch05
                                                                                  we will tell you how'rtluch %pu 6w6 .Ajter thIt oh    .5o21taV.s apd

            ?C                        •4ou do nt'jay any pant on Irn,                 _.
                                                                                                                   •   :

                                                                                                                                        it—the Insure                          'V i
                                                                                                                                        sen'dTn additional foins to remain eflgl, tu qu res,
                                                                                                                                                                                                                             vo




                   ,r                    ougive (also, Incornp ete, ormisleading in
                                                                                 1 aa                                                          s&id                            'in
                                                             ,                                                                                                          additia     Z97e' you
                                                                                orte"is siafledt_
                        WV
                                      ,    against you oryour property                           t                     i..fl                      or foreclosetr i'epossess ar                              o lateral yoU may have given
                             •



            -. •
                              vou;bThn41a
                                       .                               7ie
                                                      iritflithth.coritract't.V&                                      s&c/Right tà CWncel
                                                                                                                                .
                                                                                                                                                                                                                                     .

                         The amOunt you will owewlil be the unpaid part.of the .: a Seller ärf aedver the vehicle to you on hdte4hiq contract
                          Amount Financed plus the W?ned Mn4 unpaid part p the                     is signed by Seller and you You understand that it may take a few
                         Finance Charge any ta$ charges pnd any amounts.4ue izi'd 1 c' aysfor selleithverlf t yourcrcdit and assignthecontrcIYoua9re9
                       :.beôause youdefaulted.                                           .   .
                                                                                                   that if Seller Is unate to.assign the cc. tract.ltaoy'op?L9l the
                    c    You may have to pay collection cost? Yqu will PaY OUt_                    financiaIfnstitutions with whom Seller regularly does business under'
                         reasonable costs to collect what you owe including attorney                   at'nment acceptabLe to SQIler Seller may cancej the tontract
                         tees court costs collection agency lees and iesEal6for ' b Seller thati give you written notice (or in any other manner in which
                         other reasonable collection eFforts You agree to paya charge not lb       actual notice Is given to you) within 10 days of the date this contract
                         toexcoed$5i( any check yo.ug$vè to dais              red.                 Is signed it SeUer elects to cancel. Upon receipt at such notice, you
                                                                                                                                         •
                    d We may take the vehicle from you llyou default We,çnay                       must immediately return the vehicle to Setter in the same condition
                      • tekb(répôssess) the5?eh1c1e tram you if we do so Øeacefdll.                as when said reasonable wear and tear;excepted. Salle? must give
                         and the law allows it.. If your vehiclenas an - electronic              • back to you all consideration received by Seller, Including any trade
                                                                                                                                •

                         trpdking,
                            • •                                                        to.         in vehlcle';ir;'n'                                                                 '   .           . •
                         find the vehicle. lf-we ,take'th% vehiclé any accessories,                If you do not immediately return the vehicle,90u shalt be liable for all
                         equipmenand.repment parts will stay with the vehicle.                     expenses incurred by Seller in taking the vehicle from you; including
                         II any personaljtems are in the vehicle we may store them                 reasonable attorneys fees..
                                                                                             •                                                                                                                  .
                       'for you 0                               At ask 'for' these items           While the vehicle is in your possession, all terms of the con!rct,
                                                                                                                                                                                                                             .



                      • back, 'qe, may dispose at them as the low site".                           inciudin th6ereláttng to use of the vehicl,a.and insufan,co (pr the
                                                                                             •
                    e How you can gef'11he ,vehlcle back if we take it If we                       vehicle, shall bd in full totce and you shall ass&ne all risk of toss or
                         rebióès lh&ehiclë, yôO ii"ag      ' pay tpgel it back (redeem).     •     damage to the vehicle. You must pay all reasonable costs for repair
                         You may redeerñthe vehiàlA by paying all you owe or you
                                    ,k .,ki        :i. ikl                            4k ,
                                                                                               • of any damage to the vehicle until the vehicle is returned to Seller
                                     lila)' lCV        iii         uipui ivuiuuLniu uulo l.,lJflhlO¼A arlu.J lcu.,ccl,, lug

                                vehicle by payiilgpastdue payments and any late charges.
        •                       providin roof:af instftsnbs; and/or taking other action to                                                             •           .
                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                     .


                                cure the dofablt We will provide you all notices required by                                                                                                                        -
                             -- loW to toll you Qehón. and how much to pa9.aAor what ......                                                      • -       .   .
                                                                                                                                                                           .                      .

                            • action y0u must take to redeerci the Vehicle.                                                                  .
                                                                                                                                                  .
                                                                                                                                                                               .                  •   .
                                                                                                           •




                        •
                                 •
                                               •
                                                        '   .  .   '         ARBITRATION CLAUSE
                                                                            . .     •.•              •.                 '                                              •

                                           •       • PLEASE REVIEW- IMPORTANT- AFFECTS YOUR LEGAL RIGHTS.
                                                        • ..          .              .


            ElTIIERYOU OR WE MAY CiloosEm HAVE ANY DISPUTE BETWEEN US DECIDED BY AHSI'lHAl ION AND NO IN WUHI ONbYJUHY I HAL.
            IrA DISPUTE IS ARBITRATED, YOU WILL GIVE UP YOUR RIGHT TO PARTICIPATE ASkCLASS REPRESENTAI yE OR CLASS MEMBER ON ANY
            CLASS CLAIM YOU MAY HAVE AGAINSTUS INCLUDING ANY HIUHI 10 ULASS AABIIHAIIONOH ANY CONSOLiDAFIUN OFINDIVIUUAL
            ARBITRATIONS.                                                                            .         •


        a DISCOVERY AND RIGHrSTOAPPEALlw ARBITRATION ARE dErJERALLY MORE LIMITEOTHAN INA LAWSUIT, AND OTHER:RIGHTSTIIATYOU                                                                                                       •
                                                                                                                                                                                                                                         •   .

           :ANO.WE WOULD HAVE IN COUflT MAY NOT DL AVAICAULLIN ARDFTRAFION.                                   '           •                       '                    •                      .   •         .


        Any claim or dispute fether tn contract tort sIatute orotherwise (including th Interpretation and scope of lhis Arbdralion Claand     use" the arbltrablllty
        o( the claim or dispute)be1weényou and us Of our emptdVees agents, successors or assigns, which arises out of or relates to your credit application,
                   nr rnnrlilinn nt this vehicle, his contract or any resulting transaction or relationship (including any such relationship with third parties who do
                                    ...................................................................................
                                                                                                                                    0 'or4a,ot iw nrnuialps that a claim
        Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 65 of 80 Page ID #:73

                lu eAuuJIu ii qlly 1QUYUUtOr,U O                ..v.,.
                                                                                          'sined U auer erects to cancel. upon ;eu'pt UI buIl llU'IC, WU
                                                                                                                         '

    .':d.'-     We may take the ehicIe from    you. IF ydU dêfdull, we mayly ....muslimmediately return the vehicle to Seller inlhe same condition
    .   :       tIe'(reposess) the'Vehlde from you it we       do sb?peac'efut
        .                                                                                  as when old,raasonable wear and tear excepted. Sailer must give
                and the law allows It. II yOUr Vehicle has an electronic         ..backtoyouallconsideration receivedbySetieinciUdingañYtrade'
                tracking,dèyicq,.ypuagieejhaiwe ay use ihe device to                       in vehicleM'-n"'              '                                                        .   .    .        .

                find the 'vehicle. If 'we take th'ézhrcle; any accessories,         c. if you do not immediàteFy return thé vehicle, you shall be liable for all
               'equirnentaid  -rcpIademen   t Paris  will stay with the vehicle,           expenses incurred by Seller In taking the vehicle fronlyou; including
                                                                                                          ..

                It any personal iterrsare in the vehicle, we may store them                reasonable attorney's lees.
            ' '(or Vou9ôr 'dxp'en'se:.iF you'do not ask for these items             d While the vehicle is in your possession, all terms of the 'contract.
                                                                                                         .


                back, wejnay dispose of them' the law atiow&:'                             'M"9 those relatingto use of the vefiltle and insurance for tfio
                                                                                                     -       '


            e. How you can et the yehicle back If we take It. If we
                                                                                                             '

                                                                                           vehicle, shall be in full Force and you 'shall assume all risk of loss or
               'repbssess the vehicle, iou may pay to get it back (rndP.nrn)               damage to the vehicle. You must pay all reasonable costs for repair
        -
                You may iedea'rnihe Vehicle by paying all you owe, or you                  of any damage to the Vehicle until the vehicle is returned to Seller.
                may have the right to reinstate this contract and redeem the
                vehicle by p'ing past-due payments and any late charges,
                providing 'proof of Insurance, and/or taking other action to
                cure the default,-We will provide you all notices required by
                law to tell you âhen àid-howthuch to pay arid/or what
                action you must take to rodeetli the vehicle.

                                                                    ARBITRATION CLAUSE
                                            PLEASE REVIEW- IMPORTANT - AFFECTS YOUR LEGAL RIGHTS
                                                                                                                       AND NOT IN COURTOR BY JURY TRIAL,
I. EITt iER '/OU OR WE MAY CHOOSE TO HAVE ANY DISPUTE BETWEEN US DECIDED BY ARBITRATION
                                                                           TO  rAftrtcIr'ATE AS  A   CLASS   REPRESENTA      TIVE OR CLASS MEMBER ON ANY
2. IF A DISPUTE IS ARBITRATED, YOU WILL GIVE UP'ittjfl RIGHT                                                                  CONSOLIDATION OF'INDIVlOUAL
     CLASS CLAIM YOU MAY HAVE AGAINST US INCLUDING ANY RIGHT TO CLASS ARBITRATION 'OR ANY
                                                                                                                                                                                                                                   I
                                                                                                                                                                      '
   • ARBITRATIONS.                                                                                                                                 -             ..                             ..


                                                                                                                                           OTIltfl niollTdThAT'yDu
3: DIdCOVEitlYA'ND rub! iTbTO APPEAL INARBITRATION RE'dENEAALLY MORE' LIMITED THAI4 IN A t.AW30tA&D
     AND WE WOULD HAVE IN COURTMAY NOTE AVAILABLEiN-ARBITRATION.                                                                                                                                                 .


                                                                                                                      ihi'Arb1tiation Ciaue, nd  a the arbitribiliiy
Arly.1claim,or.dispute,wfiether in confiècI, tort'statute 0r'othoiwiü(inclddlfig the inièrrètationrid scope à out of 6r relates to your credit application,
of th&ci&m ór dispute), between you and us or      o'tk employees,             succcssotO  or  ñssigns   hlch'-ariscs
                                                                     aOents,                                      any. such relationship wjih third parties who do
purchase or condition of this vchicio, this contract or any resulting transaction or relationship (including
                                      or-
not sign this contract)shall, at your our election, be   resolved  by-neutral,  binding arbitration -and.not by a court-action. If federal law provides that a Olaim
                                                                                                            or dispute.      claim or dispute is to be arbitrated by
ordipute It not subject to blndlr garbitiatlo'n:ihis-ArbitrationClause shall not apply to such claim may have toAnSi      arbitrate a class aciiQn. You may choose
a.singte,Artllratorpn'an individual basis and not asa class   attion:Yoti.ex  pressty'waiva -any  rioht-you
                                                                   rules: the National  ArbitrationPor  urn,-Box  50191, Minneapolis.    MN 55405.0191
one of he following arbitration organizations and its -applicable
                                                                                           York, NY 10017.4605'(vww.adr.Qjg), or any other organization that
jQiths):th'e- Amencan Arbitration •Asociation:'335- Madison -Ave.- Floor i0;-New,                                       thearbitratlon organization Of VWting its
you may choose subject to our approval. You may get A copy.oi the rules of these organizatidns by contacting                                   '                                                             .       -
Website.        ''               .                    .                '       '"       '        .                               .                                                    •,

                                                                                                              The -arbitrator sliafj app vgdvernng substantivöiav
Arbltrators.shall'be attorneys or reiired.judgès and shall,be selected pursuant to the -applicable'rules.reside
in making an award. The arbitration hearinni shall be conducted In the federal district In which'you                unless the CredlIor- etler i aparly to the claim
or dispute, in which case the hearing will       held In the federal district where this contract was executed. We will advance your tiling, administratiOn,
                                                                                                                                        by decision of'lhepsbitrator
service or. case management fee and your arbitrator or,hearing fee all up to amaximum of $2500, which may be'relmbursed

                                                                                                                                      Or o'dIfist a party is in excess of
arbitrator's award shall be final dhd binding on all parties, except that In the '&ent thé'ärblt?Otor's award for a party.isSOthe rules ci the aroitratiOflOrgafltZtrOfl
$100,000, or includes an-award at injunctive relief against a party,that party may request a new arbitration under          fee and other arbitration costs subject'toa
 by athree'fl'rbitrator panel. The apealing- 'partyroquestlngnbw arbitration shall be responsible for the filing Clause-shall be governed by tire Federal
 tin-al determination by tlie,trbitrators of 6 fair apportionment of costs. Any arbitration under this Arbitration
 Arbitration- Act (9 U.S.C. § t at. seq.) and not by any stale law concer'ning arbitration.                                      ,                     -
                                                                                                                                                             .-
                                                                                                                                                                              -   '''           '.' '-

                                                                                                                          remedies In small claims court for 0.1sputes
 You and we retain any rights to sell help remedies such as repossession You and we retain the right to seek
                                                                                                                          court Neither you nor we waive the right to
 or claims within that courts jurisdiction unless such action is transferred removed or appealed to a different                   s award This Arbitration Clause shall
 arbitrate by using self help remedies or filing suit Any court having jurisdrctlon may enter judgment on the arbitrator  waivers of class action rights is deemed or
 survive any'terminaflon payoff or transfer of this contraöl IF ny part of this Arbitration Clause other than
                                                                                                                               is deemed or found to be unenforceable
 found to be unenforceable for any reason the remainder shall remain enforceable If a waiver of cias action rights        Clause shall be unenforceable.'
 for  any   reason   in  a case    In which    class action allegations have been made, the remainder of this Arbitration                                                                                                 ,    -



                                                                                                                             CLAIMS ANd DEFENSrS'WFIICH
NOTICE:. ANY HOLDER OF THIS CONSUMER CREDIT CONTAACTISSUBJECTYOALL
                                                                                                                                      PURSUANT HERETO 0,11
THE DEBTOR COULD ASSERT AGAINST THE SELLER OP GOODS OR SERVICES 'OBTAINED
                                                                                                                          NOT EXCEED AMOUNTS PAID B'I
WITH THE PROCEEDS HEREOF. RECOVERY HEREUNDER BY THE DEBTOR SHALL
THE DEBTOR HEREUNDER.                                                      -                     -                   -


                                                                                                                              Use for Which Purcha!ed'S9Clidr
The. 'precedin NOTICE aj has d'nl' if tii'o 'or&onai,' Iàrnily'or hbusbhold" box in the "Primary
                                                            cases  Buyer   will, not assert  against any   subsequent     holder   or assignee of thi' contract an
of this contract is checked In all other
                                                                                                                           of the vèhicle'or equipment obtalnec
claims-or defenses the Buyer (debtor) mayhave against the Sélfer, or against thémanufacturër                                                                                          - .      '.        -           -,
under this contract.                                  - '        , -       -        ."       ,                   '           '       ----                  . -


                                                                                                                                                     (Asstgnee)dl (address)-
r  Seller assigns Its interest in this contract to                 -                    --           .               .       .               . •'•                .
                                                                                                                                                                          -                                  '




                           0 Assigned with recourse                            Assigned without reurse                                      OAs-gnedwah railed rocouise                                 -,:,,,
                      -                                     --
                                                                                                                                                                                                                          '-



                                                                                                     By                                                                   Tale
    Seller                                                   -




Form No. 553CA.AABSills
 Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 66 of 80 Page ID #:74


          SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BEP.NARDINO




San Bernardino District     -   Civil
247-West Third Street
San Bernardino, CA. 924150210
 ----------------------------------------------------------------------
 ----------------------------------------------------------------------
                                             CASE NO: C1VD51830756
  KNIGHT LAW GROUP, LLP
  10250 CONSTELLATION BLVD.
  SUITE 2500
  LOS ANGELES CA 90067
                                  NOTICE OF TRIAL SETTING CONFERENCE


IN RE: POWERS ET AL-V-FORD
THIS CASE HAS BEEN ASSIGNED TO: BRIAN S MCCARVILLE IN DEPARTMENT S30
FOR ALL PURPOSES.

Notice is hereby given that the above-entitled case has been set for
Trial Setting Conference at the court located at 247 West Third Street
San Bernardino, CA 92415-0210,

         HEARING DATE: 05/24/19 at 8:30 in Dept. S30

DATE: 11/27/18 Nancy Eberhardt, Court Executive Officer
                                                 By: [JEANNE LANDEROS
 ----------------------------------------------------------------------
 ----------------------------------------------------------------------
                    CERTIFICATE OF SERVICE

I am a Deputy Clerk of the Superior Court for the County of San
Bernardino at the above listed address. I am not a party to this
action and on the date and place shown below, I served a copy of the
above listed notice:
    Enclosed in a sealed envelope mailed to the interested party
addressed above, for collection and mailing this date, following
standard Court practices.
    Enclosed in a sealed envelope, first class postage prepaid in the
U.S. mail at the location shown above, mailed to the interested party
and addressed as shown above, or as shown on the attached listing.
      copy of this notice was given to the filing party at the counter
      copy of this notice was placed in the bin located at this office
fnd dentified as the location for the above law firm's collection of
file stamped documents.

Date of Mailing: 11/27/18
I declare under penalty of perjury that the foregoing is true and
correct. Executed on 11/27/18 at San Bernardino, CA
                                            BY: [JEANNE LANDEROS
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 67 of 80 Page ID #:75




         EXHIBIT B
Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 68 of 80 Page ID #:76
                                             Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 69 of 80 Page ID #:77



                                                                       1          Defendant FORD MOTOR COMPANY (“Ford”), for itself alone and for no other

                                                                       2   parties, hereby answers Plaintiffs JACQUES POWERS on behalf of BIG ISLAND CLIMBERS

                                                                       3   OF THE MAINLAND and ANGEL POWERS on behalf of BIG ISLAND CLIMBERS ON

                                                                       4   THE MAINLAND, INC.’s (“Plaintiffs’”) Complaint as follows:

                                                                       5          Under the provisions of section 431.30(d) of the Code of Civil Procedure, Ford denies

                                                                       6   each and every allegation, both specifically and generally, of each cause of action contained in

                                                                       7   Plaintiffs’ Complaint on file herein and the whole thereof, and denies that Plaintiffs were

                                                                       8   damaged in any sum or sums, or at all.

                                                                       9          Further answering the Complaint, and the whole thereof, including each and every

                                                                      10   cause of action contained therein, Ford denies that Plaintiffs have or will sustain any injury,
Gordon Rees Scully Mansukhani, LLP




                                                                      11   damage or loss, if any, by reason of any act or omission, fault or negligence on the part of
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12   Ford, its agents, servants and employees, or any of them.

                                                                      13                              SEPARATE AFFIRMATIVE DEFENSES

                                                                      14          For further and separate answer to the Complaint and by way of affirmative defense,

                                                                      15   Ford alleges as follows:

                                                                      16                                 FIRST AFFIRMATIVE DEFENSE

                                                                      17                                  (Failure to State Cause of Action)

                                                                      18          1.     Plaintiffs’ Complaint, and each and every cause of action alleged therein, fails to

                                                                      19   state facts sufficient to constitute a cause of action against Ford and Ford denies that Plaintiffs

                                                                      20   were damaged in any sum or sums, or at all.

                                                                      21                               SECOND AFFIRMATIVE DEFENSE

                                                                      22                                       (Statute of Limitations)

                                                                      23          2.     Ford is informed and believes, and on that basis alleges, that some or all of

                                                                      24   Plaintiffs’ claims may be barred by the statute of limitations including, but not limited to,

                                                                      25   limitations contained within Code of Civil Procedure sections 335.1, 337, 338, 338.1, and 340;

                                                                      26   Civil Code sections 1783 and 1791.1; and/or Commercial Code section 2725.

                                                                      27   //
                                                                                                              2
                                                                      28     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS JACQUES
                                                                            POWERS ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND, INC. AND
                                                                           JANICE MCMILLAN ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND,
                                                                                                     INC.’S COMPLAINT
                                             Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 70 of 80 Page ID #:78



                                                                       1                                THIRD AFFIRMATIVE DEFENSE

                                                                       2                                                (Estoppel)

                                                                       3          3.     Plaintiffs are estopped from obtaining the relief sought, or pursing any of the

                                                                       4   claims raised or causes of actions contained in the Complaint, by virtue of their acts, failures to

                                                                       5   act, conduct, representations, admissions, and the like.

                                                                       6                               FOURTH AFFIRMATIVE DEFENSE

                                                                       7                                                (Waiver)

                                                                       8          4.     Plaintiffs have waived their rights to the claims, causes of action and relief

                                                                       9   sought in this Complaint against Ford, by virtue of their acts, failures to act, conduct,

                                                                      10   representations, admissions, and the like.
Gordon Rees Scully Mansukhani, LLP




                                                                      11                                 FIFTH AFFIRMATIVE DEFENSE
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12                                                (Laches)
                                                                      13          5.     Plaintiffs have unreasonably delayed the commencement of this action to the

                                                                      14   prejudice of Ford. Therefore, the Complaint, and each and every cause of action alleged

                                                                      15   therein is barred, in whole or in part, by the doctrine of laches.

                                                                      16                                SIXTH AFFIRMATIVE DEFENSE

                                                                      17                                        (Economic Loss Rule)

                                                                      18          6.     Plaintiffs’ causes of action have not accrued because Plaintiffs cannot establish

                                                                      19   that they suffered injury directly from the subject vehicle or products, and therefore Plaintiffs’

                                                                      20   contention that the subject vehicle or products failed to adequately perform their functions are

                                                                      21   barred by the economic loss rule.

                                                                      22                              SEVENTH AFFIRMATIVE DEFENSE

                                                                      23                                 (Vehicle Fit for Intended Purpose)

                                                                      24          7.     Ford is informed and believes, and on that basis alleges, that the subject vehicle

                                                                      25   was fit for providing transportation at all relevant times hereto. Accordingly, Plaintiffs are not

                                                                      26   entitled to relief for breach of the implied warranty of merchantability. American Suzuki

                                                                      27   Motor Corporation v. Superior Court (1995) 37 Cal.App.4th 1291.
                                                                                                                       3
                                                                      28     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS JACQUES
                                                                            POWERS ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND, INC. AND
                                                                           JANICE MCMILLAN ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND,
                                                                                                            INC.’S COMPLAINT
                                             Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 71 of 80 Page ID #:79



                                                                       1                               EIGHTH AFFIRMATIVE DEFENSE

                                                                       2                                  (Duration of Implied Warranty)

                                                                       3          8.     Ford is informed and believes, and on that basis alleges, that some or all of the

                                                                       4   alleged defects did not arise until more than three months had elapsed since the subject vehicle

                                                                       5   was sold to Plaintiffs. Accordingly, Plaintiffs are not entitled to relief for such concerns under

                                                                       6   the breach of the implied warranty of merchantability. Civil Code section 1795.5.

                                                                       7                                NINTH AFFIRMATIVE DEFENSE

                                                                       8                           (Lack of Maintenance and Other Exclusions)

                                                                       9          9.     Ford is informed and believes, and on that basis alleges, that Plaintiffs and/or

                                                                      10   others may have improperly cared for and maintained the subject vehicle, and that some of
Gordon Rees Scully Mansukhani, LLP




                                                                      11   Plaintiffs’ concerns may have been proximately caused by such lack of maintenance of the
                                     275 Battery Street, Suite 2000




                                                                           subject vehicle or products. Ford reserves the right to identify additional exclusions which
                                       San Francisco, CA 94111




                                                                      12

                                                                      13   may be applicable.

                                                                      14                               TENTH AFFIRMATIVE DEFENSE

                                                                      15                          (Unreasonable or Unauthorized Use of Vehicle)

                                                                      16          10.    Ford is informed and believes, and on that basis alleges, that some of Plaintiffs’

                                                                      17   concerns may be barred by Plaintiffs’ unreasonable or unauthorized use of the vehicle. Civil

                                                                      18   Code section 1794.3.

                                                                      19                             ELEVENTH AFFIRMATIVE DEFENSE

                                                                      20                               (No Timely Revocation of Acceptance)

                                                                      21          11.    Plaintiffs have no restitution remedy under breach of implied warranty because

                                                                      22   there was no timely revocation of acceptance before a substantial change in the condition of

                                                                      23   the goods.

                                                                      24                             TWELFTH AFFIRMATIVE DEFENSE

                                                                      25                    (No Reasonable Number of Attempts to Repair Afforded)

                                                                      26          12.    The Complaint and, each and every cause of action therein, does not state facts

                                                                      27   sufficient to meet the statutory presumption of a reasonable number of repair attempts under
                                                                                                              4
                                                                      28     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS JACQUES
                                                                            POWERS ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND, INC. AND
                                                                           JANICE MCMILLAN ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND,
                                                                                                     INC.’S COMPLAINT
                                             Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 72 of 80 Page ID #:80



                                                                       1   the terms of the Civil Code section 1793.22(b).

                                                                       2                           THIRTEENTH AFFIRMATIVE DEFENSE

                                                                       3                                            (Preemption)

                                                                       4          13.    The Complaint and, each and every cause of action therein, in whole, or in part,

                                                                       5   are preempted by the Federal National Traffic and Motor Vehicle Safety Act pursuant to 49

                                                                       6   U.S.C. sections 30118, et seq.

                                                                       7                           FOURTEENTH AFFIRMATIVE DEFENSE

                                                                       8                                            (Performance)

                                                                       9          14.    Prior to the commencement of this action, Ford fully performed, satisfied and

                                                                      10   discharged all duties and obligations it may have owed to Plaintiffs arising out of any and all
Gordon Rees Scully Mansukhani, LLP




                                                                      11   agreements, representations or contracts made by it or on its behalf and this action is therefore
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12   barred by the provisions of Civil Code section 1473.

                                                                      13                            FIFTEENTH AFFIRMATIVE DEFENSE

                                                                      14                             (Failure to Abide by Terms of Warranty)

                                                                      15          15.    Claims by Plaintiffs of breach of warranty are barred because of Plaintiffs’

                                                                      16   failure to give timely and appropriate notice of any claim of breach of warranty.

                                                                      17                            SIXTEENTH AFFIRMATIVE DEFENSE

                                                                      18                         (Failure to Use Third-Party Dispute Resolution)

                                                                      19          16.    Ford makes available a qualified third-party dispute resolution process, and

                                                                      20   therefore, it is entitled to relief under certain provisions of the Song-Beverly Consumer

                                                                      21   Warranty Act.

                                                                      22                          SEVENTEENTH AFFIRMATIVE DEFENSE

                                                                      23                                      (Accord and Satisfaction)

                                                                      24          17.    Plaintiffs are barred from recovery, in whole or in part, on the ground that they

                                                                      25   are subject to the defense of accord and satisfaction.

                                                                      26                           EIGHTEENTH AFFIRMATIVE DEFENSE

                                                                      27                           (Good Faith Evaluation)
                                                                                                              5
                                                                      28     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS JACQUES
                                                                            POWERS ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND, INC. AND
                                                                           JANICE MCMILLAN ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND,
                                                                                                     INC.’S COMPLAINT
                                             Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 73 of 80 Page ID #:81



                                                                       1          18.    At all times, Ford's evaluation of Plaintiffs’ repurchase request has been in good

                                                                       2   faith, consequently, Plaintiffs have no claim for civil penalty for any alleged willful violation.

                                                                       3                             NINETEENTH AFFIRMATIVE DEFENSE

                                                                       4                                 (Doctrine of Equitable Abstention)

                                                                       5          19.    Plaintiffs’ claims for injunctive relief are barred by the doctrine of equitable

                                                                       6   abstention.

                                                                       7                              TWENTIETH AFFIRMATIVE DEFENSE

                                                                       8                                          (Failure to Notify)

                                                                       9          20.    Ford is informed and believes, and on that basis alleges, that Plaintiffs failed to

                                                                      10   provide timely notice, within a reasonable period of time after discovery of their claims and
Gordon Rees Scully Mansukhani, LLP




                                                                      11   alleged defects. As a result, Ford has been damaged and prejudiced. Therefore, the Complaint
                                     275 Battery Street, Suite 2000




                                                                           and each cause of action therein, are barred as a matter of law.
                                       San Francisco, CA 94111




                                                                      12

                                                                      13                             TWENTY-FIRST AFFIRMATIVE DEFENSE

                                                                      14                                      (Complete Performance)

                                                                      15          21.    Ford has appropriately, completely and fully performed and discharged any and

                                                                      16   all obligations and legal duties arising out of the matters alleged in the Complaint.

                                                                      17                        TWENTY-SECOND AFFIRMATIVE DEFENSE

                                                                      18                                       (Compliance with Laws)

                                                                      19          22.    Ford has complied with all laws and regulations with regard to the subject matter

                                                                      20   of Plaintiffs’ Complaint, and is therefore not liable to Plaintiffs for any damages they may

                                                                      21   have sustained, if any.

                                                                      22                          TWENTY-THIRD AFFIRMATIVE DEFENSE

                                                                      23                                             (Good Faith)

                                                                      24          23.    At all times relevant and material to this action, Ford acted reasonably and in

                                                                      25   good faith.

                                                                      26   //

                                                                      27   //
                                                                                                              6
                                                                      28     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS JACQUES
                                                                            POWERS ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND, INC. AND
                                                                           JANICE MCMILLAN ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND,
                                                                                                     INC.’S COMPLAINT
                                             Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 74 of 80 Page ID #:82



                                                                       1                         TWENTY-FOURTH AFFIRMATIVE DEFENSE

                                                                       2                                         (Independent Causes)

                                                                       3           24.    The alleged injuries, damages or loss, if any, for which Plaintiffs seek recovery,

                                                                       4   were the result of causes independent of any purported acts or omissions on the part of Ford,

                                                                       5

                                                                       6   or any of its agents, representatives or employees, thereby eliminating or reducing the alleged

                                                                       7   liability of Ford.

                                                                       8                           TWENTY-FIFTH AFFIRMATIVE DEFENSE

                                                                       9                                          (Failure to Inspect)

                                                                      10           25.    Ford alleges that Plaintiffs damages, if any, may have been caused by the failure
Gordon Rees Scully Mansukhani, LLP




                                                                      11   of third parties, unrelated to Ford, to properly inspect the subject vehicle or products, thereby
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12   eliminating or reducing the alleged liability of Ford.

                                                                      13                          TWENTY-SIXTH AFFIRMATIVE DEFENSE

                                                                      14                                          (Failure to Maintain)

                                                                      15           26.    Ford alleges that any and all conditions in the subject vehicle or products

                                                                      16   described in the Complaint, if any there were, were solely a result of the failure to properly

                                                                      17   maintain and service the subject vehicle or products, thereby eliminating or reducing the

                                                                      18   alleged liability of Ford.

                                                                      19                        TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                                                                      20                                              (No Breach)

                                                                      21           27.    Ford alleges that it did not breach any duties to Plaintiffs, thereby barring and/or

                                                                      22   precluding Plaintiffs from recovery.

                                                                      23                         TWENTY-EIGHTH AFFIRMATIVE DEFENSE

                                                                      24                                      (No Affirmative Conduct)

                                                                      25           28.    Ford alleges that there was no affirmative conduct on the part of Ford, which

                                                                      26   allegedly caused or contributed to Plaintiffs’ alleged injuries and therefore Plaintiffs have no

                                                                      27   cause of action against Ford.
                                                                                                              7
                                                                      28     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS JACQUES
                                                                            POWERS ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND, INC. AND
                                                                           JANICE MCMILLAN ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND,
                                                                                                     INC.’S COMPLAINT
                                             Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 75 of 80 Page ID #:83



                                                                       1                          TWENTY-NINTH AFFIRMATIVE DEFENSE

                                                                       2                                        (No Substantial Factor)

                                                                       3          29.    Ford alleges that the negligence and other legal fault alleged in the Complaint as

                                                                       4   against Ford, if any, was not a substantial factor in bringing about Plaintiffs’ alleged injuries

                                                                       5   and, therefore, was not a contributing cause.

                                                                       6                             THIRTIETH AFFIRMATIVE DEFENSE

                                                                       7                                  (Excessive/Speculative Damages)

                                                                       8          30.    Ford alleges that the damages allegedly sustained by Plaintiffs, if any, were

                                                                       9   excessive, exaggerated, unreasonable, speculative, inflated or otherwise unnecessary and/or

                                                                      10   unrelated to the alleged incident.
Gordon Rees Scully Mansukhani, LLP




                                                                      11                           THIRTY-FIRST AFFIRMATIVE DEFENSE
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12                                         (Failure to Mitigate)

                                                                      13          31.    If Plaintiffs have suffered any loss, damage or injury, it was directly or

                                                                      14   proximately caused by and is the result of Plaintiff’s conduct and/or their potential failure to

                                                                      15   mitigate any such loss, damage or injury.

                                                                      16                         THIRTY-SECOND AFFIRMATIVE DEFENSE

                                                                      17                      (Disclaimer of Incidental and Consequential Damages)

                                                                      18          32.    Ford is informed and believes, and on that basis alleges, that by the terms of the

                                                                      19   limited warranty for the subject vehicle at issue, Ford is not liable for incidental or

                                                                      20   consequential damages.

                                                                      21                           THIRTY-THIRD AFFIRMATIVE DEFENSE

                                                                      22                                           (No Civil Penalty)

                                                                      23          33.    Ford is informed and believes, and on that basis alleges, that Plaintiffs are barred

                                                                      24   from the recovery of a civil penalty by reason of Plaintiffs’ failure to serve written notice

                                                                      25   pursuant to Civil Code section 1794(e)(3).

                                                                      26   //

                                                                      27   //
                                                                                                              8
                                                                      28     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS JACQUES
                                                                            POWERS ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND, INC. AND
                                                                           JANICE MCMILLAN ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND,
                                                                                                     INC.’S COMPLAINT
                                             Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 76 of 80 Page ID #:84



                                                                       1                         THIRTY-FOURTH AFFIRMATIVE DEFENSE

                                                                       2                              (Constitutionality of Punitive Damages)

                                                                       3          34.    The claims of Plaintiffs are in contravention of Ford’s rights under applicable

                                                                       4   clauses of the United States and California Constitutions, including without limitation the

                                                                       5   following provisions: (a) said claims constitute an impermissible burden on interstate

                                                                       6   commerce in contravention of Article I, Section 8 of the United States Constitution; (b) said

                                                                       7   claims contravene the Excessive Fines Clause of the Eighth Amendment of the United States

                                                                       8   Constitution; (c) said claims violate Ford’s right to Due Process under the Fourteenth

                                                                       9   Amendment of the United States Constitution; (d) said claims contravene the constitutional

                                                                      10   prohibition against vague and overbroad laws; and (e) said claims contravene the Due Process
Gordon Rees Scully Mansukhani, LLP




                                                                      11   Clause of the California Constitution.
                                     275 Battery Street, Suite 2000




                                                                                                  THIRTY-FIFTH AFFIRMATIVE DEFENSE
                                       San Francisco, CA 94111




                                                                      12

                                                                      13                      (Punitive Damages Improperly Pled/Not Recoverable)

                                                                      14          35.    Ford is informed and believes, and on that basis alleges, that Plaintiffs have not

                                                                      15   properly pled a claim for punitive damages and these damages are not recoverable based on

                                                                      16   the facts contained in Plaintiffs’ Complaint, or are otherwise barred by the provisions of Civil

                                                                      17   Code sections 3294, 3295, and 3296, or such conduct was adopted, ratified or authorized by

                                                                      18   Ford under Civil Code section 3294(b).

                                                                      19                          THIRTY-SIXTH AFFIRMATIVE DEFENSE

                                                                      20                (Punitive Damages Impermissible For Extra-Territorial Conduct)

                                                                      21          36.    Any award of punitive damages based on anything other than Ford’s conduct in

                                                                      22   connection with the design, manufacture, and sale of the subject vehicle or products that are

                                                                      23   the subject of this lawsuit would violate the due process clause of the Fourteenth Amendment

                                                                      24   to the United States Constitution because any other judgment for punitive damages in this case

                                                                      25   cannot protect Ford against impermissible multiple punishment for the same wrong and

                                                                      26   against punishment for extra-territorial conduct.

                                                                      27
                                                                                                              9
                                                                      28     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS JACQUES
                                                                            POWERS ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND, INC. AND
                                                                           JANICE MCMILLAN ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND,
                                                                                                     INC.’S COMPLAINT
                                             Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 77 of 80 Page ID #:85



                                                                       1                        THIRTY-SEVENTH AFFIRMATIVE DEFENSE

                                                                       2                                (Punitive Damages Unconstitutional)

                                                                       3          37.    Ford is informed and believes, and on that basis alleges, that an award of

                                                                       4   punitive or exemplary damages to Plaintiffs would violate Ford’s constitutional rights under

                                                                       5   the provisions of the United States and California Constitutions, including but not limited to

                                                                       6   the Due Process Clause of the Fifth and Fourteenth Amendments to the United States

                                                                       7   Constitution and Article I, Section 7 of the California Constitution because, among other

                                                                       8   things, (1) any award of punitive or exemplary damages would be grossly out of proportion to

                                                                       9   the alleged wrongful conduct and purported injury at issue here; (2) there is no legitimate state

                                                                      10   interest in punishing the alleged wrongful conduct at issue here, or in deterring its possible
Gordon Rees Scully Mansukhani, LLP




                                                                      11   repetition; (3) the alleged wrongful conduct at issue here is lawful in other jurisdictions; (4)
                                     275 Battery Street, Suite 2000




                                                                           the alleged wrongful conduct at issue here is not sufficiently reprehensible to warrant the
                                       San Francisco, CA 94111




                                                                      12

                                                                      13   imposition of any punitive or exemplary damages; and (5) the criteria for the imposition of

                                                                      14   punitive or exemplary damage are unconstitutionally vague and uncertain and fail to provide

                                                                      15   fair notice of what conduct will result in the imposition of such damages.

                                                                      16                         THIRTY-EIGHTH AFFIRMATIVE DEFENSE

                                                                      17                         (Punitive Damages -- If Any -- Must Be Limited)

                                                                      18          38.    Ford specifically incorporates by reference, as if fully set forth herein, any and

                                                                      19   all standards or limitations regarding the determination and enforceability of punitive damages

                                                                      20   awards as set forth in State Farm Mutual Automobile Insurance Company v. Campbell (2003)

                                                                      21   123 S.Ct. 1513, and BMW of North America v. Gore (1996) 116 S. Ct. 1589.

                                                                      22                          THIRTY-NINTH AFFIRMATIVE DEFENSE

                                                                      23                                                (Set Off)

                                                                      24          39.    Ford alleges that if it is established that Ford is in any manner legally responsible

                                                                      25   for any of the damages claimed by Plaintiffs, which is denied, Ford is entitled to a set off of

                                                                      26   these damages, if any, that resulted from the wrongful acts of Plaintiffs and/or others.

                                                                      27
                                                                                                              10
                                                                      28     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS JACQUES
                                                                            POWERS ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND, INC. AND
                                                                           JANICE MCMILLAN ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND,
                                                                                                     INC.’S COMPLAINT
                                             Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 78 of 80 Page ID #:86



                                                                       1                             FORTIETH AFFIRMATIVE DEFENSE

                                                                       2                                       (Spoliation of Evidence)

                                                                       3          40.    The subject vehicle or products identified in the Complaint that were allegedly

                                                                       4   designed, manufactured and distributed by Ford are missing, have been modified or altered

                                                                       5   and/or are no longer available for Ford’s inspection, which impacts Ford’s defense in this

                                                                       6   case. Ford is therefore entitled to relief from this spoliation, including appropriate jury

                                                                       7   instructions, admonitions and any other relief afforded by the Court.

                                                                       8                           FORTY-FIRST AFFIRMATIVE DEFENSE

                                                                       9                                           (Fees and Costs)

                                                                      10          41.    Ford is informed and believes, and on that basis alleges, that the Complaint was
Gordon Rees Scully Mansukhani, LLP




                                                                      11   brought without reasonable cause and without a good faith belief that there was a justifiable
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12   controversy under the facts or the law which warranted the filing of the Complaint against

                                                                      13   Ford. Plaintiffs should therefore be responsible for all of Ford’s necessary and reasonable

                                                                      14   attorney’s fees and defense costs as permitted by California law.

                                                                      15                          FORTY-SECOND AFFIRMATIVE DEFENSE

                                                                      16                                 (Additional Affirmative Defenses)

                                                                      17          42.    Ford reserves its rights to raise and plead additional defenses and/or affirmative

                                                                      18   defenses which might become known during the course of discovery, as well as to dismiss any

                                                                      19   defenses which, as a result of discovery, are determined to be unsupported by good faith

                                                                      20   reliance upon either the facts or the law, or a non-frivolous argument for the extension,

                                                                      21   modification, or reversal of existing law or the establishment of new law.

                                                                      22   //

                                                                      23   //

                                                                      24   //

                                                                      25   //

                                                                      26   //

                                                                      27   //
                                                                                                              11
                                                                      28     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS JACQUES
                                                                            POWERS ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND, INC. AND
                                                                           JANICE MCMILLAN ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND,
                                                                                                     INC.’S COMPLAINT
                                             Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 79 of 80 Page ID #:87



                                                                       1                                               PRAYER

                                                                       2          WHEREFORE, Ford prays for the following relief:

                                                                       3          1.     That Plaintiffs take nothing by reason of their Complaint, and that this action be

                                                                       4   dismissed in its entirety with prejudice;

                                                                       5          2.     That judgment be entered in favor of Ford, on all causes of action;

                                                                       6          3.     That Ford recover its costs of suit incurred herein as well as attorneys’ fees to

                                                                       7   the extent permitted by law; and,

                                                                       8          4.     That Ford be awarded such other and further relief as the Court may deem just

                                                                       9   and proper.

                                                                      10
Gordon Rees Scully Mansukhani, LLP




                                                                      11   Dated: December 27, 2018                     GORDON REES SCULLY MANSUKHANI LLP
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12

                                                                      13
                                                                                                                        By: _______
                                                                      14
                                                                                                                              Spencer P. Hugret
                                                                      15                                                      Timothy A. Hanna
                                                                                                                              Attorneys for Defendant
                                                                      16                                                      FORD MOTOR COMPANY

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27
                                                                                                              12
                                                                      28     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS JACQUES
                                                                            POWERS ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND, INC. AND
                                                                           JANICE MCMILLAN ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND,
                                                                                                     INC.’S COMPLAINT
                                             Case 5:18-cv-02687-JGB-SP Document 1-1 Filed 12/31/18 Page 80 of 80 Page ID #:88



                                                                       1                                        PROOF OF SERVICE
                                                                               Powers, Jacques on behalf of Big Island Climbers on the Mainland, Inc.., et al. v. Ford Motor
                                                                       2                                             Company, et al.
                                                                                            San Bernardino County Superior Court, Case No. CIVDS1830756
                                                                       3
                                                                                   I am a resident of the State of California, over the age of eighteen years, and not a party
                                                                       4   to the within action. My business address is: Gordon Rees Scully Mansukhani, LLP 275
                                                                           Battery Street, Suite 2000, San Francisco, CA 94111. On the below-mentioned date, I served
                                                                       5   the within documents:
                                                                       6    DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS JACQUES
                                                                             POWERS ON BEHALF OF BIG ISLAND CLIMBERS ON THE MAINLAND, INC.
                                                                       7       AND ANGEL POWERS ON BEHALF OF BIG ISLAND CLIMBERS ON THE
                                                                                             MAINLAND, INC.’S COMPLAINT
                                                                       8

                                                                       9         by transmitting via facsimile the document(s) listed above to the fax number(s) set
                                                                                  forth below on this date before 5:00 p.m.
                                                                      10    by personally delivering the document(s) listed above to the person(s) at the
                                                                              address(es) set forth below.
Gordon Rees Scully Mansukhani, LLP




                                                                      11
                                                                            
                                                                             by placing the document(s) listed above in a sealed envelope with postage thereon
                                     275 Battery Street, Suite 2000




                                                                             fully prepaid, in United States mail in the State of California at San Francisco,
                                       San Francisco, CA 94111




                                                                      12
                                                                              addressed as set forth below.
                                                                      13
                                                                            by placing a true copy thereof enclosed in a sealed envelope, at a station designated
                                                                              for collection and processing of envelopes and packages for overnight delivery by
                                                                      14      FedEx as part of the ordinary business practices of Gordon & Rees LLP described
                                                                              below, addressed as follows:
                                                                      15

                                                                      16         Steve Mikhov
                                                                                 Knight Law Group
                                                                      17         10250 Constellation Blvd., Suite 2500
                                                                                 Los Angeles, CA 90067
                                                                      18         Tel.: (310) 552-2250
                                                                                 Fax: (310) 552-7973
                                                                      19         Attorney for Plaintiffs

                                                                      20          I am readily familiar with the firm’s practice of collection and processing
                                                                           correspondence for mailing. Under that practice it would be deposited with the U.S. Postal
                                                                      21   Service on that same day with postage thereon fully prepaid in the ordinary course of business.
                                                                           I am aware that on motion of the party served, service is presumed invalid if postal
                                                                      22   cancellation date or postage meter date is more than one day after the date of deposit for
                                                                           mailing in affidavit.
                                                                      23
                                                                                 I declare under penalty of perjury under the laws of the State of California that the
                                                                      24   above is true and correct.

                                                                      25         Executed on December 27, 2018, at San Francisco, California.

                                                                      26

                                                                      27
                                                                                                                                                Christine Nusser
                                                                      28


                                                                                                                  PROOF OF SERVICE
